Exhibit 10.1

 

Loan Number:  104239

 

[g105852kk01i001.jpg]

 

EXECUTION VERSION

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of May 3, 2016

 

by and among

 

DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP,

as Borrower,

 

DIAMONDROCK HOSPITALITY COMPANY,

as Parent,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.5.,

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED,

 

and

 

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and

Joint Lead Bookrunners,

 

BANK OF AMERICA, N.A.,

and

CITIBANK, N.A.,

as Syndication Agents,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

 

Section 1.1. Definitions

1

 

Section 1.2. General; References to Pacific Time

31

 

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

32

 

 

 

Article II. Credit Facility

32

 

 

 

Section 2.1. Loans

32

 

Section 2.2. Letters of Credit

33

 

Section 2.3. Swingline Loans

38

 

Section 2.4. Rates and Payment of Interest on Loans

39

 

Section 2.5. Number of Interest Periods

40

 

Section 2.6. Repayment of Revolving Loans

40

 

Section 2.7. Prepayments

41

 

Section 2.8. Continuation

42

 

Section 2.9. Conversion

42

 

Section 2.10. Notes

42

 

Section 2.11. Voluntary Reductions of the Commitment

43

 

Section 2.12. Extension of Termination Date

43

 

Section 2.13. Expiration Date of Letters of Credit Past Commitment Termination

44

 

Section 2.14. Amount Limitations

44

 

Section 2.15. Increase in Commitments

44

 

Section 2.16. Funds Transfer Disbursements

45

 

 

 

Article III. Payments, Fees and Other General Provisions

45

 

 

 

Section 3.1. Payments

45

 

Section 3.2. Pro Rata Treatment

46

 

Section 3.3. Sharing of Payments, Etc.

47

 

Section 3.4. Several Obligations

47

 

Section 3.5. Fees

47

 

Section 3.6. Computations

49

 

Section 3.7. Usury

49

 

Section 3.8. Statements of Account

49

 

Section 3.9. Defaulting Lenders

50

 

Section 3.10. Taxes

53

 

 

 

Article IV. Unencumbered Properties

56

 

 

 

Section 4.1. Eligibility of Properties

56

 

Section 4.2. Reclassification of Properties

58

 

 

 

Article V. Yield Protection, Etc.

59

 

 

 

Section 5.1. Additional Costs; Capital Adequacy

59

 

Section 5.2. Suspension of LIBOR Loans

61

 

Section 5.3. Illegality

61

 

Section 5.4. Compensation

61

 

Section 5.5. Treatment of Affected Loans

62

 

Section 5.6. Change of Lending Office

62

 

Section 5.7. Assumptions Concerning Funding of LIBOR Loans

63

 

Section 5.8. Affected Lenders

63

 

i

--------------------------------------------------------------------------------


 

Article VI. Conditions Precedent

63

 

 

 

Section 6.1. Initial Conditions Precedent

63

 

Section 6.2. Conditions Precedent to All Loans and Letters of Credit

65

 

 

 

Article VII. Representations and Warranties

66

 

 

 

Section 7.1. Representations and Warranties

66

 

Section 7.2. Survival of Representations and Warranties, Etc.

72

 

 

 

Article VIII. Affirmative Covenants

72

 

 

 

Section 8.1. Preservation of Existence and Similar Matters

72

 

Section 8.2. Compliance with Applicable Law and Material Contracts

73

 

Section 8.3. Maintenance of Property

73

 

Section 8.4. Conduct of Business

73

 

Section 8.5. Insurance

73

 

Section 8.6. Payment of Taxes and Claims

74

 

Section 8.7. Inspections

74

 

Section 8.8. Use of Proceeds; Letters of Credit

74

 

Section 8.9. Environmental Matters

75

 

Section 8.10. Books and Records

75

 

Section 8.11. Further Assurances

75

 

Section 8.12. REIT Status

75

 

Section 8.13. Exchange Listing

76

 

Section 8.14. Additional Guarantors

76

 

Section 8.15. Release of Guarantors

76

 

 

 

Article IX. Information

77

 

 

 

Section 9.1. Quarterly Financial Statements

77

 

Section 9.2. Year-End Statements

77

 

Section 9.3. Compliance Certificate

77

 

Section 9.4. Other Information

78

 

Section 9.5. Electronic Delivery of Certain Information

80

 

Section 9.6. Public/Private Information

81

 

Section 9.7. USA Patriot Act Notice; Compliance

81

 

 

 

Article X. Negative Covenants

81

 

 

 

Section 10.1. Financial Covenants

81

 

Section 10.2. Restricted Payments

82

 

Section 10.3. Indebtedness

82

 

Section 10.4. Certain Permitted Investments

82

 

Section 10.5. Investments Generally

83

 

Section 10.6. Negative Pledge

84

 

Section 10.7. Merger, Consolidation, Sales of Assets and Other Arrangements

84

 

Section 10.8. Fiscal Year

86

 

Section 10.9. Modifications of Material Contracts

86

 

Section 10.10. Modifications of Organizational Documents

86

 

Section 10.11. Transactions with Affiliates

86

 

Section 10.12. ERISA Exemptions

86

 

Section 10.13. Environmental Matters

86

 

Section 10.14. Derivatives Contracts

87

 

ii

--------------------------------------------------------------------------------


 

Article XI. Default

87

 

 

 

Section 11.1. Events of Default

87

 

Section 11.2. Remedies Upon Event of Default

90

 

Section 11.3. Remedies Upon Default

91

 

Section 11.4. Marshaling; Payments Set Aside

91

 

Section 11.5. Allocation of Proceeds

92

 

Section 11.6. Letter of Credit Collateral Account

93

 

Section 11.7. Performance by Administrative Agent

94

 

Section 11.8. Rights Cumulative

94

 

 

 

Article XII. The Administrative Agent

95

 

 

 

Section 12.1. Appointment and Authorization

95

 

Section 12.2. Administrative Agent’s Reliance

96

 

Section 12.3. Notice of Events of Default

96

 

Section 12.4. Administrative Agent as Lender

97

 

Section 12.5. Approvals of Lenders

97

 

Section 12.6. Lender Credit Decision, Etc.

97

 

Section 12.7. Indemnification of Administrative Agent

98

 

Section 12.8. Successor Administrative Agent

99

 

Section 12.9. Titled Agents

100

 

 

 

Article XIII. Miscellaneous

100

 

 

 

Section 13.1. Notices

100

 

Section 13.2. Expenses

102

 

Section 13.3. Setoff

103

 

Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers

103

 

Section 13.5. Successors and Assigns

104

 

Section 13.6. Amendments and Waivers

108

 

Section 13.7. Nonliability of Administrative Agent and Lenders

110

 

Section 13.8. Confidentiality

110

 

Section 13.9. Indemnification

111

 

Section 13.10. Termination; Survival

112

 

Section 13.11. Severability of Provisions

112

 

Section 13.12. GOVERNING LAW

112

 

Section 13.13. Counterparts

113

 

Section 13.14. Obligations with Respect to Loan Parties

113

 

Section 13.15. Independence of Covenants

113

 

Section 13.16. Limitation of Liability

113

 

Section 13.17. Entire Agreement

113

 

Section 13.18. Construction

114

 

Section 13.19. Headings

114

 

Section 13.20. No Novation

114

 

Section 13.21. New York Mortgages

114

 

Section 13.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

116

 

Section 13.23. New Lenders; Exiting Lenders

117

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE I

Commitments

SCHEDULE 1.1.

List of Loan Parties

SCHEDULE 4.1.

Initial Unencumbered Properties

SCHEDULE 7.1.(b)

Ownership Structure

SCHEDULE 7.1.(f)

Title to Properties; Occupancy Rates; Liens

SCHEDULE 7.1.(g)

Existing Indebtedness; Total Indebtedness

SCHEDULE 7.1.(h)

Material Contracts

SCHEDULE 7.1.(i)

Litigation

SCHEDULE 13.1.

Address for Notices to Issuing Banks

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Guaranty

EXHIBIT C

Form of Revolving Note

EXHIBIT D

Form of Notice of Borrowing

EXHIBIT E

Form of Notice of Continuation

EXHIBIT F

Form of Notice of Conversion

EXHIBIT G

Form of Notice of Swingline Borrowing

EXHIBIT H

Form of Swingline Note

EXHIBIT I

Form of Disbursement Instruction Agreement

EXHIBIT J

Forms of U.S. Tax Compliance Certificates

EXHIBIT K

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
May 3, 2016, by and among DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP, a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
DIAMONDROCK HOSPITALITY COMPANY, a corporation formed under the laws of the
State of Maryland (the “Parent”), each of the financial institutions initially a
signatory hereto together with their successors and assignees under
Section 13.5. (collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), with each of
WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE FENNER AND SMITH INCORPORATED
and CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arrangers and Joint Lead
Bookrunners (collectively, the “Lead Arrangers”), BANK OF AMERICA, N.A., and
CITIBANK, N.A., as Syndication Agents (collectively, the “Syndication Agents”),
and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent (the “Documentation
Agent”).

 

WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrower a revolving credit facility in the amount of
$200,000,000, including a $35,000,000 letter of credit subfacility, on the terms
and conditions contained in that certain Third Amended and Restated Credit
Agreement dated as of November 20, 2012 (as amended and in effect immediately
prior to the date hereof, the “Existing Credit Agreement”) by and among the
Parent, the Borrower, such Lenders, certain other financial institutions, the
Administrative Agent and the other parties thereto; and

 

WHEREAS, the Administrative Agent, the Issuing Banks and the Lenders desire to
amend and restate the terms of the Existing Credit Agreement to make available
to the Borrower a revolving credit facility in the initial amount of
$300,000,000, which will include a $30,000,000 letter of credit subfacility and
a $30,000,000 swingline subfacility, on the terms and conditions contained
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Accommodation Subsidiary” has the meaning given that term in Section 4.1.(d).

 

“Additional Costs” has the meaning given that term in Section 5.1.(b).

 

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period, minus
(b) FF&E Reserves for such period.

 

“Adjusted NOI” means, for any Property and for any period (or if no applicable
period is stated, the period of twelve consecutive fiscal months then ended),
Net Operating Income for such Property for such period minus the greater of
(a) the actual amount of franchise fees paid with respect to such Property
during such period and (b) an imputed franchise fee in the amount of four
percent (4.0%) of the gross

 

--------------------------------------------------------------------------------


 

revenues for such Property for such period; provided however, for purposes of
this definition, no imputed franchise fee shall be deducted from Net Operating
Income with respect to any Property that is not subject to a Franchise
Agreement.  If a Property has not continuously operated the immediately
preceding period of twelve consecutive months, then the Adjusted NOI of such
Property shall be calculated by annualizing the historical Net Operating Income
of such Property for the most recently ending period for which it has been in
continuous operation, determined on a pro forma basis reasonably acceptable to
the Administrative Agent.  For the avoidance of doubt and only with respect to
continuously operated Properties, Adjusted NOI for the period of four
consecutive fiscal quarters most recently ended for any such Property acquired
by the Borrower or any Subsidiary during such period shall be utilized
regardless of the date such Property was acquired by the Borrower or such
Subsidiary.

 

“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries, Foreign Subsidiaries and
Unconsolidated Affiliates.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 5.8.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.

 

“Anti-Terrorism Laws” has the meaning given that term in Section 7.1.(z).

 

“Applicable Facility Fee” means, at all times after the Investment Grade Rating
Date, the percentage set forth in the table below corresponding to the Level at
which the “Applicable Margins” are determined in accordance with the definition
thereof:

 

Level

 

Facility Fee

 

1

 

0.125

%

2

 

0.150

%

3

 

0.200

%

4

 

0.250

%

5

 

0.300

%

 

2

--------------------------------------------------------------------------------


 

Any change in the applicable Level at which the Applicable Margins are
determined shall result in a corresponding and simultaneous change in the
Applicable Facility Fee. The provisions of this definition shall be subject to
Section 2.4.(c).

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“Applicable Margin” means:

 

(a)                                 Prior to the Investment Grade Rating Date,
the percentage rate set forth below corresponding to the Leverage Ratio in
effect at such time as set forth in the Compliance Certificate most recently
delivered by the Borrower pursuant to Section 9.3.:

 

Level

 

Leverage Ratio

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for
Base Rate Loans

 

1

 

Less than or equal to 35.0%

 

1.50

%

0.50

%

2

 

Greater than 35.0% but less than or equal to 45.0%

 

1.65

%

0.65

%

3

 

Greater than 45.0% but less than or equal to 50.0%

 

1.80

%

0.80

%

4

 

Greater than 50.0% but less than or equal to 55.0%

 

2.00

%

1.00

%

5

 

Greater than 55.0%

 

2.25

%

1.25

%

 

The Applicable Margin shall be determined by the Administrative Agent from time
to time, based on the Leverage Ratio as set forth in the Compliance Certificate
most recently delivered by the Borrower pursuant to Section 9.3.  Any adjustment
to the Applicable Margin shall be effective as of the first day of the calendar
month immediately following the month during which the Borrower delivers to the
Administrative Agent the applicable Compliance Certificate pursuant to
Section 9.3.  If the Borrower fails to deliver a Compliance Certificate pursuant
to Section 9.3., the Applicable Margin shall equal the percentage corresponding
to Level 5 above until the first day of the calendar month immediately following
the month that the required Compliance Certificate is delivered. 
Notwithstanding the foregoing, for the period from the Effective Date through
but excluding the date on which the Administrative Agent first determines the
Applicable Margin for Loans as set forth above, the Applicable Margin shall be
determined based on Level 1.  Thereafter, until the Investment Grade Rating
Date, the Applicable Margin shall be adjusted from time to time as set forth in
this clause (a).

 

3

--------------------------------------------------------------------------------


 

(b)                                 On, and at all times after, the Investment
Grade Rating Date, the applicable rate per annum set forth in the table below
corresponding to the Level in the first column of the table in which the
Parent’s or Borrower’s Credit Rating falls.  During any period that the Parent
or Borrower has received Credit Ratings from both S&P and Moody’s that are not
equivalent, then the Applicable Margins shall be determined based on the higher
of such Credit Ratings.  During any period that the Parent has received a Credit
Rating from only Moody’s or S&P, then the Applicable Margins shall be based upon
such Credit Rating.  During any period after the Investment Grade Rating Date
that the Parent has (A) not received a Credit Rating from any Rating Agency or
(B) only received a Credit Rating from a Rating Agency that is neither S&P nor
Moody’s, then the Applicable Margin shall be determined based on Level 5 in the
table below.  Any change in the Parent’s Credit Rating which would cause it to
move to a different Level shall be effective as of the first day of the first
calendar month immediately following such change.

 

Level

 

Credit Rating

 

Applicable Margin for 
LIBOR Loans

 

Applicable Margin for
Base Rate Loans

 

1

 

> A-/A3

 

0.875

%

0.000

%

2

 

BBB+/Baa1

 

0.925

%

0.000

%

3

 

BBB/Baa2

 

1.050

%

0.050

%

4

 

BBB-/Baa3

 

1.250

%

0.250

%

5

 

<BBB-/Baa3/Unrated

 

1.550

%

0.550

%

 

(c)                                  During the Surge Period, any Applicable
Margin determined as provided above shall be increased by 0.35% unless a
Material Acquisition occurred during the Surge Period.

 

(d)                                 The provisions of this definition shall be
subject to Section 2.4.(c).

 

“Appraisal” means, with respect to any Property, an M.A.I. appraisal (reasonably
acceptable to the Administrative Agent as to form, substance and appraisal
date), prepared by a professional appraiser reasonably acceptable to the
Administrative Agent, and determining the “as is” market value of such Property
as between a willing buyer and a willing seller.

 

“Approved Accounting Firm” means Deloitte LLP, KPMG LLP, PricewaterhouseCoopers
International Limited, Ernst & Young LLP or such other independent certified
public accountant of recognized national standing reasonably acceptable to the
Administrative Agent.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Approved Manager” means Highgate Hotels, L.P., Marriott International, Inc.,
Hilton Worldwide, Inc., Interstate Hotels & Resorts, Inc., Crescent Hotels &
Resorts, LLC, Davidson Hotel Company, HEI Hospitality, LLC, Crestline Hotels &
Resorts, Inc., Starwood Hotels & Resorts Worldwide, Inc., Noble House IKW, LLC,
Noble Investment Group, Hyatt Hotels Corporation, Kimpton Hotel & Restaurant
Group, LLC, Vail Resorts Management Company, Alliance Hospitality Management
LLC, Joie de Vivre Hospitality, LLC, Denihan Hospitality Group, Viceroy Hotel
Group, Magna Hospitality Group, L.C., Hersha Hospitality Management, Sage
Hospitality Resources, LLC, Ocean Properties Ltd. and any Affiliate of any of
the foregoing and any other nationally recognized third-party property
management company approved by the Administrative Agent in writing.

 

4

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%. 
Each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means a Revolving Loan (or any portion thereof) bearing
interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.4.(c).

 

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (b) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market.  Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

 

“Capitalization Rate” means (a) 7.25% for Properties developed with hotels
categorized as Upscale, Upper Upscale or above Full-Service and located within
the central business districts of Boston, Massachusetts, Chicago, Illinois,
Borough of Manhattan, New York, Washington, D.C., San Francisco, California, and
San Diego, California, or (b) 8.00% for all other Properties.  Categorization of
hotels shall be as determined by Smith Travel Research or as otherwise requested
by the Borrower and consented to in writing by the Requisite Lenders.

 

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

 

5

--------------------------------------------------------------------------------


 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank or the
Lenders, as collateral for Letter of Credit Liabilities or obligations of
Lenders to fund participations in respect of Letter of Credit Liabilities, cash
or deposit account balances or, if the Administrative Agent and the applicable
Issuing Bank shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the applicable Issuing Bank.  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“Commitment” means, as to each Lender (other than the Swingline Lender), such
Lender’s obligation to make Revolving Loans pursuant to Section 2.1., to issue
(in the case of the Issuing Banks) and to participate (in the case of the other
Lenders) in Letters of Credit pursuant to Section 2.2.(i), and to participate in
Swingline Loans pursuant to Section 2.3.(e), in an amount up to, but not
exceeding, the amount set forth for such Lender on Schedule I as such Lender’s
“Commitment Amount” or as set forth in the applicable Assignment and Assumption
or agreement executed by a Person becoming a Lender pursuant to Section 2.15.,
as the same may be reduced from time to time pursuant to Section 2.11. or
increased or reduced as appropriate to reflect any assignments to or by such
Lender effected in accordance with Section 13.5.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have been terminated or been reduced to zero,
the “Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

6

--------------------------------------------------------------------------------


 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan or (c) the
issuance of a Letter of Credit or the amendment of a Letter of Credit that
extends the maturity, or increases the Stated Amount, of such Letter of Credit.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Bank or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within 3 Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a

 

7

--------------------------------------------------------------------------------


 

Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written
notice of such determination to the Borrower, the Issuing Banks, the Swingline
Lender and each Lender.

 

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

 

“Derivatives Support Document” means (a) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (b) any
document or agreement, pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Administrative Agent or any Lender).

 

“Development/Redevelopment Property” means (a) a new Property under construction
or (b) an existing Property which is undergoing an expansion pursuant to which
the total guest rooms for such Property will be increased by 50% or more. Each
Development/Redevelopment Property shall continue to be classified as a
Development/Redevelopment Property hereunder until the achievement of
substantial completion with respect to such Development/Redevelopment Property,
following which such Development/Redevelopment Property shall be classified as a
Seasoned Property.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit I to be executed and delivered by the Borrower pursuant to
Section 6.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any state of the United States or the District of Columbia.

 

“EBITDA” means, with respect to a Person for any period (without duplication): 
(a) net income (loss) of such Person for such period determined on a
consolidated basis (before minority interests), exclusive of the following (but
only to the extent included in determination of such net income (loss)): 
(i) depreciation and amortization expense; (ii) Interest Expense; (iii) income
tax expense; (iv) extraordinary or non-recurring gains and losses; (v) closing
costs expensed which are directly attributable to the acquisition of Property;
(vi) severance costs; and (vii) other non-cash charges including, without
limitation, impairment charges (other than non-cash charges that constitute an
accrual

 

8

--------------------------------------------------------------------------------


 

of a reserve for future cash payments) plus (b) such Person’s Ownership Share of
EBITDA of its Unconsolidated Affiliates.  EBITDA shall be adjusted to remove any
impact from (x) non-cash amortization of stock grants to members of the Parent’s
management, (y) straight line rent leveling adjustments required under GAAP and
(z) amortization of intangibles pursuant to FASB ASC 805.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the later of (a) the Agreement Date or (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.5.(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.5.(b)(iii)).

 

“Eligible Property” means a Property which satisfies all of the following
requirements:

 

(a)                                 such Property (i) is either (x) an
Upper-Upscale, Luxury or Upscale (as defined by Smith Travel Research) hotel
located in a major urban market or (y) a destination resort hotel acceptable to
the Administrative Agent in its sole discretion and (ii) other than the
Properties listed on Schedule 4.1, is located in a top 50 metropolitan
statistical area or other area acceptable to the Administrative Agent in its
sole discretion;

 

(b)                                 such Property is open for business to the
public;

 

(c)                                  such Property is (i) branded by a
nationally recognized hotel company or an Affiliate of such a company,
(ii) operated as an independent hotel located in a central business district or
(iii) a destination resort hotel acceptable to the Administrative Agent in its
sole discretion;

 

(d)                                 such Property is located in one of the 48
contiguous States of the United States of America, the State of Hawaii, or in
the District of Columbia;

 

(e)                                  such Property is owned in fee simple or
leased under a Ground Lease entirely by the Borrower or a Subsidiary;

 

(f)                                   neither such Property, nor any interest of
the Borrower or any Subsidiary therein, is subject to any Lien (other than
Permitted Liens (but not Liens of the types described in clauses (f), (g) and
(h) of the definition of Permitted Liens));

 

9

--------------------------------------------------------------------------------


 

(g)                                  if such Property is owned or leased by a
Subsidiary (i) none of the Borrower’s direct or indirect ownership interest in
such Subsidiary is subject to any Lien (other than Permitted Liens (but not
Liens of the types described in clauses (f), (g) and (h) of the definition of
Permitted Liens)) or to a Negative Pledge; and (ii) the Borrower directly, or
indirectly through a Subsidiary, has the right to take the following actions
without the need to obtain the consent of any Person:  (x) to sell, transfer or
otherwise dispose of such Property and (y) to create a Lien on such Property as
security for Indebtedness of the Borrower or such Subsidiary, as applicable;

 

(h)                                 such Property is managed by an Approved
Manager pursuant to a Property Management Agreement acceptable to the
Administrative Agent; provided however that any Property Management Agreement
with an Approved Manager or one of its Affiliates that is substantially in the
same form as another Property Management Agreement with such Approved Manager or
one of its Affiliates approved previously by the Administrative Agent shall be
deemed acceptable to Administrative Agent;

 

(i)                                     such Property is free of all structural
defects, title defects, environmental conditions or other adverse matters except
for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the profitable operation of such
Property;

 

(j)                                    such Property is covered by property
insurance in amounts and upon terms that satisfy criteria set forth in
Section 8.5.;

 

(k)                                 such Property has all material occupancy and
operating permits and licenses required by Applicable Law; and

 

(l)                                     the Administrative Agent has received,
in form and substance satisfactory to the Administrative Agent, information and
reports regarding such Property as required under Section 4.1.(b).

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other

 

10

--------------------------------------------------------------------------------


 

ownership or profit interests in) such Person or warrant, right or option for
the purchase or other acquisition from such Person of such shares (or such other
interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

 

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan; (b) the withdrawal
of a member of the ERISA Group from a Plan subject to Section 4063 of ERISA
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) the incurrence by a member of
the ERISA Group of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (d) the incurrence by any member of the
ERISA Group of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the institution of
proceedings to terminate a Plan or Multiemployer Plan by the PBGC; (f) the
failure by any member of the ERISA Group to make when due required contributions
to a Multiemployer Plan or Plan unless such failure is cured within 30 days or
the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard; (g) any other event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan or the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the receipt
by any member of the ERISA Group of any notice or the receipt by any
Multiemployer Plan from any member of the ERISA Group of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent (within the meaning of Section 4245 of
ERISA), in reorganization (within the meaning of Section 4241 of ERISA), or in
“critical” status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA); (i)  the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any member of the ERISA Group or the imposition of
any Lien in favor of the PBGC under Title IV of ERISA; or (j) a determination
that a Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Internal Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Borrower, the Parent and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or the Parent, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

11

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” means any Subsidiary as to which both of the following
apply: (a) such Subsidiary holds title to, or beneficially owns, assets which
are or are intended to become collateral for any Secured Indebtedness of such
Subsidiary, or is a direct or indirect beneficial owner of a Subsidiary holding
title to or beneficially owning such assets (but having no material assets other
than such beneficial ownership interests); and (b) which (i) is, or is expected
to be, prohibited from Guarantying the Indebtedness of any other Person pursuant
to any document, instrument or agreement evidencing such Secured Indebtedness or
(ii) is prohibited from Guarantying the Indebtedness of any other Person
pursuant a provision of such Subsidiary’s organizational documents which
provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under any
applicable provision of the Guaranty).  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.8.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Extended Letter of Credit” has the meaning given that term in Section 2.2.(b).

 

“Existing Credit Agreement” has the meaning given such term in the first
“WHEREAS” clause of this Agreement.

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market

 

12

--------------------------------------------------------------------------------


 

transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.

 

“Fee Letters” means, collectively, (a) that certain fee letter dated as of
April 4, 2016, by and among the Borrower, the Parent, Wells Fargo and Wells
Fargo Securities, LLC, (b) that certain fee letter dated as of April 18, 2016,
by and among the Borrower, the Parent, Bank of America, N.A., and Merrill Lynch,
Pierce, Fenner and Smith Incorporated and (c) that certain fee letter dated as
of April 8, 2016, by and among the Borrower, the Parent, Citigroup Global
Capital Markets Inc. and Citibank, N.A.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letters.

 

“FF&E Reserves” means, for any period and with respect to a Property, an amount
equal to the greater of (a) 4.0% of total gross revenues for such Property for
such period and (b) the aggregate amount of reserves in respect to furniture,
fixtures and equipment required under any Property Management Agreement or
Franchise Agreement applicable to such Properties for such period.  If the term
FF&E Reserves is used without reference to a specific Property, then the amount
shall be determined on an aggregate basis with respect to all Properties of the
Parent and its Subsidiaries and a proportionate share of all Properties of all
Unconsolidated Affiliates.

 

“Fixed Charges” means, for any period, the sum of the following (without
duplication): (a) Interest Expense of the Parent and its Subsidiaries determined
on a consolidated basis for such period, (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Parent and its Subsidiaries
during such period, other than any balloon, bullet or similar principal payment
which repays such Indebtedness in full, (c) all Preferred Dividends paid during
such period on Preferred Equity Interests not owned by the Parent or any of its
Subsidiaries and (d) payments in respect of Capitalized Lease Obligations.  The
Parent’s pro rata share of the Fixed Charges of Unconsolidated Affiliates of the
Parent shall be included in determinations of Fixed Charges.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

“Franchise Agreement” means an agreement permitting the use of the applicable
hotel brand

 

13

--------------------------------------------------------------------------------


 

name, hotel system trademarks, trade names and any related rights in connection
with the ownership or operation of a Property.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding Letter of Credit Liabilities attributable to such Issuing Bank
other than Letter of Credit Liabilities as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Commitment Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), or any arbitrator with authority
to bind a party at law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of 50 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor, or, if consent is required, such consent has been
obtained or is required to be given upon the satisfaction of conditions
reasonably acceptable to the Administrative Agent; (c) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so;
(d) transferability of the lessee’s interest under such lease, including ability
to sublease without lessor consent or, if consent is required, such consent is
required to be given upon the satisfaction of conditions reasonably acceptable
to the Administrative Agent; and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.

 

14

--------------------------------------------------------------------------------


 

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).

 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and, in any event, shall include each Material Subsidiary (other than Excluded
Subsidiaries and Foreign Subsidiaries).

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by:  (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation.  Obligations in respect of customary
performance guaranties and Guaranties constituting Nonrecourse Indebtedness
shall not be deemed to give rise to Indebtedness or otherwise constitute a
Guaranty except as otherwise provided in the definition of “Nonrecourse
Indebtedness”.  As the context requires, “Guaranty” shall also mean the Amended
and Restated Guaranty executed and delivered pursuant to Section 6.1. and
substantially in the form of Exhibit B.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 

“Implied Debt Service” means (a) a given principal balance of Indebtedness
multiplied by (b) the greatest of (i) 10% per annum, (ii) the highest per annum
interest rate then applicable to any of the outstanding principal balance of the
Loans and (iii) a mortgage debt constant for a loan calculated using a per annum
interest rate equal to the yield on a 10 year United States Treasury Note at
such time as determined by the Administrative Agent plus 3.50% and amortizing in
full in a 25-year period.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 180 days past due); (b) all
obligations of such Person, whether or not for money borrowed (other than trade
debt incurred in the ordinary course of business which is not more than 180 days
past due) (i) represented by notes payable, or drafts accepted, in each case
representing extensions of credit, (ii) evidenced by bonds,

 

15

--------------------------------------------------------------------------------


 

debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or services
rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of any (i) purchase obligation, repurchase obligation or takeout commitment, in
each case evidenced by a binding agreement and to the extent such obligation is
to acquire Equity Interests of another Person, assets of another Person that
constitute the business or a division or operating unit of such Person, real
estate, bonds, debentures, notes or similar instruments or (ii) forward equity
commitment evidenced by a binding agreement (provided, however that this clause
(g) shall exclude any such obligation to the extent the obligation can be
satisfied by the issuance of Equity Interests (other than Mandatorily Redeemable
Stock)); (h) net obligations under any Derivatives Contract not entered into as
a hedge against Indebtedness existing from time to time, in an amount equal to
the Derivatives Termination Value thereof; (i) all Indebtedness of other Persons
which such Person has Guaranteed or is otherwise recourse to such Person (except
for Guaranties constituting Nonrecourse Indebtedness); (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation
and (k) such Person’s Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person.  Indebtedness of any Person shall include Indebtedness
of any partnership or joint venture in which such Person is a general partner or
joint venturer to the extent of such Person’s Ownership Share of the ownership
of such partnership or joint venture (except if such Indebtedness, or portion
thereof, is recourse (other than in respect of exceptions referred to in the
definition of Nonrecourse Indebtedness) to such Person, in which case the
greater of such Person’s Ownership Share of such Indebtedness or the amount of
such recourse portion of the Indebtedness, shall be included as Indebtedness of
such Person).  All Loans and Letter of Credit Liabilities shall constitute
Indebtedness of the Borrower.  Notwithstanding the foregoing, (A) in the case of
any Nonrecourse Indebtedness as to which recourse for payment thereof is
expressly limited to the property or asset on which a Lien is granted, such
Indebtedness shall be valued at the lesser of (i) the stated or determinable
amount of the Indebtedness that is so secured or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof subject to
confirmation by the Administrative Agent in its reasonable discretion and
(ii) the Fair Market Value of such property or asset; and (B) in the case of any
Indebtedness of other Persons which such Person has Guaranteed, the amount of
such Indebtedness attributable to such Person shall be equal to the lesser of
the stated or determinable amount of the Indebtedness such Person Guaranteed or,
if the amount of such Indebtedness is not stated or determinable, the maximum
reasonably anticipated liability in respect thereof subject to confirmation by
the Administrative Agent in its reasonable discretion.  The calculation of
Indebtedness shall not include any fair value adjustments to the carrying value
of liabilities to record such Indebtedness at fair value pursuant to electing
the fair value option election under FASB ASC 825-10-25 (formerly known as FAS
159, The Fair Value Option for Financial Assets and Financial Liabilities) or
other FASB standards allowing entities to elect fair value option for financial
liabilities.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

16

--------------------------------------------------------------------------------


 

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

 

“Interest Expense” means, with respect to a Person and for any period, and
without duplication (a) all paid, accrued or capitalized interest expense
(including, without limitation, capitalized interest expense (other than
capitalized interest funded from a construction loan interest reserve account
held by another lender and not included in the calculation of cash for balance
sheet reporting purposes) and interest expense attributable to Capitalized Lease
Obligations) of such Person and in any event shall include all letter of credit
fees and all interest expense with respect to any Indebtedness in respect of
which such Person is wholly or partially liable whether pursuant to any
repayment, interest carry, performance guarantee or otherwise, plus (b) to the
extent not already included in the foregoing clause (a), such Person’s Ownership
Share of all paid, accrued or capitalized interest expense for such period of
Unconsolidated Affiliates of such Person.  The term “Interest Expense” shall
exclude all costs and expenses of defeasing any Indebtedness encumbering any
Property following the acquisition thereof.

 

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.  Notwithstanding the foregoing: (i) if
any Interest Period would otherwise end after the Termination Date, such
Interest Period shall end on the Termination Date; and (ii) each Interest Period
that would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person. 
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Grade Rating” means a Credit Rating of BBB- (or equivalent) or
higher from S&P and Baa3 (or equivalent) or higher from Moody’s.

 

“Investment Grade Rating Date” means the date specified by the Borrower in a
written notice to the Administrative Agent after the Parent or the Borrower
obtains an Investment Grade Rating from either Moody’s or S&P.

 

“Issuing Banks” means each of Wells Fargo, Bank of America, N.A., and Citibank,
N.A., in its capacity as an issuer of Letters of Credit pursuant to Section 2.2.

 

17

--------------------------------------------------------------------------------


 

“L/C Commitment Amount” has the meaning given that term in Section 2.2.(a).

 

“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that the
term “Lender” except as otherwise expressly provided herein, shall exclude any
Lender (or its Affiliates) in its capacity as a Specified Derivatives Provider.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.2.(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders, and under the sole dominion and control of the
Administrative Agent.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement,
(i) a Lender (other than a Lender in its capacity as an Issuing Bank of a Letter
of Credit) shall be deemed to hold a Letter of Credit Liability in an amount
equal to its participation interest under Section 2.2. in such Letter of Credit,
and the Lender that is the Issuing Bank of such Letter of Credit shall be deemed
to hold a Letter of Credit Liability in an amount equal to its retained interest
in such Letter of Credit after giving effect to the acquisition by the Lenders
(other than the Lender then acting as the Issuing Bank of such Letter of Credit)
of their participation interests under such Section and (ii) if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Level” means each numerical level set forth below the column entitled “Level”
in the definition of “Applicable Margin”.

 

“Leverage Ratio” means the ratio, expressed as a percentage, of (i) Net
Indebtedness to (ii) Total Asset Value.

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days

 

18

--------------------------------------------------------------------------------


 

prior to the first day of the applicable Interest Period by (ii) a percentage
equal to 1 minus the stated maximum rate (stated as a decimal) of all reserves,
if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).  If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period.  Any change in the maximum rate of reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.  If LIBOR determined as
provided above would be less than zero, LIBOR shall be deemed to be zero.

 

“LIBOR Loan” means a Revolving Loan (or any portion thereof) (other than a Base
Rate Loan) bearing interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day.  The LIBOR Market
Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

 

“Loan” means a Revolving Loan or a Swingline Loan.

 

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty, and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement (excluding the Fee Letters).

 

“Loan Party” means the Borrower, the Parent and each other Guarantor. 
Schedule 1.1. sets forth the Loan Parties in addition to the Borrower and the
Parent as of the Agreement Date.

 

19

--------------------------------------------------------------------------------


 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Loans are scheduled to be due and
payable in full.

 

“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in one or more related transactions) by the Parent, the
Borrower or any Subsidiary in which the purchase price of the assets acquired
exceeds an amount equal to 10% of Total Asset Value as of the last day of the
most recently ended fiscal quarter prior to the consummation of such acquisition
of the Parent for which financial statements are publicly available.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the Parent
and its Subsidiaries, or the Borrower and its Subsidiaries, in each case, taken
as a whole, (b) the ability of the Borrower or any other Loan Party to perform
its obligations under any Loan Document to which it is a party, (c) the validity
or enforceability of any of the material provisions of the Loan Documents, or
(d) the material rights and remedies of the Lenders and the Administrative Agent
under any of the Loan Documents.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, or any
other Subsidiary is a party as to which the breach, nonperformance, cancellation
or failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

 

“Material Subsidiary” means any Subsidiary (a) (x) that owns in fee simple, or
leases pursuant to a ground lease, an Unencumbered Property or (y) to which more
than 5% of Total Asset Value is attributable on an individual basis or (b) owns
any Equity Interest in any Subsidiary in the foregoing clause (a).

 

“Maximum Loan Availability” means, at any time, the lesser of (a) 60% of the
Unencumbered Property Value or (b) the aggregate principal balance of
Indebtedness (excluding Nonrecourse Indebtedness and Indebtedness to the extent
owing among the Parent and/or any of its Subsidiaries but including Secured
Recourse Indebtedness and the aggregate principal amount of all Loans and the
aggregate amount of all Letter of Credit Liabilities) of the Parent and the
Ownership share of all such Indebtedness of its Subsidiaries that would cause
the ratio of (A) Adjusted NOI of the Unencumbered Properties at such time to
(B) Implied Debt Service for such period determined with respect to such
principal balance of Indebtedness to equal 1.20 to 1.00.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or another Subsidiary is the holder and retains the rights
of collection of all payments thereunder.

 

20

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

 

“Net Indebtedness” means (a) Total Indebtedness minus (b) the amount, if any, by
which the aggregate amount of the Parent’s and its Subsidiaries’ unrestricted
and Lien-free cash and Cash Equivalents exceeds $15,000,000.

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods):  (a) gross revenues received in the ordinary course
from such Property minus (b) all expenses paid (excluding interest but including
an appropriate accrual for property taxes and insurance) related to the
ownership, operation or maintenance of such Property, including but not limited
to property taxes, assessments and the like, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, marketing expenses, and
general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding general overhead
expenses of the Borrower or any Subsidiary and any property management fees)
minus (c) the FF&E Reserves for such Property as of the end of such period minus
(d) the greater of (i) the actual property management fee paid during such
period and (ii)  an imputed management fee in the amount of three percent (3.0%)
of the gross revenues for such Property for such period.

 

“Net Tangible Proceeds” means with respect to any Equity Issuance by a Person,
the aggregate amount of all cash and the Fair Market Value of all other property
(other than (a) securities of such Person being converted or exchanged in
connection with such Equity Issuance and (b) assets separately classified as
intangible assets under GAAP) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

“New Property” means each Property on which a hotel is located acquired by the
Parent, the Borrower, any Subsidiary or Unconsolidated Affiliate from the date
of acquisition until the Seasoned Date in respect thereof; provided, however,
that, upon the Seasoned Date for any New Property, such New Property shall be
converted to a Seasoned Property and shall cease to be a New Property.

 

“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender.

 

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness, (b) obligations
in respect of guaranties

 

21

--------------------------------------------------------------------------------


 

of customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar exceptions to nonrecourse liability, provided that, once any such
obligation shall cease to be contingent, then such obligation shall cease to be
Nonrecourse Indebtedness, or (c) if such Person is a Single Asset Entity, any
Indebtedness for borrowed money of such Person.

 

“Note” means a Revolving Note or a Swingline Note.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.8. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.3.(b) evidencing the Borrower’s request
for a Swingline Loan.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Banks or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents or the Fee Letters,
including, without limitation, the Fees and indemnification obligations, whether
direct or indirect, absolute or contingent, due or not due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any
promissory note.  The term “Obligations” does not include any Specified
Derivatives Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Parent’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Parent is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

 

“Operating Property Value” means, at any date of determination, (a) for each New
Property that Borrower elects (until the Seasoned Date), the purchase price paid
for such Property determined in accordance with GAAP; or (b) for each
(x) Seasoned Property and (y) New Property that Borrower

 

22

--------------------------------------------------------------------------------


 

irrevocably elects, (A) the Adjusted NOI of such Property for the period of four
consecutive fiscal quarters most recently ending divided by (B) the applicable
Capitalization Rate.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.8.).

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Parent” has the meaning given such term in the introductory paragraph hereof.

 

“Participant” has the meaning given that term in Section 13.5.(d).

 

“Participant Register” has the meaning given that term in Section 13.5.(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person:  (a) Liens securing taxes,
assessments and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any Environmental Laws) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which either (x) are not at the
time required to be paid or discharged under Section 8.6. or (y) relate to
claims not in excess of $500,000 in the aggregate at any one time; (b) Liens
consisting of deposits or pledges made, in the ordinary course of business, in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar Applicable Laws; (c) Liens
consisting of encumbrances in the nature of zoning restrictions, easements, and
rights or restrictions of record on the use of real property, which do not
materially detract from the value of such property or impair the intended use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases or licenses not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for the benefit
of the Lenders; (f) Liens in favor of the Borrower or a Guarantor securing
obligations owing by a Subsidiary to the Borrower or a Guarantor;

 

23

--------------------------------------------------------------------------------


 

(g) Liens in existence as of the Agreement Date and set forth in Part II of
Schedule 7.1.(f); (h) Liens arising out of judgments or awards in respect of the
Parent or any of its Subsidiaries not constituting an Event of Default under
Section 11.1.(i); (i) any interest or title of a lessor under any lease of
equipment (not constituting a fixture) entered into by the Borrower or any
Subsidiary in the ordinary course of its business and covering only the assets
so leased; (j) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) and (k) Liens
securing the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and not securing any
Indebtedness.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2.0%) per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Loans that are Base Rate Loans plus two percent (2.0%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or a Subsidiary.  Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate.  Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs.  The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

 

“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

 

24

--------------------------------------------------------------------------------


 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any other Subsidiary or any
Unconsolidated Affiliate of the Parent and which is located in a state of the
United States of America or the District of Columbia.

 

“Property Management Agreement” means, collectively, all agreements entered into
by a Loan Party pursuant to which such Loan Party engages a Person to advise it
with respect to the management of an Unencumbered Property or to provide
management services with respect to the same.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Plan” means a Benefit Arrangement or Plan that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Qualified REIT Subsidiary” shall have the meaning given to such term in the
Internal Revenue Code.

 

“Rating Agencies” means S&P and Moody’s.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning given that term in Section 13.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the applicable Issuing Bank for any
drawing honored by such Issuing Bank under a Letter of Credit issued by such
Issuing Bank.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

25

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Requisite Lenders” means, as of any date, (a) Lenders having more than 51.0% of
the aggregate amount of the Commitments, or (b) if the Commitments have been
terminated or reduced to zero, Lenders holding more than 51.0% of the principal
amount of the aggregate outstanding Loans and Letter of Credit Liabilities;
provided that (i) in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded and (ii) at all
times when two or more Lenders (excluding Defaulting Lenders) are party to this
Agreement, the term “Requisite Lenders” shall in no event mean less than two
Lenders.  For purposes of this definition, a Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.

 

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, chief
operating officer or general counsel of the Parent, the Borrower or such
Subsidiary.

 

“Restricted Payment” means:  (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
Subsidiary now or hereafter outstanding, except a dividend payable solely in
Equity Interests; (b) any redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interest of the Parent, the Borrower or any Subsidiary
now or hereafter outstanding; and (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
any Equity Interests of the Parent, the Borrower or any Subsidiary now or
hereafter outstanding.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities and Swingline Loans at
such time.

 

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

 

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit C, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Commitment.

 

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any other Governmental Authority, (b) any Person located,
operating, organized or resident in a Sanctioned Country, (c) an agency of the
government of a Sanctioned County or (d) any Person Controlled by any Person or
agency described in any of the preceding clauses (a) through (c).

 

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S.

 

26

--------------------------------------------------------------------------------


 

Department of State, or by the United Nations Security Council, the European
Union or any other Governmental Authority.

 

“Seasoned Date” means the first day on which an acquired Property on which a
hotel is located has been owned for five (5) full fiscal quarters following the
date of acquisition by the Parent, the Borrower, a Subsidiary or an
Unconsolidated Affiliate.

 

“Seasoned Property” means Property on which a hotel is located that is not a New
Property.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, with respect to any Person, (a) all Indebtedness
of such Person that is secured in any manner by any Lien on any Property plus
(b) such Person’s pro rata share of the Secured Indebtedness of any of such
Person’s Unconsolidated Affiliates.

 

“Secured Recourse Indebtedness” means all Indebtedness (including Guaranties of
Secured Indebtedness) that is Secured Indebtedness and is not Nonrecourse
Indebtedness.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Significant Subsidiary” means any Subsidiary to which more than $30,000,000 of
Total Asset Value is attributable.

 

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property.  In addition, if the assets of a Person
consist solely of (i) Equity Interests in one or more Single Asset Entities that
directly or indirectly own such single Property and (ii) cash and other assets
of nominal value incidental to such Person’s ownership of the other Single Asset
Entity, such Person shall also be deemed to be a Single Asset Entity for
purposes of this Agreement.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Parent, the Borrower or any
Subsidiary of the Parent and an Specified Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Parent, the Borrower or any
Subsidiaries under or in respect of any Specified Derivatives Contract, whether
direct or indirect, absolute or contingent, due or not due, liquidated or
unliquidated, and whether or not evidenced by any written confirmation.

 

27

--------------------------------------------------------------------------------


 

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business and its successors.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Surge Period” has the meaning given that term in Section 10.1.(a).

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3.  in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.3.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

 

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its successors and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.

 

“Swingline Maturity Date” means the date which is 7 Business Days prior to the
Revolving Termination Date.

 

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

 

“Tangible Net Worth” means, as of any given time: (a) the unallocated gross book
value (exclusive of depreciation and amortization) of all real estate assets of
the Parent and its Subsidiaries that constitute Properties at such time; plus
(b) the book value of other assets (excluding any real estate assets but
including Investments in Unconsolidated Affiliates) of the Parent and its
Subsidiaries; less (c) all amounts appearing on the assets side of a
consolidated balance sheet of the Parent for assets separately classified as
intangible assets under GAAP (except for allocations of property purchase prices
pursuant to FASB ASC 805); less (d) all Total Indebtedness of the Parent and its
Subsidiaries (excluding such Person’s Ownership Share of Indebtedness of any
Unconsolidated Affiliate to the extent included in Total Indebtedness)
determined on a consolidated basis; less (e) all other liabilities of the Parent
and its

 

28

--------------------------------------------------------------------------------


 

Subsidiaries determined on a consolidated basis (except liabilities resulting
from allocations of property purchase prices pursuant to FASB ASC 805).

 

“Taxable REIT Subsidiary” means any corporation (other than a REIT) in which the
Parent directly or indirectly owns stock and the Parent and such corporation
have jointly elected that such corporation be treated as a taxable REIT
subsidiary of the Parent under and pursuant to Section 856 of the Internal
Revenue Code.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means May 1, 2020, or such later date to which the
Termination Date may be extended pursuant to Section 2.12.

 

“Titled Agents” has the meaning given that term in Section 12.9.

 

“Total Asset Value” means the sum of all of the following of the Parent, the
Borrower and their respective Subsidiaries (without duplication) on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis:  (a) the Operating Property Value of all Properties of the Parent, the
Borrower and their Subsidiaries on which a hotel is located, plus (b) the book
value of Unimproved Land, Mortgage Receivables and other promissory notes, plus
(c) the Borrower’s Ownership Share of the preceding items for its Unconsolidated
Affiliates, plus (d) the contractual purchase price of any real property subject
to a purchase obligation, repurchase obligation or forward commitment which at
such time could be specifically enforced by the seller of such real property,
but only to the extent such obligations are included in the Indebtedness of the
Parent, the Borrower and their respective Subsidiaries on a consolidated basis,
plus (e) in the case of any real property subject to a purchase obligation,
repurchase obligation or forward commitment which at such time could not be
specifically enforced by the seller of such real property, the aggregate amount
of due diligence deposits, earnest money payments and other similar payments
made under the applicable contract which, at such time, would be subject to
forfeiture upon termination of the contract, but only to the extent such amounts
are included in the Indebtedness of the Parent, the Borrower and their
respective Subsidiaries on a consolidated basis minus (f) to the extent
otherwise included in Total Asset Value any deferred financing costs.  The
percentage of Total Asset Value attributable to a given Subsidiary shall be
equal to the ratio expressed as a percentage of (x) an amount equal to Total
Asset Value calculated solely with respect to assets owned directly by such
Subsidiary to (y) Total Asset Value.  For purposes of determining Total Asset
Value, Adjusted NOI from Properties disposed of by the Parent, the Borrower or
any Subsidiary during the immediately preceding period of four consecutive
fiscal quarters of the Borrower shall be excluded.

 

“Total Indebtedness” means all Indebtedness of the Parent, the Borrower and all
other Subsidiaries of the Parent determined on a consolidated basis, minus, to
the extent otherwise included in such Indebtedness, deferred financing costs.

 

“Type” with respect to any Revolving Loan, refers to whether such Loan or
portion thereof is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person

 

29

--------------------------------------------------------------------------------


 

on an equity basis of accounting and whose financial results would not be
consolidated under GAAP with the financial results of such Person on the
consolidated financial statements of such Person.

 

“Unencumbered Property” means an Eligible Property which is to be included in
calculations of the Unencumbered Property Value.  A Property shall cease to be
an Unencumbered Property if at any time such Property shall cease to be an
Eligible Property unless otherwise agreed by the Requisite Lenders.

 

“Unencumbered Property Value” means, at any time of determination, the aggregate
Operating Property Values of the Unencumbered Properties at such time.  For
purposes of this definition, the Adjusted NOI for any Unencumbered Property
shall be reduced by an amount equal to the greater of (x) the amount by which
the Adjusted NOI of such Unencumbered Property would exceed 30.0% of the
aggregate Adjusted NOI of all Unencumbered Properties and (y) the amount by
which the Adjusted NOI of Unencumbered Properties located in the same
metropolitan statistical area as such Property would exceed 40.0% of the
aggregate Adjusted NOI of all Unencumbered Properties.  In addition, to the
extent that Unencumbered Property Value attributable to Properties leased under
Ground Leases (excluding the Boston Westin Waterfront Hotel in Boston,
Massachusetts) would exceed 33.0% of Unencumbered Property Value, such excess
shall be excluded.  For purposes of determining Unencumbered Property Value,
Adjusted NOI from Properties disposed of by the Borrower or any Subsidiary
during the immediately preceding period of four consecutive fiscal quarters of
the Borrower shall be excluded.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following 12 months.  Unimproved Land shall not
include any undeveloped parcels of a Property that has been developed unless and
until the Borrower intends to develop such parcel.

 

“Unsecured Indebtedness” means with respect to a Person as of any given date,
(a) the aggregate principal amount of (a) all Indebtedness of such Person
outstanding at such date that is not Secured Indebtedness plus (b) all
Nonrecourse Indebtedness which such Person has Guaranteed but only to the extent
of such Guaranty (excluding obligations in respect of Guaranties of customary
exceptions to nonrecourse liability).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

30

--------------------------------------------------------------------------------


 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.  General; References to Pacific Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the appropriate Lenders pursuant to Section 13.6.); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated.  References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not prohibited hereby and in effect at any given
time.  Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  Except as expressly provided otherwise
in any Loan Document, (i) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified, extended,
restated, replaced or supplemented from time to time and (ii) any reference to
any Person shall be construed to include such Person’s permitted successors and
permitted assigns.  Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Parent or a Subsidiary of such Subsidiary
and a reference to an “Affiliate” means a reference to an Affiliate of the
Parent.  Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement.  Unless otherwise indicated, all references to
time are references to Pacific time.  Notwithstanding the first sentence of this
Section 1.2., (i) the calculation of liabilities shall not include any fair
value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities and (ii) for
purposes of this Agreement, any obligations of a Person under a lease (whether
existing on the Effective Date or entered into thereafter) that is not (or would
not be) required to be classified or accounted for as a Capitalized Lease
Obligation on a balance sheet of such Person prepared in accordance with GAAP as
in effect on the Effective Date shall not be treated as a Capitalized Lease
Obligation pursuant to the Loan Documents solely as a result of changes in the
application of, or the adoption of changes in, GAAP after the Effective Date.

 

31

--------------------------------------------------------------------------------


 

Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining compliance by the Borrower or the Parent with any financial
covenant contained in any of the Loan Documents, only the Ownership Share of the
Borrower or the Parent, as applicable, of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary shall be included.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Loans.

 

(a)                                 Making of Revolving Loans.  Subject to the
terms and conditions set forth in this Agreement, including without limitation,
Section 2.14., each Lender severally and not jointly agrees to make Revolving
Loans to the Borrower during the period from and including the Effective Date to
but excluding the Termination Date, in an aggregate principal amount at any one
time outstanding up to, but not exceeding, such Lender’s Commitment.  Each
borrowing of Base Rate Loans shall be in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess thereof.  Notwithstanding the
immediately preceding two sentences but subject to Section 2.14., a borrowing of
Revolving Loans may be in the aggregate amount of the unused Commitments. 
Within the foregoing limits and subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Revolving Loans.

 

(b)                                 Requests for Revolving Loans. Not later than
9:00 a.m. Pacific time at least one Business Day prior to a borrowing of
Revolving Loans that are to be Base Rate Loans and not later than 9:00
a.m. Pacific time at least three Business Days prior to a borrowing of Revolving
Loans that are to be LIBOR Loans, the Borrower shall deliver to the
Administrative Agent a Notice of Borrowing.  Each Notice of Borrowing shall
specify the aggregate principal amount of the Revolving Loans to be borrowed,
the date such Revolving Loans are to be borrowed (which must be a Business Day),
a general description of the use of the proceeds of such Revolving Loans, the
Type of the requested Revolving Loans, and if such Revolving Loans are to be
LIBOR Loans, the initial Interest Period for such Revolving Loans.  Each Notice
of Borrowing shall be irrevocable once given and binding on the Borrower.  Prior
to delivering a Notice of Borrowing, the Borrower may (without specifying
whether a Revolving Loan will be a Base Rate Loan or a LIBOR Loan) request that
the Administrative Agent provide the Borrower with the most recent LIBOR
available to the Administrative Agent.  The Administrative Agent shall provide
such quoted rate to the Borrower on the date of such request or as soon as
possible thereafter.

 

(c)                                  Funding of Revolving Loans.  Promptly after
receipt of a Notice of Borrowing under the immediately preceding subsection (b),
the Administrative Agent shall notify each Lender of the proposed borrowing. 
Each Lender shall deposit an amount equal to the Revolving Loan to be made by
such Lender to the Borrower with the Administrative Agent at the Principal
Office, in immediately available funds not later than 9:00 a.m. Pacific time on
the date of such proposed Revolving Loans.  Subject to fulfillment of all
applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower in the account specified in the Disbursement
Instruction Agreement, not later than 12:00 noon Pacific time on the date of the
requested borrowing of Revolving Loans, the proceeds of such amounts received by
the Administrative Agent.

 

(d)                                 Assumptions Regarding Funding by Lenders. 
With respect to Revolving Loans to be made after the Effective Date, unless the
Administrative Agent shall have been notified by any Lender that such Lender
will not make available to the Administrative Agent a Revolving Loan to be made
by such Lender in connection with any borrowing, the Administrative Agent may
assume that such Lender will make the proceeds of such Revolving Loan available
to the Administrative Agent in accordance with this Section, and the
Administrative Agent may (but shall not be obligated to), in reliance upon such

 

32

--------------------------------------------------------------------------------


 

assumption, make available to the Borrower the amount of such Revolving Loan to
be provided by such Lender.  In such event, if such Lender does not make
available to the Administrative Agent the proceeds of such Revolving Loan, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
on demand the amount of such Loan with interest thereon, for each day from and
including the date such Revolving Loan is made available to the Borrower but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay the amount of such interest to the Administrative
Agent for the same or overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period.  If such Lender pays to the Administrative Agent the amount of
such Revolving Loan, the amount so paid shall constitute such Lender’s Revolving
Loan included in the borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make available the proceeds of a Revolving Loan to be made by such
Lender.

 

Section 2.2.  Letters of Credit.

 

(a)                                 Letters of Credit.  Subject to the terms and
conditions of this Agreement, including without limitation, Section 2.14., each
of the Issuing Banks, on behalf of the Lenders, agrees to issue for the account
of the Borrower during the period from and including the Effective Date to, but
excluding, the date 30 days prior to the Termination Date, one or more standby
letters of credit (each a “Letter of Credit”) up to a maximum aggregate Stated
Amount at any one time outstanding not to exceed $30,000,000, as such amount may
be reduced from time to time in accordance with the terms hereof (the “L/C
Commitment Amount”); provided, that an Issuing Bank shall not be obligated to
issue any Letter of Credit if (x) after giving effect to such issuance, the
aggregate Stated Amount of outstanding Letters of Credit issued by such Issuing
Bank would exceed the lesser of (i) one-third of the L/C Commitment Amount and
(ii) the Commitment of such Issuing Bank in its capacity as a Lender, (y) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain such Issuing Bank from issuing the
Letter of Credit, or any Applicable Law with respect to such Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or (z) such issuance
would conflict with, or cause such Issuing Bank or any Lender to exceed any
limits imposed by, any Applicable Law.

 

(b)                                 Terms of Letters of Credit.  At the time of
issuance, the amount, form, terms and conditions of each Letter of Credit, and
of any drafts or acceptances thereunder, shall be subject to approval by the
applicable Issuing Bank and the Borrower.  Notwithstanding the foregoing, in no
event may (i) the expiration date of any Letter of Credit extend beyond the date
that is 30 days prior to the Termination Date, or (ii) any Letter of Credit have
an initial duration in excess of one year; provided, however, a Letter of Credit
may contain a provision providing for the automatic extension of the expiration
date in the absence of a notice of non-renewal from the applicable Issuing Bank
but in no event shall any such provision permit the extension of the expiration
date of such Letter of Credit beyond the date that is thirty (30) days prior to
the Termination Date; provided, further, that a Letter of Credit (any such
Letter of Credit being referred to as an “Extended Letter of Credit”) may, as a
result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the date that is 30 days prior to the Termination Date so long as the Borrower
delivers to the Administrative Agent for its benefit and the benefit of the
applicable Issuing Bank and the Lenders no later than 30 days prior to the
Termination Date Cash Collateral for such Letter of Credit for deposit into the
Letter of Credit Collateral Account in an amount equal to the Stated Amount of
such

 

33

--------------------------------------------------------------------------------


 

Letter of Credit; provided, that the obligations of the Borrower under this
Section in respect of such Extended Letters of Credit shall survive the
termination of this Agreement and shall remain in effect until no such Extended
Letters of Credit remain outstanding.  If the Borrower fails to provide Cash
Collateral with respect to any Extended Letter of Credit by the date 30 days
prior to the Termination Date, such failure shall be treated as a drawing under
such Extended Letter of Credit (in an amount equal to the maximum Stated Amount
of such Letter of Credit), which shall be reimbursed (or participations therein
funded) by the Lenders in accordance with the immediately following
subsections (i) and (j), with the proceeds being utilized to provide Cash
Collateral for such Letter of Credit.  The initial Stated Amount of each Letter
of Credit shall be at least $100,000 (or such lesser amount as may be reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank).

 

(c)                                  Requests for Issuance of Letters of
Credit.  The Borrower shall give the Issuing Bank selected by the Borrower to
issue a Letter of Credit and the Administrative Agent written notice at least 5
Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the applicable Issuing
Bank.  Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such application and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the applicable Issuing Banks’s approval of the form
of the requested Letter of Credit pursuant to Section 2.2.(b) and the
satisfaction of any applicable conditions precedent set forth in Article VI, the
applicable Issuing Bank shall issue the requested Letter of Credit on the
requested date of issuance for the benefit of the stipulated beneficiary but in
no event prior to the date 5 Business Days following the date after which such
Issuing Bank has received all of the items required to be delivered to it under
this subsection.  References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires.  Upon
the written request of the Borrower, the Issuing Banks shall deliver to the
Borrower a copy of each Letter of Credit issued by such Issuing Bank within a
reasonable time after the date of issuance thereof.  To the extent any term of a
Letter of Credit Document is inconsistent with a term of any Loan Document, the
term of such Loan Document shall control.

 

(d)                                 Reimbursement Obligations.  Upon receipt by
an Issuing Bank from the beneficiary of a Letter of Credit issued by such
Issuing Bank of any demand for payment under such Letter of Credit and such
Issuing Banks’s determination that such demand for payment complies with the
requirements of such Letter of Credit, such Issuing Bank shall promptly notify
the Borrower and the Administrative Agent of the amount to be paid by such
Issuing Bank as a result of such demand and the date on which payment is to be
made by such Issuing Bank to such beneficiary in respect of such demand;
provided, however, that such Issuing Banks’s failure to give, or delay in
giving, such notice shall not discharge the Borrower in any respect from the
applicable Reimbursement Obligation.  The Borrower hereby absolutely,
unconditionally and irrevocably agrees to pay and reimburse the Issuing Banks
for the amount of each demand for payment under a Letter of Credit on or prior
to the date on which payment is to be made by the applicable Issuing Bank to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). 
Upon receipt by an Issuing Bank of any payment in respect of any Reimbursement
Obligation, such Issuing Bank shall promptly pay to each Lender that has
acquired a participation therein under the second sentence of the immediately
following subsection (i) such Lender’s Commitment Percentage of such payment.

 

(e)                                  Manner of Reimbursement.  Upon its receipt
of a notice referred to in the immediately preceding subsection (d), the
Borrower shall advise the Administrative Agent and the applicable Issuing

 

34

--------------------------------------------------------------------------------


 

Bank whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse such Issuing Bank for the amount of the related demand
for payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement.  If the
Borrower fails to so advise the Administrative Agent and the applicable Issuing
Bank, or if the Borrower fails to reimburse such Issuing Bank for a demand for
payment under a Letter of Credit by the date of such payment, the failure of
which such Issuing Bank shall promptly notify the Administrative Agent, then
(i) if the applicable conditions contained in Article VI. would permit the
making of Revolving Loans, the Borrower shall be deemed to have requested a
borrowing of Revolving Loans (which shall be Base Rate Loans) in an amount equal
to the unpaid Reimbursement Obligation and the Administrative Agent shall give
each Lender prompt notice of the amount of the Revolving Loan to be made
available to the Administrative Agent not later than 10:00 a.m. Pacific time and
(ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply.  The limitations set
forth in the second sentence of Section 2.1.(a) shall not apply to any borrowing
of Base Rate Loans under this subsection.

 

(f)                                   Effect of Letters of Credit on
Commitments.  Upon the issuance by an Issuing Bank of any Letter of Credit and
until such Letter of Credit shall have expired or been cancelled, the Commitment
of each Lender shall be deemed to be utilized for all purposes of this Agreement
in an amount equal to the product of (i) such Lender’s Commitment Percentage and
(ii) the sum of (A) the Stated Amount of such Letter of Credit plus (B) any
related Reimbursement Obligations then outstanding.

 

(g)                                  Issuing Banks’ Duties Regarding Letters of
Credit; Unconditional Nature of Reimbursement Obligations.  In examining
documents presented in connection with drawings under Letters of Credit and
making payments under such Letters of Credit against such documents, each
Issuing Bank shall only be required to use the same standard of care as it uses
in connection with examining documents presented in connection with drawings
under letters of credit in which it has not sold participations and making
payments under such letters of credit.  The Borrower assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, none of the Issuing Banks, Administrative Agent or any of the
Lenders shall be responsible for, and the Borrower’s obligations in respect of
Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if such document should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, facsimile, electronic mail, telecopy or otherwise, whether or not they be
in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit, or of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Issuing Banks, Administrative Agent or the
Lenders.  None of the above shall affect, impair or prevent the vesting of any
of the applicable Issuing Bank’s or Administrative Agent’s rights or powers
hereunder.  Any action taken or omitted to be taken by an Issuing Bank under or
in connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against such
Issuing Bank any liability to the Borrower, the Administrative Agent or any
Lender.  In this connection, the obligation of the Borrower to reimburse the
applicable Issuing Bank for any drawing made under any Letter of Credit, and to
repay any Revolving Loan made pursuant to the

 

35

--------------------------------------------------------------------------------


 

second sentence of the immediately preceding subsection (e), shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against any Issuing Bank, the Administrative
Agent or any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, any Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by an Issuing Bank under any Letter of Credit issued by such Issuing
Bank against presentation of a draft or certificate which does not strictly
comply with the terms of such Letter of Credit; and (H) any other act, omission
to act, delay or circumstance whatsoever that might, but for the provisions of
this Section, constitute a legal or equitable defense to or discharge of, or
provide a right of setoff against, the Borrower’s Reimbursement Obligations. 
Notwithstanding anything to the contrary contained in this Section or
Section 13.9., but not in limitation of the Borrower’s unconditional obligation
to reimburse an Issuing Bank for any drawing made under a Letter of Credit
issued by such Issuing Bank as provided in this Section and to repay any
Revolving Loan made pursuant to the second sentence of the immediately preceding
subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, any Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, such Issuing Bank or such Lender arising
solely out of the gross negligence or willful misconduct of the Administrative
Agent, such Issuing Bank or such Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Notwithstanding the above, nothing in this Section shall affect any
rights the Borrower may have with respect to the gross negligence or willful
misconduct of the Administrative Agent, any Issuing Bank or any Lender with
respect to any Letter of Credit.

 

(h)                                 Amendments, Etc.  The issuance by an Issuing
Bank of any amendment, supplement or other modification to any Letter of Credit
issued by such Issuing Bank shall be subject to the same conditions applicable
under this Agreement to the issuance of new Letters of Credit (including,
without limitation, that the request therefor be made through such Issuing
Bank), and no such amendment, supplement or other modification shall be issued
unless either (i) the respective Letter of Credit affected thereby would have
complied with such conditions had it originally been issued hereunder in such
amended, supplemented or modified form or (ii) the Administrative Agent and
appropriate Lenders required by Section 13.6. shall have consented thereto.  In
connection with any such amendment, supplement or other modification, the
Borrower shall pay the fees, if any, payable under the last sentence of
Section 3.5.(c).

 

(i)                                     Lenders’ Participation in Letters of
Credit.  Immediately upon the issuance by an Issuing Bank of any Letter of
Credit each Lender shall be deemed to have absolutely, irrevocably and
unconditionally purchased and received from such Issuing Bank, without recourse
or warranty, an undivided interest and participation to the extent of such
Lender’s Commitment Percentage of the liability of such Issuing Bank with
respect to such Letter of Credit and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the such Issuing Bank to pay and
discharge when due, such Lender’s Commitment Percentage of such Issuing Bank’s
liability under such Letter of Credit.  In addition, upon the making of each
payment by a Lender to the Administrative Agent for the account of an Issuing
Bank

 

36

--------------------------------------------------------------------------------


 

in respect of any Letter of Credit issued by such Issuing Bank pursuant to the
immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of such Issuing Bank, Administrative
Agent or such Lender, acquire (i) a participation in an amount equal to such
payment in the Reimbursement Obligation owing to the applicable Issuing Bank by
the Borrower in respect of such Letter of Credit and (ii) a participation in a
percentage equal to such Lender’s Commitment Percentage in any interest or other
amounts payable by the Borrower in respect of such Reimbursement Obligation
(other than the Fees payable to the applicable Issuing Bank pursuant to the
second and the last sentences of Section 3.5.(c)).

 

(j)                                    Payment Obligation of Lenders.  Each
Lender severally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, on demand in immediately available funds in Dollars
the amount of such Lender’s Commitment Percentage of each drawing paid by such
Issuing Bank under each Letter of Credit issued by such Issuing Bank to the
extent such amount is not reimbursed by the Borrower pursuant to the immediately
preceding subsection (d); provided, however, that in respect of any drawing
under any Letter of Credit, the maximum amount that any Lender shall be required
to fund, whether as a Revolving Loan or as a participation, shall not exceed
such Lender’s Commitment Percentage of such drawing except as otherwise provided
in Section 3.9.(d).  If the notice referenced in the second sentence of the
immediately preceding subsection (e) is received by a Lender not later than 9:00
a.m. Pacific time, then such Lender shall make such payment available to the
Administrative Agent not later than 12:00 p.m. Pacific time on the date of
demand therefor; otherwise, such payment shall be made available to the
Administrative Agent not later than 11:00 a.m. Pacific time on the next
succeeding Business Day.  Each Lender’s obligation to make such payments to the
Administrative Agent under this subsection, and the Administrative Agent’s right
to receive the same for the account of the applicable Issuing Bank, shall be
absolute, irrevocable and unconditional and shall not be affected in any way by
any circumstance whatsoever, including without limitation, (i) the failure of
any other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrower or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in
Section 11.1.(f) or (g), (iv) the termination of the Commitments or (v) the
delivery of Cash Collateral in respect of any Extended Letter of Credit.  Each
such payment to the Administrative Agent for the account of an Issuing Bank
shall be made without any offset, abatement, withholding or deduction
whatsoever.

 

(k)                                 Information to Lenders.  Periodically, the
Issuing Banks shall deliver to the Administrative Agent, who shall promptly
deliver the same to each Lender and the Borrower, a notice describing the
aggregate amount of all Letters of Credit issued by such Issuing Bank and
outstanding at such time.  Upon the request of any Lender from time to time, the
Issuing Banks shall deliver any other information reasonably requested by such
Lender with respect to each Letter of Credit issued by such Issuing Bank and
then outstanding.  Other than as set forth in this subsection, the Issuing Banks
shall have no duty to notify the Lenders regarding the issuance or other matters
regarding Letters of Credit issued hereunder.  The failure of any Issuing Banks
to perform its requirements under this subsection shall not relieve any Lender
from its obligations under the immediately preceding subsection (j).

 

(l)                                     Extended Letters of Credit.  Each Lender
confirms that its obligations under the immediately preceding subsections
(i) and (j) shall be reinstated in full and apply if the delivery of any Cash
Collateral in respect of an Extended Letter of Credit is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise.

 

37

--------------------------------------------------------------------------------


 

Section 2.3. Swingline Loans.

 

(a)                                 Swingline Loans.  Subject to the terms and
conditions hereof, including without limitation Section 2.14, the Swingline
Lender agrees to make Swingline Loans to the Borrower, during the period from
the Effective Date to but excluding the Swingline Maturity Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
lesser (such lesser amount being referred to as the “Swingline Availability”) of
(i) $30,000,000, as such amount may be reduced from time to time in accordance
with the terms hereof and (ii) the Commitment of the Swingline Lender in its
capacity as a Lender minus the aggregate outstanding principal amount of
Revolving Loans of the Swingline Lender in its capacity as a Lender.  If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Availability at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess.  Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.  The borrowing of a Swingline Loan shall not constitute usage of any
Lender’s Commitment for purposes of calculation of the fee payable under
Section 3.5.(b).

 

(b)                                 Procedure for Borrowing Swingline Loans. 
The Borrower shall give the Administrative Agent and the Swingline Lender notice
pursuant to a Notice of Swingline Borrowing or telephonic notice of each
borrowing of a Swingline Loan.  Each Notice of Swingline Borrowing shall be
delivered to the Swingline Lender no later than 9:00 a.m. Pacific time on the
proposed date of such borrowing.  Any telephonic notice shall include all
information to be specified in a written Notice of Swingline Borrowing and shall
be promptly confirmed in writing by the Borrower pursuant to a Notice of
Swingline Borrowing sent to the Swingline Lender on the same day of the giving
of such telephonic notice.  Not later than 12:00 noon Pacific time on the date
of the requested Swingline Loan and subject to satisfaction of the applicable
conditions set forth in Section 6.2. for such borrowing, the Swingline Lender
will make the proceeds of such Swingline Loan available to the Borrower in
Dollars, in immediately available funds, in the account specified by the
Borrower in the Disbursement Instruction Agreement.

 

(c)                                  Interest.  Swingline Loans shall bear
interest at a per annum rate equal to the Base Rate as in effect from time to
time plus the Applicable Margin for Base Rate Loans.  Interest on Swingline
Loans is solely for the account of the Swingline Lender (except to the extent a
Lender acquires a participating interest in a Swingline Loan pursuant to the
immediately following subsection (e)).  All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.4. with respect to interest on Base Rate Loans (except as the
Swingline Lender and the Borrower may otherwise agree in writing in connection
with any particular Swingline Loan).

 

(d)                                 Swingline Loan Amounts, Etc.  Each Swingline
Loan shall be in the minimum amount of $500,000 and integral multiples of
$100,000 in excess thereof, or such other minimum amounts agreed to by the
Swingline Lender and the Borrower.  Any voluntary prepayment of a Swingline Loan
must be in integral multiples of $100,000 or the aggregate principal amount of
all outstanding Swingline Loans (or such other minimum amounts upon which the
Swingline Lender and the Borrower may agree) and in connection with any such
prepayment, the Borrower must give the Swingline Lender and the Administrative
Agent prior written notice thereof no later than 9:00 a.m. Pacific time on the
day prior to the date of such prepayment.  The Swingline Loans shall, in
addition to this Agreement, be evidenced by the Swingline Note.

 

(e)                                  Repayment and Participations of Swingline
Loans.  The Borrower agrees to repay each Swingline Loan within 3 Business Day
of demand therefor by the Swingline Lender and, in any event, within 5 Business
Days after the date such Swingline Loan was made; provided, that the proceeds of
a Swingline Loan may not be used to pay a Swingline Loan.  Notwithstanding the
foregoing, the Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the

 

38

--------------------------------------------------------------------------------


 

Swingline Loans on the Swingline Maturity Date (or such earlier date as the
Swingline Lender and the Borrower may agree in writing).  In lieu of demanding
repayment of any outstanding Swingline Loan from the Borrower, the Swingline
Lender may, on behalf of the Borrower (which hereby irrevocably directs the
Swingline Lender to act on its behalf), request a borrowing of Revolving Loans
that are Base Rate Loans from the Lenders in an amount equal to the principal
balance of such Swingline Loan.  The amount limitations contained in the second
sentence of Section 2.1.(a) shall not apply to any borrowing of such Revolving
Loans made pursuant to this subsection.  The Swingline Lender shall give notice
to the Administrative Agent of any such borrowing of Revolving Loans not later
than 9:00 a.m. Pacific time at least one Business Day prior to the proposed date
of such borrowing.  Promptly after receipt of such notice of borrowing of
Revolving Loans from the Swingline Lender under the immediately preceding
sentence, the Administrative Agent shall notify each Lender of the proposed
borrowing.  Not later than 9:00 a.m. Pacific time on the proposed date of such
borrowing, each Lender will make available to the Administrative Agent at the
Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Lender. 
The Administrative Agent shall pay the proceeds of such Revolving Loans to the
Swingline Lender, which shall apply such proceeds to repay such Swingline Loan. 
If the Lenders are prohibited from making Revolving Loans required to be made
under this subsection for any reason whatsoever, including without limitation,
the existence of any of the Defaults or Events of Default described in
Sections 11.1.(f) or (g), each Lender shall purchase from the Swingline Lender,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage of such Swingline Loan, by
directly purchasing a participation in such Swingline Loan in such amount and
paying the proceeds thereof to the Administrative Agent for the account of the
Swingline Lender in Dollars and in immediately available funds.  A Lender’s
obligation to purchase such a participation in a Swingline Loan shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Administrative Agent, the Swingline Lender or any
other Person whatsoever, (ii) the existence of a Default or Event of Default
(including without limitation, any of the Defaults or Events of Default
described in Sections 11.1. (f) or (g)), or the termination of any Lender’s
Commitment, (iii) the existence (or alleged existence) of an event or condition
which has had or could have a Material Adverse Effect, (iv) any breach of any
Loan Document by the Administrative Agent, any Lender, the Parent, the Borrower
or any other Loan Party, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  If such amount is
not in fact made available to the Swingline Lender by any Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Lender,
together with accrued interest thereon for each day from the date of demand
thereof, at the Federal Funds Rate.  If such Lender does not pay such amount
forthwith upon the Swingline Lender’s demand therefor, and until such time as
such Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Lenders to purchase a participation
therein).  Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Loans, and any other
amounts due it hereunder, to the Swingline Lender to fund Swingline Loans in the
amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise)

 

Section 2.4.  Rates and Payment of Interest on Loans.

 

(a)                                 Rates.  The Borrower promises to pay to the
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Revolving Loan made by such Lender for the period from
and including the date of the making of such Loan to but excluding the date such
Loan shall be paid in full, at the following per annum rates:

 

39

--------------------------------------------------------------------------------


 

(i)                                     during such periods as such Loan is a
Base Rate Loan, at the Base Rate (as in effect from time to time), plus the
Applicable Margin for Base Rate Loans; and

 

(ii)                                  during such periods as such Loan is a
LIBOR Loan, at LIBOR for such Loan for the Interest Period therefor, plus the
Applicable Margin for LIBOR Loans.

 

Notwithstanding the foregoing, while an Event of Default exists under
Section 11.1.(a), 11.1.(b), 11.1.(f), or 11.1.(g), or at the direction of the
Requisite Lenders upon the existence of any other Event of Default, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Banks, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

 

(b)                                 Payment of Interest. All accrued and unpaid
interest on the outstanding principal amount of each Loan shall be payable
(i) monthly in arrears on the first day of each month, commencing with the first
full calendar month occurring after the Effective Date and (ii) on any date on
which the principal balance of such Loan is due and payable in full (whether at
maturity, due to acceleration or otherwise).  Interest payable at the
Post-Default Rate shall be payable from time to time on demand.  All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

 

(c)                                  Borrower Information Used to Determine
Applicable Interest Rates.  The parties understand that the applicable interest
rate for the Obligations and certain fees set forth herein may be determined
and/or adjusted from time to time based upon certain financial ratios and/or
other information to be provided or certified to the Lenders by the Parent or
the Borrower (the “Borrower Information”).  If it is subsequently determined
that any such Borrower Information was incorrect (for whatever reason, including
without limitation because of a subsequent restatement of earnings by the Parent
or the Borrower) at the time it was delivered to the Administrative Agent, and
if the applicable interest rate or fees calculated for any period were lower
than they should have been had the correct information been timely provided,
then, such interest rate and such fees for such period shall be automatically
recalculated using correct Borrower Information.  The Administrative Agent shall
promptly notify the Borrower in writing of any additional interest and fees due
because of such recalculation, and the Borrower shall pay such additional
interest or fees due to the Administrative Agent, for the account of each
Lender, within 5 Business Days of receipt of such written notice.  Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement, and this provision shall not in any way limit any
of the Administrative Agent’s, any Issuing Bank’s, or any Lender’s other rights
under this Agreement.

 

Section 2.5.  Number of Interest Periods.

 

There may be no more than 7 different Interest Periods for LIBOR Loans
outstanding at the same time.

 

Section 2.6.  Repayment of Revolving Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Termination Date.

 

40

--------------------------------------------------------------------------------


 

Section 2.7.  Prepayments.

 

(a)                                 Optional.  Subject to Section 5.4., the
Borrower may prepay any Loan at any time without premium or penalty.  The
Borrower shall give the Administrative Agent at least 2 Business Days prior
written notice of the prepayment of any Loan.  Each voluntary partial prepayment
of Revolving Loans shall be in an aggregate minimum amount of $100,000 and
integral multiples of $100,000 in excess thereof.

 

(b)                                 Mandatory.

 

(i)                                     Commitment Overadvance.  If at any time
the aggregate principal amount of all outstanding Loans, together with the
aggregate amount of all Letter of Credit Liabilities, exceeds the aggregate
amount of the Commitments, the Borrower shall immediately upon demand pay to the
Administrative Agent for the account of the Lenders then holding Commitments (or
if the Commitments have been terminated, then holding outstanding Loans and/or
Letter of Credit Liabilities), the amount of such excess.

 

(ii)                                  Maximum Loan Availability Overadvance.  If
at any time (A) the aggregate outstanding principal amount of Indebtedness
(excluding Nonrecourse Indebtedness and Indebtedness to the extent owing among
the Parent and/or any of its Subsidiaries but including Secured Recourse
Indebtedness and the aggregate principal amount of all Loans and the aggregate
amount of all Letter of Credit Liabilities) of the Parent and the Ownership
Share of all such Indebtedness of its Subsidiaries exceeds the Maximum Loan
Availability or (B) Borrower is not in compliance with Section 10.1.(e)(y), then
in each case with respect to the foregoing clauses (A) and (B), the Borrower
shall within 5 Business Days of a Responsible Officer of the Parent or the
Borrower obtaining knowledge of the occurrence of any such excess or
non-compliance either (x) pay to the Administrative Agent for the account of the
Lenders then holding Commitments (or if the Commitments have been terminated,
then holding outstanding Loans and/or Letter of Credit Liabilities), the amount
that would cure such excess or non-compliance or (y) deliver to the
Administrative Agent for prompt distribution to each Lender notice of the
Borrower’s intent to cure such excess or non-compliance by providing all initial
documentation required to add one or more Properties as Unencumbered Properties
in accordance with the final paragraph of Section 4.1.(b) within 10 Business
Days of such Responsible Officer obtaining knowledge of such excess or
non-compliance and cause such Properties to be added as Unencumbered Properties
as soon as reasonably practicable thereafter.  If such excess is not eliminated
or such non-compliance is not remedied in accordance with this subsection
(b)(ii), then the entire outstanding principal balance of all Loans, together
with all accrued interest thereon, and an amount equal to all Letter of Credit
Liabilities for deposit into the Letter of Credit Collateral Account, shall be
immediately due and payable in full.

 

(iii)                               Application of Mandatory Prepayments. 
Amounts paid under the preceding subsections (b)(i) and (b)(ii) shall be applied
to pay all amounts of principal outstanding on the Loans and any Reimbursement
Obligations pro rata in accordance with Section 3.2. and if any Letters of
Credit are outstanding at such time, the remainder, if any, shall be deposited
into the Letter of Credit Collateral Account for application to any
Reimbursement Obligations.  If the Borrower is required to pay any outstanding
LIBOR Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 5.4.

 

41

--------------------------------------------------------------------------------


 

Section 2.8.  Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 9:00 a.m. Pacific
time on the third Business Day prior to the date of any such Continuation.  Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation.  If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.9. or the Borrower’s failure to comply with any of
the terms of such Section.

 

Section 2.9.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists.  Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess of that
amount.  Each such Notice of Conversion shall be given not later than
9:00 a.m. Pacific time 3 Business Days prior to the date of any proposed
Conversion.  Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telecopy, electronic mail or other similar form of communication in the form
of a Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan.  Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

 

Section 2.10.  Notes.

 

(a)                                 Notes.  Except in the case of a Lender that
has notified the Administrative Agent in writing that it elects not to receive a
Revolving Note the Revolving Loans made by each Lender shall, in addition to
this Agreement, also be evidenced by a Revolving Note, payable to the order of
such Lender in a principal amount equal to the amount of its Commitment as
originally in effect and otherwise duly completed.  The Swingline Loans made by
the Swingline Lender to the Borrower shall, in addition to this Agreement, also
be evidenced by a Swingline Note payable to the order of the Swingline Lender.

 

(b)                                 Records.  The date, amount, interest rate,
Type and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of

 

42

--------------------------------------------------------------------------------


 

the principal thereof, shall be evidenced by one or more accounts or records
maintained by such Lender or and by the Administrative Agent in the ordinary
course of business.  The accounts or records maintained by the Administrative
Agent and each Lender shall be conclusive absent manifest error.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

 

(c)                                  Lost, Stolen, Destroyed or Mutilated
Notes.  Upon receipt by the Borrower of (i) written notice from a Lender that a
Note of such Lender has been lost, stolen, destroyed or mutilated, and
(ii)(A) in the case of loss, theft or destruction, an unsecured agreement of
indemnity from such Lender in form reasonably satisfactory to the Borrower, or
(B) in the case of mutilation, upon surrender and cancellation of such Note, the
Borrower shall at its own expense execute and deliver to such Lender a new Note
dated the date of such lost, stolen, destroyed or mutilated Note.

 

Section 2.11.  Voluntary Reductions of the Commitment.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of all Letter of Credit Liabilities and
the aggregate principal amount of all outstanding Swingline Loans) at any time
and from time to time without penalty or premium upon not less than 5 Business
Days prior written notice to the Administrative Agent of each such termination
or reduction, which notice shall specify the effective date thereof and the
amount of any such reduction (which in the case of any partial reduction of the
Commitments shall not be less than $10,000,000 and integral multiples of
$5,000,000 in excess of that amount in the aggregate) and shall be irrevocable
once given and effective only upon receipt by the Administrative Agent
(“Commitment Reduction Notice”); provided, however, the Borrower may not reduce
the aggregate amount of the Commitments below $100,000,000 unless the Borrower
is terminating the Commitments in full; and provided, further, a notice of
termination of the Commitments may state that such notice is conditioned upon
the effectiveness of other credit facilities or the receipt of the proceeds from
the issuance of other Indebtedness or the occurrence of some other identifiable
event or condition, in which case such notice may be revoked by the Borrower (by
written notice to the Administrative Agent on or prior to the specified
effective date of termination).  Promptly after receipt of a Commitment
Reduction Notice the Administrative Agent shall notify each Lender of the
proposed termination or Commitment reduction.  The Commitments, once reduced or
terminated pursuant to this Section, may not be increased or reinstated.  The
Borrower shall pay all interest and fees on the Revolving Loans accrued to the
date of such reduction or termination of the Commitments to the Administrative
Agent for the account of the Lenders, including but not limited to any
applicable compensation due to each Lender in accordance with Section 5.4. of
this Agreement.

 

Section 2.12.  Extension of Termination Date.

 

(a)                                 Generally.  The Borrower shall have the
right, exercisable one time, to extend the Termination Date by one year.  The
Borrower may exercise such right only by executing and delivering to the
Administrative Agent at least 30 days but not more than 120 days prior to the
current Termination Date, a written request for such extension (an “Extension
Request”).  The Administrative Agent shall notify the Lenders if it receives an
Extension Request promptly upon receipt thereof and, subject to satisfaction of
the following conditions, the Termination Date shall be extended for one year
effective upon receipt by the Administrative Agent of the Extension Request and
payment of the fee referred to in the following clause (y): (x) immediately
prior to such extension and immediately after giving effect thereto, (i) no
Default or Event of Default shall exist and (ii) the representations and
warranties made or

 

43

--------------------------------------------------------------------------------


 

deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
on and as of the date of such extension with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents and (y) the Borrower shall
have paid the Fees payable under Section 3.5.(d).  At any time prior to the
effectiveness of any such extension, upon the Administrative Agent’s request,
the Borrower shall deliver to the Administrative Agent a certificate executed by
a Responsible Officer of the Parent or the Borrower certifying the matters
referred to in the immediately preceding clauses (x)(i) and (x)(ii).

 

Section 2.13.  Expiration Date of Letters of Credit Past Commitment Termination.

 

If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise)
there are any Letters of Credit outstanding hereunder and the aggregate Stated
Amount of such Letters of Credit exceeds the balance of available funds on
deposit in the Letter of Credit Collateral Account, then the Borrower shall, on
such date, pay to the Administrative Agent, for its benefit and the benefit of
the Lenders and the Issuing Banks, for deposit into the Letter of Credit
Collateral Account, an amount of money equal to the amount of such excess.

 

Section 2.14.  Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, no Issuing Bank shall be required to
issue a Letter of Credit and no reduction of the Commitments pursuant to
Section 2.11. shall take effect, if immediately after the making of such Loan,
the issuance of such Letter of Credit or such reduction in the Commitments:

 

(a)                                 the aggregate principal amount of all
outstanding Loans, together with the aggregate amount of all Letter of Credit
Liabilities, would exceed the aggregate amount of the Commitments at such time;
or

 

(b)                                 the outstanding principal amount of
Indebtedness (excluding Nonrecourse Indebtedness and Indebtedness to the extent
owing among the Parent and/or any of its Subsidiaries but including Secured
Recourse Indebtedness and the aggregate principal amount of all outstanding
Loans and the aggregate amount of all Letter of Credit Liabilities) of the
Parent and the Ownership Share of all such Indebtedness of its Subsidiaries
would exceed the Maximum Loan Availability at such time.

 

Section 2.15.  Increase in Commitments.

 

The Borrower shall have the right to request increases in the aggregate amount
of the Commitments by providing written notice to the Administrative Agent,
which notice shall be irrevocable once given; provided, however, that after
giving effect to any such increases the aggregate amount of the Commitments
shall not exceed $600,000,000.  Each such increase in the Commitments must be an
aggregate minimum amount of $10,000,000 and integral multiples of $5,000,000 in
excess thereof.  The Administrative Agent, in consultation with and with the
consent of the Borrower, shall manage all aspects of the syndication of such
increase in the Commitments, including decisions as to the selection of the
existing Lenders and/or other banks, financial institutions and other
institutional lenders to be approached with respect to such increase and the
allocations of the increase in the Commitments among such existing Lenders
and/or other banks, financial institutions and other institutional lenders.  No
Lender shall be obligated in any way whatsoever to increase its Commitment or
provide a new Commitment, and any new Lender becoming a party to this Agreement
in connection with any such requested increase must be an

 

44

--------------------------------------------------------------------------------


 

Eligible Assignee.  If a new Lender becomes a party to this Agreement, or if any
existing Lender is increasing its Commitment, such Lender shall on the date it
becomes a Lender hereunder (or in the case of an existing Lender, increases its
Commitment) (and as a condition thereto) purchase from the other Lenders its
Commitment Percentage (determined with respect to the Lenders’ relative
Commitments and after giving effect to the increase of Commitments) of any
outstanding Revolving Loans, by making available to the Administrative Agent for
the account of such other Lenders, in immediately available funds, an amount
equal to the sum of (A) the portion of the outstanding principal amount of such
Revolving Loans to be purchased by such Lender, plus (B) the aggregate amount of
payments previously made by the other Lenders under Section 2.2.(j) that have
not been repaid, plus (C) interest accrued and unpaid to and as of such date on
such portion of the outstanding principal amount of such Revolving Loans.  The
Borrower shall pay to the Lenders amounts payable, if any, to such Lenders under
Section 5.4. as a result of the prepayment of any such Revolving Loans. 
Effecting the increase of the Commitments under this Section is subject to the
following conditions precedent:  (x) no Default or Event of Default shall be in
existence on the effective date of such increase, (y) the representations and
warranties made or deemed made by the Borrower or any other Loan Party in any
Loan Document to which such Loan Party is a party shall be true and accurate in
all material respects on the effective date of such increase except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date) and except for changes in
factual circumstances not prohibited hereunder, and (z)  the Administrative
Agent shall have received each of the following, in form and substance
satisfactory to the Administrative Agent:  (i) if not previously delivered to
the Administrative Agent, copies certified by the Secretary or Assistant
Secretary of (A) all corporate, partnership or other necessary action taken by
the Parent and the Borrower to authorize such increase and (B) all corporate,
partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such increase; (ii) an opinion of counsel to the
Parent, the Borrower and the Guarantors, and addressed to the Administrative
Agent and the Lenders covering such matters as reasonably requested by the
Administrative Agent, and (iii) new Revolving Notes executed by the Borrower,
payable to any new Lenders and replacement Revolving Notes executed by the
Borrower, payable to any existing Lenders increasing their Commitments, in the
amount of such Lender’s Commitment at the time of the effectiveness of the
applicable increase in the aggregate amount of the Commitments.  In connection
with any increase in the aggregate amount of the Commitments pursuant to this
Section 2.15. any Lender becoming a party hereto shall execute such documents
and agreements as the Administrative Agent may reasonably request.

 

Section 2.16.  Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)                                 Payments by Borrower.  Except to the extent
otherwise provided herein, all payments of principal, interest, Fees and other
amounts to be made by the Borrower under this Agreement, the Notes or any other
Loan Document shall be made in Dollars, in immediately available funds, without
setoff, deduction or counterclaim (excluding Taxes required to be withheld
pursuant to Section 3.10.), to the Administrative Agent at the Principal Office,
not later than 11:00 a.m. Pacific time on the date on which such payment shall
become due (each such payment made after such time on such due date to be deemed
to have been made on the next succeeding Business Day).  Subject to
Section 11.5., the Borrower shall, at

 

45

--------------------------------------------------------------------------------


 

the time of making each payment under this Agreement or any other Loan Document,
specify to the Administrative Agent the amounts payable by the Borrower
hereunder to which such payment is to be applied.  Each payment received by the
Administrative Agent for the account of a Lender under this Agreement or any
Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender.  Each payment received by the
Administrative Agent for the account of an Issuing Bank under this Agreement
shall be paid to the applicable Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by such
Issuing Bank to the Administrative Agent from time to time, for the account of
such Issuing Bank.  In the event the Administrative Agent fails to pay such
amounts to such Lender or such Issuing Bank, as the case may be, (i) by 5:00
p.m. Pacific time on the Business Day such funds are received by the
Administrative Agent, if such amounts are received by 11:00 a.m. Pacific time on
such date or (ii) by 5:00 p.m. Pacific time on the Business Day following the
date such funds are received by the Administrative Agent, if such amounts are
received after 11:00 a.m. Pacific time on any Business Day, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

 

(b)                                 Presumptions Regarding Payments by
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may
(but shall not be obligated to), in reliance upon such assumption, distribute to
the Lenders or the applicable Issuing Bank, as the case may be, the amount due. 
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders or the applicable Issuing Bank, as the case may be, severally agrees
to repay to the Administrative Agent on demand that amount so distributed to
such Lender or such Issuing Banks, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a) and 2.2.(e) shall be made from the Lenders, each
payment of the Fees under Sections 3.5.(a) (as applicable), 3.5.(b), the first
sentence of 3.5.(c) and 3.5.(d) shall be made for the account of the Lenders,
and each termination or reduction of the amount of the Commitments under
Section 2.11. shall be applied to the respective Commitments of the Lenders, pro
rata according to the amounts of their respective Commitments; (b) each payment
or prepayment of principal of Revolving Loans shall be made for the account of
the Lenders pro rata in accordance with the respective unpaid principal amounts
of the Revolving Loans held by them, provided that, subject to Section 3.9., if
immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by the Lenders pro rata in accordance with their respective
Commitments in effect at the time such Revolving Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Revolving Loans shall be
made for the account of the Lenders, pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders; (d) the
making, Conversion and Continuation of Loans of a

 

46

--------------------------------------------------------------------------------


 

particular Type (other than Conversions provided for by Section 5.5.) shall be
made pro rata among the Lenders, according to the amounts of their respective
Revolving Loans and the then current Interest Period for each Lender’s portion
of each such Loan of such Type shall be coterminous; (e) the Lenders’
participation in, and payment obligations in respect of, Letters of Credit under
Section 2.2., shall be in accordance with their respective Commitment
Percentages; and (f) the Lenders’ participation in, and payment obligations in
respect of, Swingline Loans under Section 2.3., shall be in accordance with
their respective Commitment Percentages.  All payments of principal, interest,
fees and other amounts in respect of the Swingline Loans shall be for the
account of the Swingline Lender only (except to the extent any Lender shall have
acquired a participating interest in any such Swingline Loan pursuant to
Section 2.3.(e), in which case such payments shall be pro rata in accordance
with such participating interests).

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any of its
Loans under this Agreement or shall obtain payment on any other Obligation owing
by the Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by the
Borrower or any other Loan Party to a Lender (other than a payment in respect of
Specified Derivatives Obligations) not in accordance with the terms of this
Agreement and such payment should be distributed to the Lenders in accordance
with Section 3.2. or Section 11.5., as applicable, such Lender shall promptly
purchase from the other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 11.5., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Fees.

 

(a)                                 Closing Fee.  On the Effective Date, the
Borrower agrees to pay to the Administrative Agent, for its own account or the
account of the Lenders, as applicable, all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

 

47

--------------------------------------------------------------------------------


 

(b)                                 Unused Facility Fees and Commitment Fees. 
During the period from the Effective Date to but excluding the Termination Date,
the Borrower agrees to pay to the Administrative Agent for the account of the
Lenders:

 

(i)                                     at all times prior to the Investment
Grade Rating Date, an unused facility fee equal to the sum of the daily amount
by which the aggregate amount of the Commitments exceeds the aggregate
outstanding principal balance of Revolving Loans and Letter of Credit
Liabilities set forth in the table below multiplied by the corresponding per
annum rate set forth below:

 

Amount by Which Commitments Exceed
Revolving Loans and Letter of Credit Liabilities

 

Unused Fee

$0 to and including an amount equal to 50% of the aggregate amount of
Commitments

 

0.20% per annum

Greater than an amount equal to 50% of the aggregate amount of Commitments

 

0.30% per annum

 

(ii)                                  at all times on and after the Investment
Grade Rating Date, a commitment fee equal to the daily aggregate amount of the
Commitments (whether or not utilized) multiplied by a per annum rate equal to
the Applicable Facility Fee.  The Borrower acknowledges that the fee payable
under this subclause (ii) is a bona fide commitment fee and is intended as
reasonable compensation to the Lenders for committing to make funds available to
the Borrower as described herein and for no other purposes.

 

All fees in this clause (b) shall be computed on a daily basis and payable
quarterly in arrears on the first day of each January, April, July and
October during the term of this Agreement and on the Termination Date or any
earlier date of termination of the Commitments or reduction of the Commitments
to zero.

 

(c)                                  Letter of Credit Fees.  The Borrower agrees
to pay to the Administrative Agent for the account of each Lender a letter of
credit fee at a rate per annum equal to the Applicable Margin for LIBOR Loans
times the daily average Stated Amount of each Letter of Credit for the period
from and including the date of issuance of such Letter of Credit (x) to and
including the date such Letter of Credit expires or is cancelled or terminated
or (y) to but excluding the date such Letter of Credit is drawn in full;
provided, however, notwithstanding anything to the contrary contained herein,
while any Event of Default exists, such letter of credit fees shall accrue at
the Post-Default Rate.  In addition to such fees, the Borrower shall pay to each
Issuing Bank, solely for its own account, a fronting fee in respect of each
Letter of Credit issued by such Issuing Bank equal to twelve and one-half one
hundredths of one percent (0.125%) of the Stated Amount of such Letter of
Credit; provided, however, in no event shall the aggregate amount of such fee in
respect of any Letter of Credit be less than $500.  The fees provided for in
this subsection shall be nonrefundable and payable, in the case of the fee
provided for in the first sentence, in arrears (i) quarterly on the first day of
January, April, July and October, (ii) on the Termination Date, (iii) on the
date the Commitments are terminated or reduced to zero and (iv) thereafter from
time to time on demand of the Administrative Agent and in the case of the fee
provided for in the second sentence, at the time of issuance of such Letter of
Credit.  The Borrower shall pay directly to the Issuing Banks from time to time
on demand all commissions, charges, costs and expenses in the amounts
customarily charged or incurred by such Issuing Bank from time to time in like
circumstances with respect to the issuance, amendment, renewal or extension of
any Letter of Credit issued by such Issuing Bank or any other transaction
relating thereto.

 

48

--------------------------------------------------------------------------------


 

(d)                                 Credit Extension Fee.  If the Termination
Date is being extended in accordance with Section 2.12., the Borrower shall pay
to the Administrative Agent for the account of each Lender a fee equal to
fifteen one-hundredths of one percent (0.15%) of the amount of such Lender’s
Commitment (whether or not utilized).  Such fee shall be due and payable in full
on the effective date of such extension.

 

(e)                                  Administrative and Other Fees.  The
Borrower agrees to pay the administrative fees, arrangement fees and other fees
of the Administrative Agent and the Lead Arrangers as provided in the Fee
Letters and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.

 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4.(a)(i) and (ii) and, with
respect to Swingline Loans, in Section 2.5.(c).  Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, unused facility fees, closing fees, letter of credit fees, underwriting
fees, default charges, late charges, funding or “breakage” charges, increased
cost charges, attorneys’ fees and reimbursement for costs and expenses paid by
the Administrative Agent or any Lender to third parties or for damages incurred
by the Administrative Agent or any Lender, in each case in connection with the
transactions contemplated by this Agreement and the other Loan Documents are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money.  All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrower quarterly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

49

--------------------------------------------------------------------------------


 

Section 3.9.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)                                 Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Requisite Lenders and in Section 13.5.

 

(b)                                 Defaulting Lender Waterfall.  Any payment of
principal, interest, Fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article XI. or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 13.3. shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Banks or the
Swingline Lender hereunder; third, to Cash Collateralize the Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender in accordance with
subsection (e) below; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Revolving Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Revolving Loans under this
Agreement and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with subsection (e) below; sixth, to
the payment of any amounts owing to the Lenders, the Issuing Banks or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or amounts
owing by such Defaulting Lender under Section 2.2.(j) in respect of Letters of
Credit (such amounts “L/C Disbursements”), in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Article VI. were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letter of Credit Liabilities and
Swingline Loans are held by the Lenders pro rata in accordance with their
respective Commitment Percentages (determined without giving effect to the
immediately following subsection (d)).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

50

--------------------------------------------------------------------------------


 

(c)                                  Certain Fees.

 

(i)                                     No Defaulting Lender shall be entitled
to receive any Fee payable under Section 3.5.(b) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender.

 

(ii)                                  Each Defaulting Lender shall be entitled
to receive the Fee payable under Section 3.5.(c) for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to the immediately following subsection (e).

 

(iii)                               With respect to any Fee not required to be
paid to any Defaulting Lender pursuant to the immediately preceding clause (ii),
the Borrower shall (x) pay to each Non-Defaulting Lender that portion of any
such Fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Liabilities that has been
reallocated to such Non-Defaulting Lender pursuant to the immediately following
subsection (d), (y) pay to each Issuing Bank the amount of any such Fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Banks’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such Fee.

 

(d)                                 Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letter of Credit Liabilities shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Commitment Percentages (determined
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. 
Subject to Section 13.22., no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(e)                                  Cash Collateral, Repayment of Swingline
Loans.

 

(i)                                     If the reallocation described in the
immediately preceding subsection (d) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, Cash Collateralize the Issuing Banks’ Fronting
Exposure in accordance with the procedures set forth in this subsection.

 

(ii)                                  At any time that there shall exist a
Defaulting Lender, within 1 Business Day following the written request of the
Administrative Agent or the applicable Issuing Bank (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize such Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to the immediately preceding subsection (d) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
aggregate Fronting Exposure of such Issuing Bank with respect to Letters of
Credit issued by such Issuing Bank and outstanding at such time.

 

(iii)                               The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the applicable Issuing Bank, and agree
to maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Liabilities, to be applied pursuant to the
immediately following clause (iv).  If at any time the

 

51

--------------------------------------------------------------------------------


 

Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the applicable
Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure of the applicable
Issuing Bank with respect to Letters of Credit issued by such Issuing Bank and
outstanding at such time, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Liabilities (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(v)                                 Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Banks’ Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this subsection following
(x) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (y) the
determination by the Administrative Agent and the applicable Issuing Bank that
there exists excess Cash Collateral; provided that, subject to the immediately
preceding subsection (b), the Person providing Cash Collateral and the
applicable Issuing Bank may (but shall not be obligated to) agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

(f)                                   Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swingline Lender and the Issuing Banks agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held pro rata by the Lenders in
accordance with their respective Commitment Percentages (determined without
giving effect to the immediately preceding subsection (d)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to Fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

(g)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans and (ii) no Issuing Bank shall be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

52

--------------------------------------------------------------------------------


 

Section 3.10.  Taxes.

 

(a)                                 Issuing Banks.  For purposes of this
Section, the term “Lender” includes the Issuing Banks and the term “Applicable
Law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or other applicable Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower and the other Loan Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or another Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower and the other Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.5. relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.  The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or any other Loan Party
to a Governmental Authority pursuant to this Section, the Borrower or such other
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt

 

53

--------------------------------------------------------------------------------


 

issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8BEN, or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E, as
applicable,  establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

54

--------------------------------------------------------------------------------


 

(II)                              an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit J-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D),

 

55

--------------------------------------------------------------------------------


 

“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

ARTICLE IV.  UNENCUMBERED PROPERTIES

 

Section 4.1.  Eligibility of Properties.

 

(a)                                 Initial Unencumbered Properties.  On the
Effective Date the Properties identified on Schedule 4.1. shall be Unencumbered
Properties.

 

(b)                                 Additional Unencumbered Properties.  If
after the Effective Date, the Borrower desires that any additional Property
become an Unencumbered Property and therefore included in calculations of the
Unencumbered Property Value, the Borrower shall so notify the Administrative
Agent in writing (as referred to in this subsection, a “Notice of Additional
Unencumbered Property”).  Except as otherwise provided in the immediately
following subsection (c), no Property will become an Unencumbered Property
unless it is an Eligible Property, and unless and until the Borrower delivers to
the Administrative Agent the following, in form and substance satisfactory to
the Administrative Agent (unless waived by the Requisite Lenders):

 

(i)                                     a description of such Property, such
description to include the age, location and size of such Property;

 

56

--------------------------------------------------------------------------------


 

(ii)                                  an operating statement with respect to
such Property for each of the two prior fiscal years and for the current fiscal
year through the fiscal quarter most recently ending and for the current fiscal
quarter, which shall be audited (to the extent available) or certified by a
representative of the Borrower to the best of such representative’s knowledge as
being true and correct in all material respects; provided, that with respect to
any period such Property was not owned by a Loan Party, such information shall
only be required to be delivered to the extent reasonably available to the
Borrower;

 

(iii)                               a pro forma operating statement or an
operating budget for such Property with respect to the current and immediately
following fiscal years;

 

(iv)                              a budget for capital expenditures for the
immediately following 12-month period showing funding sources acceptable to the
Administrative Agent; and

 

(v)                                 a Compliance Certificate showing pro forma
compliance with the covenants set forth in Section 10.1., in each case, after
giving effect to the addition of such Property in the calculations of the
Unencumbered Property Values; and

 

(vi)                              such other information the Administrative
Agent may reasonably request in order to evaluate the Property including,
without limitation, the following:

 

(1)                                 a copy of the ALTA Owner’s Policy of Title
Insurance (“Owner’s Policy”) of the Borrower or a Subsidiary, as applicable,
covering such Property showing the identity of the fee titleholder thereto and
all matters of record as of the date of such policy;

 

(2)                                 solely with respect to a property located in
an earthquake zone, an engineering report or structural inspection report for
such Property that is (w) prepared by an engineering firm reasonably acceptable
to the Administrative Agent, (x) if requested by the Administrative Agent,
addressed to the Administrative Agent, (y) not more than 12 months old and
(z) otherwise in form and substance acceptable to the Administrative Agent;

 

(3)                                 (x) a “Phase I” environmental assessment of
such Property, which report has been (A) prepared by an environmental
engineering firm reasonably acceptable to the Administrative Agent, (B) if
requested by the Administrative Agent, addressed to the Administrative Agent and
(C) is otherwise in form and substance acceptable to the Administrative Agent
and (y) any other environmental assessments or other reports relating to such
Property, including any “Phase II” environmental assessment prepared or
recommended by such environmental engineering firm to be prepared for such
Property;

 

(4)                                 copies of all Property Management Agreements
relating to such Property; and

 

(5)                                 evidence that the insurance required by
Section 8.5. is in effect and, to the extent applicable, covers such Property.

 

A Notice of Additional Unencumbered Property executed and delivered by the
Borrower to the Administrative Agent shall constitute a certification by the
Borrower to the Administrative Agent and the Lenders that such Property
satisfies all of the requirements contained in the definition of “Eligible

 

57

--------------------------------------------------------------------------------


 

Property” unless such notice states otherwise (in which case the provisions of
the immediately following subsection (c) shall apply).  Within 5 Business Days
of the Administrative Agent’s receipt of a Notice of Additional Unencumbered
Property and the other reports and documents set forth in the immediately
preceding subsections (b)(i) through (vi), the Administrative Agent will send
such notice, reports and documents to each of the Lenders.  Within 10 Business
Days of the Administrative Agent’s receipt of a Notice of Additional
Unencumbered Property and other reports and documents set forth in subsections
(b)(i) through (vi), the Administrative Agent shall notify the Borrower and the
Lenders if the Administrative Agent has confirmed that such Property satisfies
all of the requirements contained in the definition of “Eligible Property”.

 

Notwithstanding the foregoing, if a Notice of Additional Unencumbered Property
is delivered in connection with the submission of a Property as a result of
Section 2.7.(b)(ii) and within 10 Business Days of the providing of such notice
the Borrower has delivered all reports and documents required under the
immediately preceding subsections (b)(i), (ii), (iii), (iv), (v) and
(vi)(1) through (4), the Administrative Agent shall notify the Borrower and the
Lenders if the Administrative Agent has confirmed that such Property satisfies
all of the requirements contained in the definition of “Eligible Property”.

 

(c)                                  Nonconforming Properties.  If a Property
which the Borrower wants to have included in calculation of the Unencumbered
Property Value does not satisfy the requirements of an Eligible Property, then
the Administrative Agent, upon written request of the Borrower shall request
that the Requisite Lenders determine whether such Property shall be included as
an Unencumbered Property.  In connection therewith, the Borrower shall deliver
the information required by the immediately preceding subsection (b) to the
Administrative Agent, who shall promptly deliver the same to each of the
Lenders.  If such a request is made, within 15 Business Days after the date on
which a Lender has received such request and all of the items referred to in the
immediately preceding subsection (b), each such Lender shall notify the
Administrative Agent in writing whether or not such Lender accepts such Property
as an Unencumbered Property.  If a Lender fails to give such notice within such
time period, such Lender shall be deemed to have approved such Property as an
Unencumbered Property.  A Property shall become an Unencumbered Property under
this subsection (c) only upon the approval and/or deemed approval of the
Requisite Lenders.

 

(d)                                 Documents with Respect to Subsidiary.  If a
Property owned by a Subsidiary that is not a Guarantor is to become an
Unencumbered Property, the Borrower shall deliver to the Administrative Agent an
Accession Agreement executed by such Subsidiary together with the items that
would have been delivered with respect to such Subsidiary under
Sections 6.1.(a)(iv) through (viii) and (xiv) as if such Subsidiary had been a
Guarantor on the Effective Date.  If the improvements on such a Property or the
furniture, fixtures and equipment utilized in the operation of such Property are
owned or leased by a Subsidiary (the “Accommodation Subsidiary”) other than the
Subsidiary that owns or leases such Property, then the Borrower shall also
deliver to the Administrative Agent an Accession Agreement executed by such
Accommodation Subsidiary.  Until such time as the Administrative Agent shall
have received the items referred to in the immediately preceding two sentences
with respect to such Subsidiary and any applicable Accommodation Subsidiary, the
applicable Property shall not be considered to be an Unencumbered Property.

 

Section 4.2.  Reclassification of Properties.

 

From time to time the Borrower may request, upon not less than 10 Business Days
prior written notice to the Administrative Agent, that an Unencumbered Property
be no longer classified as an Unencumbered Property and therefore not included
in the calculations of the Unencumbered Property Value, which reclassification
(a “Reclassification”) shall be effected by the Administrative Agent if all the
following conditions are satisfied as of the date of such Reclassification:

 

58

--------------------------------------------------------------------------------


 

(a)                                 no Default or Event of Default exists or
will exist immediately after giving effect to such Reclassification and any
prepayments of the Loans to be made in connection therewith, and the reduction
in the Unencumbered Property Value by reason of the release of such Property as
of the date of such Reclassification (any such request from the Borrower shall
include a representation regarding no Default or Event of Default to the effect
set forth in the preceding sentence); and

 

(b)                                 the Borrower shall have delivered a
Compliance Certificate showing pro forma compliance with the covenants set forth
in Section 10.1., in each case, after giving effect to such Reclassification.

 

Upon the Borrower’s request and at the Borrower’s sole cost and expense, the
Administrative Agent agrees to execute and deliver such instruments, documents,
certificates and other agreements as the Borrower may reasonably request to
confirm such Reclassification.

 

ARTICLE V. YIELD PROTECTION, ETC.

 

Section 5.1.  Additional Costs; Capital Adequacy.

 

(a)                                 Capital Adequacy.  If any Lender determines
that any Regulatory Change affecting such Lender or any lending office of such
Lender or such Lender’s holding company, if any, regarding capital or liquidity
ratios or requirements, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(b)                                 Additional Costs.  In addition to, and not
in limitation of the immediately preceding subsection (a), the Borrower shall
promptly pay to the Administrative Agent for the account of a Lender from time
to time such amounts as such Lender may determine to be necessary to compensate
such Lender for any costs incurred by such Lender that it reasonably determines
are attributable to its making or maintaining of any LIBOR Loans or its
obligation to make any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or such obligation or the
maintenance by such Lender of capital in respect of its LIBOR Loans or its
Commitment (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that: 
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes); or (ii) imposes or modifies any reserve, special deposit,
compulsory loan, insurance charge or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Commitment of such Lender hereunder) or (iii) imposes on any Lender

 

59

--------------------------------------------------------------------------------


 

or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or the Loans made by such Lender.

 

(c)                                  Lender’s Suspension of LIBOR Loans. 
Without limiting the effect of the provisions of the immediately preceding
subsection (a) and (b), if by reason of any Regulatory Change, any Lender either
(i) incurs Additional Costs based on or measured by the excess above a specified
level of the amount of a category of deposits or other liabilities of such
Lender that includes deposits by reference to which the interest rate on LIBOR
Loans is determined as provided in this Agreement or a category of extensions of
credit or other assets of such Lender that includes LIBOR Loans or (ii) becomes
subject to restrictions on the amount of such a category of liabilities or
assets that it may hold, then, if such Lender so elects by notice to the
Borrower (with a copy to the Administrative Agent), the obligation of such
Lender to make or Continue, or to Convert Base Rate Loans into, LIBOR Loans
shall be suspended until such Regulatory Change ceases to be in effect (in which
case the provisions of Section 5.5. shall apply).

 

(d)                                 Additional Costs in Respect of Letters of
Credit.  Without limiting the obligations of the Borrower under the preceding
subsections of this Section (but without duplication), if as a result of any
Regulatory Change or any risk-based capital guideline or other requirement
heretofore or hereafter issued by any Governmental Authority there shall be
imposed, modified or deemed applicable any Tax (other than Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and Connection Income Taxes), reserve, special deposit, capital adequacy or
similar requirement against or with respect to or measured by reference to
Letters of Credit and the result shall be to increase the cost to an Issuing
Bank of issuing (or any Lender of purchasing participations in) or maintaining
its obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by any Issuing Bank or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the such
Issuing Bank or such Lender, the Borrower shall pay promptly, and in any event
within 3 Business Days of demand, to the applicable Issuing Bank or, in the case
of such Lender, to the Administrative Agent for the account of such Lender, from
time to time as specified by such Issuing Bank or such Lender, such additional
amounts as shall be sufficient to compensate such Issuing Bank or such Lender
for such increased costs or reductions in amount.

 

(e)                                  Notification and Determination of
Additional Costs.  Each of the Administrative Agent, each Issuing Bank, each
Lender, and each Participant, as the case may be, agrees to notify the Borrower
of any event occurring after the Agreement Date entitling the Administrative
Agent, such Issuing Bank, such Lender or such Participant to compensation under
any of the preceding subsections of this Section as promptly as practicable;
provided, however, that the failure of the Administrative Agent, any Issuing
Bank, any Lender or any Participant to give such notice shall not release the
Borrower from any of its obligations hereunder (and in the case of a Lender, to
the Administrative Agent); provided further that no Lender shall be entitled to
claim any additional cost, reduction in amounts, loss, tax or other additional
amount under this Article V if such Lender fails to provide such notice to the
Borrower within 180 days of the date such Lender becomes aware of the occurrence
of the event giving rise to the additional cost, reduction in amounts, loss, tax
or other additional amount.  The Administrative Agent, each Issuing Bank, each
Lender and each Participant, as the case may be, agrees to furnish to the
Borrower (and in the case of the Issuing Banks, a Lender or a Participant to the
Administrative Agent as well) a certificate setting forth in reasonable detail
the basis and amount of each request for compensation under this Section. 
Determinations by the Administrative Agent, such Issuing Bank, such Lender, or
such Participant, as the case may be, of the effect of any Regulatory Change
shall be conclusive and binding for all purposes, provided that such
determination is made on a reasonable basis and in good faith.

 

60

--------------------------------------------------------------------------------


 

Section 5.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)                                 the Administrative Agent shall determine
(which determination shall be conclusive) that reasonable and adequate means do
not exist for the ascertaining LIBOR for such Interest Period;

 

(b)                                 the Administrative Agent reasonably
determines (which determination shall be conclusive) that quotations of interest
rates for the relevant deposits referred to in the definition of LIBOR are not
being provided in the relevant amounts or for the relevant maturities for
purposes of determining rates of interest for LIBOR Loans as provided herein; or

 

(c)                                  the Administrative Agent reasonably
determines (which determination shall be conclusive) that the relevant rates of
interest referred to in the definition of LIBOR upon the basis of which the rate
of interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to any Lender of making or maintaining LIBOR
Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans
(without limiting the obligation to make Base Rate Loans), Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either prepay such
Loan or Convert such Loan into a Base Rate Loan.

 

Section 5.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy of such notice to the Administrative Agent) and
such Lender’s obligation to make or Continue, or to Convert Loans of any other
Type into, LIBOR Loans shall be suspended, in each case, until such time as such
Lender may again make and maintain LIBOR Loans (in which case the provisions of
Section 5.5. shall be applicable (without limiting the obligation to make Base
Rate Loans)).

 

Section 5.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense (excluding
lost profits) attributable to:

 

(a)                                 any payment or prepayment (whether mandatory
or optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender
for any reason (including, without limitation, acceleration) on a date other
than the last day of the Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Article VI. to be satisfied) to

 

61

--------------------------------------------------------------------------------


 

borrow a LIBOR Loan from such Lender on the date for such borrowing, or to
Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR Loan on the
requested date of such Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan  calculating present value by using as a
discount rate LIBOR quoted on such date.  Upon the Borrower’s request, the
Administrative Agent shall provide the Borrower with a statement setting forth
in reasonable detail the basis for requesting such compensation and the method
for determining the amount thereof.  Any such statement shall be conclusive
provided that such determination is made on a reasonable basis and in good
faith.

 

Section 5.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2. or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1., Section 5.2.
or Section 5.3. that gave rise to such Conversion no longer exist:

 

(i)            to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(ii)           all Loans that would otherwise be made or Continued by such
Lender as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and
all Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c), 5.2 or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when LIBOR Loans made by other Lenders are outstanding, then
such Lender’s Base Rate Loans shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding LIBOR
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as
to principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

 

Section 5.6.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 5.1. or 5.3. to reduce the liability
of

 

62

--------------------------------------------------------------------------------


 

the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 5.7.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

Section 5.8.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 5.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.1.(b) or 5.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, (c) a Lender does not vote in favor of any amendment, modification or
waiver to this Agreement which, pursuant to Section 13.6.(b), requires the vote
of such Lender, and the Requisite Lenders shall have voted in favor of such
amendment, modification or waiver, or (d) a Lender is a Defaulting Lender, then,
so long as there does not then exist any Default or Event of Default, the
Borrower may demand that such Lender (the “Affected Lender”), and upon such
demand the Affected Lender shall promptly, assign its Commitment to an Eligible
Assignee subject to and in accordance with the provisions of
Section 13.5.(d) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender plus (y) the aggregate
amount of payments previously made by the Affected Lender under
Section 2.2.(j) that have not been repaid, plus (z) any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender, or
any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee.  Each of the Administrative Agent and the Affected Lender
shall reasonably cooperate in effectuating the replacement of such Affected
Lender under this Section, but at no time shall the Administrative Agent, such
Affected Lender, any other Lender nor any Titled Agent be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee.  The exercise by the Borrower of its rights under this Section shall
be at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders.  The
terms of this Section shall not in any way limit the Borrower’s obligation to
pay to any Affected Lender compensation owing to such Affected Lender pursuant
to this Agreement (including, without limitation, pursuant to Sections 3.10.,
5.1. or 5.4.) with respect to the periods up to the date of replacement.

 

ARTICLE VI. CONDITIONS PRECEDENT

 

Section 6.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction of the following conditions
precedent:

 

(a)           The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

 

63

--------------------------------------------------------------------------------


 

(i)            counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           Revolving Notes executed by the Borrower, payable to each Lender
(other than any Lender that has requested that it not receive a Revolving Note)
and complying with the terms of Section 2.10.(a) and the Swingline Note executed
by the Borrower;

 

(iii)          the Guaranty executed by each of the Parent and each Material
Subsidiary (other than an Excluded Subsidiary or a Foreign Subsidiary) existing
as of the Effective Date;

 

(iv)          the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of each Loan Party
certified (x) as of a recent date by the Secretary of State of the state of
formation of such Loan Party and (y) by the Secretary or Assistant Secretary (or
other individual performing similar functions) of such Loan Party as being a
true, correct and complete copy thereof as of the Agreement Date;

 

(v)           a certificate of good standing (or certificate of similar meaning)
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

 

(vi)          a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Conversion, Notices of Continuation,
Notices of Swingline Borrowing, and to request issuance of Letters of Credit;

 

(vii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 

(viii)        an opinion of counsel to the Loan Parties (other than any
Accommodation Subsidiary that is not a Material Subsidiary), addressed to the
Administrative Agent and the Lenders and covering such customary matters as may
be required by the Administrative Agent;

 

(ix)          evidence that the Fees then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;

 

(x)           a Compliance Certificate calculated as of the Effective Date
(giving pro forma effect to the financing evidenced by this Agreement and the
use of the proceeds of the Loans to be funded on the Agreement Date);

 

64

--------------------------------------------------------------------------------


 

(xi)          with respect to each Property identified on Schedule 4.1., each of
the items referred to in Section 4.1.(b)(i), (ii), (iv) and (vi) required to be
delivered in connection with any Unencumbered Property and a pro forma operating
budget for such Property with respect to the current fiscal year;

 

(xii) a Disbursement Instruction Agreement effective as of the Agreement Date;

 

(xiii)        insurance certificates, or other evidence, providing that the
insurance coverage required under Section 8.5. (including, without limitation,
both property and liability insurance) is in full force and effect; and

 

(xiv)        such other documents, agreements and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request.

 

(b)           There shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Parent, the
Borrower and its Subsidiaries delivered to the Administrative Agent and the
Lenders prior to the Agreement Date that has had or could reasonably be expected
to result in a Material Adverse Effect;

 

(c)           No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened in writing
which could reasonably be expected to (i) result in a Material Adverse Effect or
(ii) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect, the ability of the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;

 

(d)           The Parent, the Borrower and its Subsidiaries shall have received
all approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (i) any Applicable Law or (ii) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin or
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party; and

 

(e)           The Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

 

The provisions of clauses (iv) through (viii) of the immediately preceding
subsection (a) shall not apply to Accommodation Subsidiaries that are not also
Material Subsidiaries.

 

Section 6.2.  Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of (i) Lenders to make any Loans and (ii) the Issuing Banks to
issue Letters of Credit are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.14. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Parent, the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,

 

65

--------------------------------------------------------------------------------


 

shall be true and correct in all material respects on and as of the date of the
making of such Loan or date of issuance of such Letter of Credit with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents; and
(c) in the case of the borrowing of Revolving Loans, the Administrative Agent
shall have received a timely Notice of Borrowing, and in the case of a Swingline
Loan, the Swingline Lender shall have received a timely Notice of Swingline
Borrowing.  Each Credit Event shall constitute a certification by the Borrower
to the effect set forth clauses (a) and (b) in the preceding sentence (both as
of the date of the giving of notice relating to such Credit Event and, unless
the Borrower otherwise notifies the Administrative Agent prior to the date of
such Credit Event, as of the date of the occurrence of such Credit Event).  In
addition, the Borrower shall be deemed to have represented to the Administrative
Agent and the Lenders at the time any Loan is made or any Letter of Credit is
issued that all conditions to the making of such Loan or issuing of such Letter
of Credit contained in this Section (other than the condition set forth in
clauses (d) above) have been satisfied.

 

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

 

Section 7.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue
Letters of Credit, the Parent and the Borrower represent and warrant to the
Administrative Agent, each Issuing Bank and each Lender as follows:

 

(a)           Organization; Power; Qualification.  Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries is a corporation,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.

 

(b)           Ownership Structure.  As of the Agreement Date, Part I of
Schedule 7.1.(b) is a complete and correct list of all Subsidiaries of the
Parent setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interests
in such Subsidiary, (iii) the nature of the Equity Interests held by each such
Person, (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests and (v) whether such Subsidiary is a Material Subsidiary, a
Significant Subsidiary, an Excluded Subsidiary, an Accommodation Subsidiary or
none of the foregoing.  Except as disclosed in such Schedule, as of the
Agreement Date (A) each of the Parent and its Subsidiaries owns, free and clear
of all Liens (other than Permitted Liens), and has the unencumbered right to
vote, all outstanding Equity Interests in each Person shown to be held by it on
such Schedule 7.1.(b), (B) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person.  As of the Agreement Date,
Part II of Schedule 7.1.(b) correctly sets forth all Unconsolidated Affiliates
of the Parent, including the correct legal

 

66

--------------------------------------------------------------------------------


 

name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Parent.

 

(c)           Authorization of Loan Documents and Borrowings.  The Borrower has
the right and power, and has taken all necessary action to authorize it, to
borrow and obtain other extensions of credit hereunder.  The Borrower and each
other Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents and the
Fee Letters to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby.  The Loan
Documents and the Fee Letters to which any Loan Party is a party have been duly
executed and delivered by the duly authorized officers, agents and/or
signatories of such Person and each is a legal, valid and binding obligation of
such Person enforceable against such Person in accordance with its respective
terms, except as the same may be limited by bankruptcy, insolvency, and other
similar laws affecting the rights of creditors generally and the availability of
equitable remedies for the enforcement of certain obligations (other than the
payment of principal) contained herein or therein and as may be limited by
equitable principles generally.

 

(d)           Compliance of Loan Documents with Laws, Etc.  The execution,
delivery and performance of this Agreement, the Notes, the other Loan Documents
to which any Loan Party is a party and of the Fee Letters in accordance with
their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both:  (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of any Loan Party, or any indenture, agreement or
other instrument to which the Borrower or any other Loan Party is a party or by
which it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party.

 

(e)           Compliance with Law; Governmental Approvals.  Each of the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval applicable to it and in compliance with all
other Applicable Laws (including, without limitation, Environmental Laws)
relating to it except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, in the aggregate, reasonably be expected to
cause a Default or Event of Default or have a Material Adverse Effect.

 

(f)            Title to Properties; Liens.  As of the Agreement Date, Part I of
Schedule 7.1.(f) is a complete and correct listing of all real estate assets of
the Parent, the Borrower, each other Loan Party and each other Subsidiary,
setting forth, for each such Property, the average occupancy status of such
Property for the period of twelve consecutive calendar fiscal months ending
closest to December 31, 2015.  Each of the Parent, the Borrower, each other Loan
Party and each other Subsidiary has good, marketable and legal title to, or a
valid leasehold interest in, its respective assets (other than Permitted Liens
and Liens on assets of an Excluded Subsidiary securing the Indebtedness which
causes such Subsidiary to be an Excluded Subsidiary).  As of the Agreement Date,
there are no Liens against any assets of the Parent, the Borrower or any other
Subsidiary except for Permitted Liens and Liens on assets of an Excluded
Subsidiary securing the Indebtedness which causes such Subsidiary to be an
Excluded Subsidiary.

 

(g)           Existing Indebtedness; Total Indebtedness.  Schedule 7.1.(g) is,
as of the Agreement Date, a complete and correct listing of all Indebtedness
(including all Guarantees) of each of the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries, and if such Indebtedness is secured by any
Lien, a description of all of the property subject to such Lien.

 

67

--------------------------------------------------------------------------------


 

(h)           Material Contracts.  Excluding Material Contracts evidencing
Indebtedness listed on Schedule 7.1.(g), if any, Schedule 7.1.(h) is, as of the
Agreement Date, a true, correct and complete listing of all Material Contracts. 
No event or condition which with the giving of notice, the lapse of time, or
both, would permit any party to any such Material Contract to terminate such
Material Contract exists.

 

(i)            Litigation.  Except as set forth on Schedule 7.1.(i), there are
no actions, suits, investigations or proceedings pending (nor, to the knowledge
of any Responsible Officer of the Parent or the Borrower, are there any actions,
suits or proceedings threatened) against or in any other way relating adversely
to or affecting the Parent, the Borrower, any other Loan Party, any other
Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
(i) could reasonably be expected to have a Material Adverse Effect or (ii) in
any manner draws into question the validity or enforceability of any Loan
Documents or the Fee Letters.

 

(j)            Taxes.  Subject to applicable extensions, all federal, state and
other material tax returns of the Parent, the Borrower, each other Loan Party
and each other Subsidiary required by Applicable Law to be filed have been duly
filed, and all federal, state and other material taxes, assessments and other
governmental charges or levies upon, the Parent, the Borrower, each other Loan
Party, each other Subsidiary and their respective properties, income, profits
and assets which are due and payable have been paid, except any such nonpayment
which is at the time permitted under Section 8.6.  As of the Agreement Date,
none of the United States income tax returns of the Parent, the Borrower any
other Loan Party or any other Subsidiary is under audit.  All charges, accruals
and reserves on the books of the Parent, the Borrower, the other Loan Parties
and the other Subsidiaries in respect of any taxes or other governmental charges
are in accordance with GAAP.

 

(k)           Financial Statements.  The audited consolidated balance sheet of
the Parent and its consolidated Subsidiaries for the fiscal year ended
December 31, 2015, and the related audited consolidated statements of
operations, cash flows and shareholders’ equity for the fiscal year ended on
such date, with the opinion thereon of KPMG LLP, are complete and correct in all
material respects and present fairly, in all material respects and in accordance
with GAAP consistently applied throughout the periods involved, the consolidated
financial position of the Parent and its consolidated Subsidiaries as at their
respective dates and the results of operations and the cash flow for such
periods (subject, as to interim statements, to the absence of footnotes and
changes resulting from normal year-end audit adjustments).  Neither the Parent
nor any of its Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments that would be required to be set forth in its financial statements
or notes thereto, except as referred to or reflected or provided for in said
financial statements.

 

(l)            No Material Adverse Change.  Since December 31, 2015, there has
been no material adverse change in the business, assets, liabilities, financial
condition or results of operations of the Parent and its Subsidiaries or the
Borrower and its Subsidiaries, in each case, taken as a whole.  Each of the
Borrower and the Parent are Solvent, and the other Loan Parties taken as a whole
are Solvent.

 

(m)          ERISA.

 

(i)            Each Benefit Arrangement and Plan is in compliance with the
applicable provisions of ERISA, the Internal Revenue Code and other Applicable
Laws in all material respects.  Except with respect to Multiemployer Plans, each
Qualified Plan (A) has received a favorable determination from the Internal
Revenue Service applicable to the Qualified Plan’s current remedial amendment
cycle (as defined in Revenue Procedure 2007-44 or “2007-44” for

 

68

--------------------------------------------------------------------------------


 

short), (B) has timely filed for a favorable determination letter from the
Internal Revenue Service during its staggered remedial amendment cycle (as
defined in 2007-44) and such application is currently being processed by the
Internal Revenue Service, (C) had filed for a determination letter prior to its
“GUST remedial amendment period” (as defined in 2007-44) and received such
determination letter and the staggered remedial amendment cycle first following
the GUST remedial amendment period for such Qualified Plan has not yet expired,
or (D) is maintained under a prototype or volume submitter plan and is entitled
to rely upon a favorable opinion or advisory letter issued by the Internal
Revenue Service with respect to such prototype or volume submitter plan.  To the
best knowledge of the Parent and the Borrower, nothing has occurred which could
reasonably be expected to result in the loss of their reliance on the Qualified
Plan’s or Plan’s favorable determination letter, opinion or advisory letter.

 

(ii)           With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715.  The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.

 

(iii)          Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is expected to occur; (ii) there are no pending, or to the best
knowledge of the Parent and the Borrower, threatened, claims, actions or
lawsuits or other action by any Governmental Authority, plan participant or
beneficiary with respect to a Benefit Arrangement; (iii) there are no violations
of the fiduciary responsibility rules with respect to any Benefit Arrangement or
Plan; (iv)  no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Benefit Arrangement or Plan, that
would subject the Parent or Borrower to a tax on prohibited transactions imposed
by Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code and
(v) no assessment or tax has arisen under Section 4980H of the Internal Revenue
Code.

 

(n)           Not Plan Assets; No Prohibited Transactions.  None of the assets
of the Parent, the Borrower, any other Loan Party or any other Subsidiary
constitutes “plan assets” within the meaning of ERISA, the Internal Revenue Code
and the respective regulations promulgated thereunder.  Assuming that no Lender
funds any amount payable by it hereunder with “plan assets,” as that term is
defined in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.

 

(o)           Absence of Defaults.  None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any such case:  (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or which with the passage of time, the giving of
notice, or both, would constitute, a default or event of default by the Parent,
the Borrower, any other Loan Party or any other Subsidiary under any agreement
(other than this Agreement) or judgment, decree or order to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(p)           Environmental Laws.  In the ordinary course of business each of
the Parent, the Borrower, each other Loan Party and each other Subsidiary
reviews the compliance with Environmental Laws of its respective business,
operations and properties.  Each of the Parent, the Borrower, each other

 

69

--------------------------------------------------------------------------------


 

Loan Party and the other Subsidiary: (i) is in compliance with all Environmental
Laws applicable to its business, operations and the Properties, (ii) has
obtained all Governmental Approvals which are required under Environmental Laws,
and each such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect.  Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Loan Party has any
knowledge of, or has received notice of, any past, present, or pending releases,
events, conditions, circumstances, activities, practices, incidents, facts,
occurrences, actions, or plans that, with respect to any Loan Party or any other
Subsidiary, their respective businesses, operations or with respect to the
Properties, may:  (i) cause or contribute to an actual or alleged violation of
or noncompliance with Environmental Laws, (ii) cause or contribute to any other
potential common-law or legal claim or other liability, or (iii) cause any of
the Properties to become subject to any restrictions on ownership, occupancy,
use or transferability under any Environmental Law or require the filing or
recording of any notice, approval or disclosure document under any Environmental
Law and, with respect to the immediately preceding clauses (i) through (iii) is
based on or related to the on-site or off-site manufacture, generation,
processing, distribution, use, treatment, storage, disposal, transport, removal,
clean up or handling, or the emission, discharge, release or threatened release
of any wastes or Hazardous Material, or any other requirement under
Environmental Law.  There is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, mandate, order, lien, request,
investigation, or proceeding pending or, to the Parent’s or Borrower’s knowledge
after due inquiry, threatened, against the Parent, the Borrower, any other Loan
Party or any other Subsidiary relating in any way to Environmental Laws which,
reasonably could be expected to have a Material Adverse Effect.  None of the
Properties of the Parent, the Borrower, any other Loan Party or any other
Subsidiary is listed on or proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local law. 
To Parent’s or Borrower’s knowledge, no Hazardous Materials generated at or
transported from any such Properties is or has been transported to, or disposed
of at, any location that is listed or proposed for listing on the National
Priority List or any analogous state or local priority list, or any other
location that is or has been the subject of a clean-up, removal or remedial
action pursuant to any Environmental Law, except to the extent that such
transportation or disposal could not reasonably be expected to result in a
Material Adverse Effect.

 

(q)           Investment Company.  None of the Parent, the Borrower, any other
Loan Party or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or obtain
other extensions of credit or to consummate the transactions contemplated by
this Agreement or to perform its obligations under any Loan Document to which it
is a party.

 

(r)            Margin Stock.  None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.

 

(s)            Affiliate Transactions.  Except as permitted by Section 10.11.,
none of the Parent, the Borrower, any other Loan Party or any other Subsidiary
is a party to or bound by any agreement or arrangement with any Affiliate.

 

(t)            Intellectual Property.  Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all material patents, licenses, franchises,

 

70

--------------------------------------------------------------------------------


 

trademarks, trademark rights, service marks, service mark rights, trade names,
trade name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of its businesses as now conducted and as
contemplated by the Loan Documents, without known conflict with any patent,
license, franchise, trademark, trademark right, service mark, service mark
right, trade secret, trade name, copyright, or other proprietary right of any
other Person.  The Parent, the Borrower and each other Subsidiary have taken all
such steps as they deem reasonably necessary to protect their respective rights
under and with respect to such Intellectual Property.

 

(u)           Business.  As of the Agreement Date, the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries are engaged in the business of
developing, construction, acquiring, owning and operating hotel properties,
together with other business activities incidental thereto.

 

(v)           Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower, any other Loan
Party or any other Subsidiary ancillary to the transactions contemplated hereby.

 

(w)          Accuracy and Completeness of Information.  All written information,
reports and data (other than financial projections and other forward looking
statements) furnished to the Administrative Agent or any Lender by, on behalf
of, or at the direction of, the Parent, the Borrower, any other Loan Party or
any other Subsidiary were, at the time the same were so furnished, and when
taken as a whole, complete and correct in all material respects, to the extent
necessary to give the recipient a true and accurate knowledge of the subject
matter, or, in the case of financial statements, present fairly in all material
respects, in accordance with GAAP consistently applied throughout the periods
involved in each case, the financial position of the Persons involved as at the
date thereof and the results of operations for such periods (subject, as to
interim statements, to changes resulting from normal year end audit adjustments
and absence of full footnote disclosure).  All financial projections and other
forward looking statements prepared by or on behalf of the Parent, the Borrower,
any other Loan Party or any other Subsidiary that have been or may hereafter be
made available to the Administrative Agent or any Lender were or will be
prepared in good faith based on assumptions believed by the Borrower to be
reasonable at the time such projections or statements are made or delivered but
with it being understood that such projections and statement are not a guarantee
of future performance.  As of the Effective Date, no fact is known to any Loan
Party which has had, or may reasonably be expected in the future to have (so far
as any Loan Party can reasonably foresee), a Material Adverse Effect which has
not been set forth in the financial statements referred to in Section 7.1.(k) or
in such information, reports or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders.

 

(x)           REIT Status.  The Parent has elected to be treated as a REIT under
the Internal Revenue Code, the Parent is qualified as a REIT and each of its
Subsidiaries that is a corporation is a Qualified REIT Subsidiary or Taxable
REIT Subsidiary, except where a Subsidiary’s failure to so qualify could not
reasonably be expected to have an adverse effect on the Parent’s qualification
as a REIT.

 

(y)           Unencumbered Properties.  Each of the Properties included in
calculations of the Unencumbered Property Value satisfies all of the
requirements contained in the definition of “Eligible Property” (except to the
extent such requirements were waived by the Requisite Lenders pursuant to
Section 4.1.(c) at the time such Property was approved as an Unencumbered
Property).

 

(z)           Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws.  None of
the Borrower, any Subsidiary or, to the knowledge of the Borrower, any of their
respective directors, officers, employees and agents (i) is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States, 50 U.S.C. App. §§ 1 et seq., as amended (the
“Trading with the

 

71

--------------------------------------------------------------------------------


 

Enemy Act”) or (ii) is in violation of (A) the Trading with the Enemy Act,
(B) any of the foreign assets control regulations of the United States Treasury
Department or any enabling legislation or executive order relating thereto,
including without limitation, Executive Order No. 13224, effective as of
September 24, 2001 relating to Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079 (2001)) or (C) the Patriot Act (collectively, the “Anti-Terrorism Laws”). 
The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents (in their capacities
as such) with Anti-Corruption Laws, Anti-Terrorism Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and, to the knowledge of the
Borrower, their respective directors, officers, employees and agents are in
compliance with Anti-Corruption Laws, Anti-Terrorism Laws and applicable
Sanctions in all material respects.  None of the Borrower or any Subsidiary is,
or derives any of its assets or operating income from investments in or
transactions with, a Sanctioned Person and, to the knowledge of the Borrower,
none of the respective directors, officers, employees or agents of the Borrower
or any of its Subsidiaries is a Sanctioned Person.

 

Section 7.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Parent and the Borrower to the
Administrative Agent and the Lenders under this Agreement.  All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date, the date
on which any extension of the Termination Date is effectuated pursuant to
Section 2.12. and at and as of the date of the occurrence of each Credit Event,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents.  All such representations and warranties shall survive
the effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

 

ARTICLE VIII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the appropriate Lenders shall
otherwise consent in the manner provided for in Section 13.6., the Parent and
the Borrower shall comply with the following covenants:

 

Section 8.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 10.7., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect;
provided, however, that nothing in this Section 8.1. will prohibit the Parent or
any other Loan Party or

 

72

--------------------------------------------------------------------------------


 

any of their Subsidiaries from engaging in any transactions permitted under this
Agreement, including Section 10.7., and neither the Parent nor any other Loan
Party or any of their Subsidiaries shall be required to preserve any such right,
franchise or existence if the board of directors of the Parent or the Borrower
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Parent, the Borrower and their Subsidiaries taken
as a whole and that the loss thereof is not adverse in any material respect to
the Lenders.

 

Section 8.2.  Compliance with Applicable Law and Material Contracts.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with (a) all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect, and (b) all terms and
conditions of all Material Contracts to which it is a party, the failure with
which to comply could give any other party thereto the right to terminate such
Material Contract.  The Borrower will maintain in effect and enforce policies
and procedures reasonably designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions.

 

Section 8.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its respective material
properties, including, but not limited to, all Intellectual Property (to the
extent reasonably necessary in connection with operations), and maintain in good
repair, working order and condition all tangible properties, ordinary wear and
tear and insured casualty losses excepted, and (b) make or cause to be made all
repairs, renewals, replacements and additions to such properties necessary or
appropriate in the Borrower’s good faith and reasonable judgment, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times.

 

Section 8.4.  Conduct of Business.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary taken as a whole to, carry on the business as described in
Section 7.1.(u) and not enter into any line of business not otherwise engaged in
by such Person as of the Agreement Date.

 

Section 8.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks (including, without
limitation, acts of terrorism) and in such amounts as is customarily maintained
by prudent Persons engaged in similar businesses and in similar locations or as
may be required by Applicable Law.  At the time financial statements are
furnished pursuant to Section 9.2. and from time to time upon the request of the
Administrative Agent, the Borrower shall deliver to the Administrative Agent a
detailed list, together with copies of all policies of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby.

 

73

--------------------------------------------------------------------------------


 

Section 8.6.  Payment of Taxes and Claims.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge before delinquent (a) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien on
any properties of such Person (other than any such claim that constitutes a
Permitted Lien under clause (a)(y) of the definition of “Permitted Liens”);
provided, however, that this Section shall not require the payment or discharge
of any such tax, assessment, charge, levy or claim (i) which is being contested
in good faith by appropriate proceedings which operate to suspend the collection
thereof and for which adequate reserves have been established on the books of
such Person in accordance with GAAP or (ii) to the extent covered by title
insurance.

 

Section 8.7.  Inspections.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, permit the representatives or agents of any Lender or
the Administrative Agent, from time to time after reasonable prior notice and in
a manner that does not unreasonably disrupt the normal business operations of
the Parent, the Borrower or such Subsidiary, in each case so long as no Event of
Default shall be in existence, as often as may be reasonably requested, but only
during normal business hours, as the case may be, to:  (a) visit and inspect all
properties of the Parent, the Borrower or such Subsidiary to the extent any such
right to visit or inspect is within the control of such Person; provided that
such visit and inspection shall not include the extraction of soil or other
sample testing related to Environmental Law or Hazardous Materials, unless a
Default or Event of Default exists; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its officers and
employees, and its independent accountants, its business, properties, condition
(financial or otherwise), results of operations and performance.  If requested
by the Administrative Agent, the Parent and the Borrower shall execute an
authorization letter addressed to their accountants authorizing the
Administrative Agent or any Lender to discuss the financial affairs of the
Parent, the Borrower, any other Loan Party or any other Subsidiary with their
accountants. The Parent may designate a representative to accompany any Lender
or Administrative Agent in connection with such visits, inspections and
discussion unless a Default or Event of Default exists.  The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their
reasonable costs and expenses incurred in connection with the exercise of their
rights under this Section only if such exercise occurs while an Event of Default
exists.

 

Section 8.8.  Use of Proceeds; Letters of Credit.

 

The Borrower will use the proceeds of the Loans only (a) to finance acquisitions
otherwise not prohibited under this Agreement; (b) to finance capital
expenditures and the repayment of Indebtedness of the Borrower and its
Subsidiaries; and (c) to provide for the general working capital and other
general corporate purposes of the Borrower and its Subsidiaries, including
without limitation, short-term bridge advances and the payment of fees and
expenses related to this Agreement.  The Borrower shall only use Letters of
Credit for the same purposes for which it may use the proceeds of Loans.  The
Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of such proceeds to purchase or carry, or to reduce
or retire or refinance any credit incurred to purchase or carry, any margin
stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.  No proceeds of any
Loan or any Letter of Credit will be used directly or, to the knowledge of the
Borrower, indirectly in any manner which would violate Anti-Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.

 

74

--------------------------------------------------------------------------------


 

Section 8.9.  Environmental Matters.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect. 
If the Parent, the Borrower, or any other Subsidiary shall (a) receive notice
that any violation of any Environmental Law may have been committed or is about
to be committed by such Person, (b) receive notice that any administrative or
judicial complaint or order has been filed or is about to be filed against the
Parent, the Borrower or any other Subsidiary alleging violations of any
Environmental Law or requiring any such Person to take any action in connection
with the release of Hazardous Materials or (c) receive any notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for costs associated with a response to or cleanup of a
release of Hazardous Materials or any damages caused thereby, and the matters
referred to in such notices, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect, the Borrower shall provide the
Administrative Agent with a copy of such notice promptly, and in any event
within 10 Business Days, after the receipt thereof.  The Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
promptly take all actions necessary to prevent the imposition of any material
Liens on any of their respective properties arising out of or related to any
Environmental Laws (other than a Lien (i) which is being contested in good faith
by appropriate proceedings which operate to suspend the enforcement thereof and
for which adequate reserves have been established on the books of the Parent,
the Borrower or such Subsidiary, as applicable, in accordance with GAAP,
(ii) which has been bonded-off in a manner reasonably acceptable to the
Administrative Agent, (iii) consisting of restrictions on the use of real
property, which restrictions do not materially detract from the value of such
property or impair the intended use thereof in the business of the Parent, the
Borrower and its other Subsidiaries or (iv) which could not reasonably be
expected to have a Material Adverse Effect).  Nothing in this Section shall
impose any obligation or liability whatsoever on the Administrative Agent or any
Lender.

 

Section 8.10.  Books and Records.

 

The Parent and the Borrower shall, and shall cause each Subsidiary to, maintain
books and records pertaining to its respective business operations in such
detail, form and scope as is consistent with good business practice and in
accordance with GAAP.

 

Section 8.11.  Further Assurances.

 

The Parent and the Borrower shall, at their cost and expense and upon request of
the Administrative Agent, execute and deliver or cause to be executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates consistent with the existing terms and conditions of the Loan
Documents, and do and cause to be done such further acts that may be reasonably
necessary or advisable in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Agreement and the
other Loan Documents.

 

Section 8.12.  REIT Status.

 

The Parent shall at all times maintain its status as a REIT and election to be
treated as a REIT under the Internal Revenue Code.

 

75

--------------------------------------------------------------------------------


 

Section 8.13.  Exchange Listing.

 

The Parent shall maintain at least one class of common Equity Interest of the
Parent having trading privileges on the New York Stock Exchange or the American
Stock Exchange or which is subject to price quotations on the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

 

Section 8.14.  Additional Guarantors.

 

(a)           Within 30 days of any Person (other than an Excluded Subsidiary or
a Foreign Subsidiary) becoming a Material Subsidiary after the Effective Date,
the Borrower shall deliver to the Administrative Agent each of the following
items, each in form and substance satisfactory to the Administrative Agent:
(i) an Accession Agreement executed by such Material Subsidiary and (ii) the
items with respect to such Material Subsidiary that would have been delivered
under Sections 6.1.(a)(iv) through (viii) if such Material Subsidiary had been
one on the Effective Date; provided, however, promptly (and in any event within
30 days) upon any Excluded Subsidiary that is a Material Subsidiary ceasing to
be subject to the restriction which prevented it from delivering an Accession
Agreement pursuant to this Section, such Subsidiary shall comply with the
provisions of this Section.

 

(b)           The Borrower may, at its option, cause any Subsidiary that is not
already a Guarantor to become a Guarantor by executing and delivering to the
Administrative Agent the items required to be delivered under
Section 4.1.(d) with respect to a Subsidiary that owns or leases an Unencumbered
Property.

 

Section 8.15.  Release of Guarantors.

 

The Borrower may request in writing that the Administrative Agent release, and
upon receipt of such request the Administrative Agent shall release (subject to
the terms of the Guaranty), a Guarantor from the Guaranty so long as: (i) such
Guarantor meets, or will meet simultaneously with its release from the Guaranty,
all of the provisions of the definition of the term “Excluded Subsidiary” or has
ceased to be, or simultaneously with its release from the Guaranty will cease to
be, a Material Subsidiary or a Subsidiary, or in the case of a Material
Subsidiary that does not own or lease an Unencumbered Property, such release
will not result in a violation of Section 10.1.(e) or 10.1.(f); (ii) such
Guarantor is not otherwise required to be a party to the Guaranty under
Section 8.14.(a); (iii) no Default or Event of Default shall then be in
existence or would occur as a result of such release, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1.; (iv) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct on and
as of the date of such release with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents; and (v) the Administrative Agent shall have received such written
request at least 10 Business Days (or such shorter period as may be acceptable
to the Administrative Agent) prior to the requested date of release.  Delivery
by the Borrower to the Administrative Agent of any such request shall constitute
a representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.  If such Guarantor owns an Unencumbered Property, then the release of
such Guarantor shall also be subject to and in accordance with Section 4.2.  The
Administrative Agent agrees to furnish to the Borrower, at the Borrower’s
request and at the Borrower’s sole cost and expense, any release,

 

76

--------------------------------------------------------------------------------


 

termination, or other agreement or document evidencing the foregoing release as
may be reasonably requested by the Borrower.

 

ARTICLE IX. INFORMATION

 

For so long as this Agreement is in effect, unless the appropriate Lenders shall
otherwise consent in the manner set forth in Section 13.6., the Borrower shall
furnish to the Administrative Agent for distribution to each of the Lenders:

 

Section 9.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the end of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income and cash flows of the Parent and its
Subsidiaries for such period, setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by the chief financial officer or
chief accounting officer of the Parent, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the consolidated
financial position of the Parent and its Subsidiaries as at the date thereof and
the results of operations for such period (subject to normal year-end audit
adjustments); provided, however, the Parent shall not be required to deliver an
item required under this Section if such item is contained in a Form 10-Q filed
by the Parent with the Securities and Exchange Commission (or any Governmental
Authority substituted therefore) and is publicly available to the Administrative
Agent and the Lenders.

 

Section 9.2.  Year-End Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 120 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be (a) certified by the chief
financial officer or chief accounting officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent, the Borrower and
its other Subsidiaries as at the date thereof and the results of operations for
such period and (b) accompanied by the report thereon of an Approved Accounting
Firm, whose certificate shall be unqualified and in scope and substance
reasonably satisfactory to the Administrative Agent and who shall have
authorized the Borrower to deliver such financial statements and certification
thereof to the Administrative Agent and the Lenders pursuant to this Agreement;
provided, however, the Parent shall not be required to deliver an item required
under this Section if such item is contained in a Form 10-K filed by the Parent
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefore) and is publicly available to the Administrative Agent and
the Lenders.

 

Section 9.3.  Compliance Certificate.

 

At the time financial statements are furnished pursuant to Sections 9.1. and
9.2., and if the Requisite Lenders reasonably believe that an Event of Default
specified in any of Sections 11.1.(a), 11.1.(b), 11.1.(c)(1) resulting from
noncompliance with Section 10.1., and 11.1.(f) or a Default specified in
Section 11.1.(g) may occur, then within 10 days of the Administrative Agent’s
request with respect to any other fiscal period, a certificate substantially in
the form of Exhibit K (a “Compliance Certificate”)

 

77

--------------------------------------------------------------------------------


 

executed by the chief financial officer or chief accounting officer of the
Parent, among other things, (a) setting forth in reasonable detail as of the end
of such quarterly accounting period, fiscal year, or other fiscal period, as the
case may be, the calculations required to establish whether the Borrower was in
compliance with the covenants contained in Sections 10.1., 10.2. and 10.4.; and
(b) stating that, to the best of his or her knowledge, information and belief
after due inquiry, no Default, Event of Default or breach of any covenant under
this Agreement exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred, whether it is continuing and
the steps being taken by the Borrower with respect to such event, condition or
failure.  Together with the delivery of each Compliance Certificate, the
Borrower shall deliver (A) a list of all Persons that have become a Material
Subsidiary or a Significant Subsidiary since the date of the Compliance
Certificate most recently delivered by the Borrower hereunder and (B) a report
of newly acquired Properties, including their Net Operating Income for the
period of four consecutive fiscal quarters most recently ending, purchase price,
and principal amount of the mortgage debt as of the date of such Compliance
Certificate, if any, since the date of the Compliance Certificate most recently
delivered by the Borrower hereunder.

 

Section 9.4.  Other Information.

 

(a)           Management Reports.  Promptly upon receipt thereof, copies of all
reports, if any, submitted to the Parent or its Board of Directors by its
independent public accountants, including without limitation, any management
report;

 

(b)           Securities Filings.  Within 5 Business Days of the filing thereof,
copies of all registration statements (excluding the exhibits thereto (unless
reasonably requested by the Administrative Agent) and any registration
statements on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K
(or their equivalents) and all other periodic reports which the Parent, the
Borrower, any other Loan Party or any other Subsidiary shall file with the
Securities and Exchange Commission (or any Governmental Authority substituted
therefor) or any national securities exchange.  The materials described in this
subsection shall be deemed to have been delivered to each Lender if same are
contained in a filing by the Parent with the SEC and is publicly available to
the Administrative Agent and the Lenders, or if same are otherwise available on
Parent’s website without charge;

 

(c)           Shareholder Information.  Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Parent, the Borrower, other Loan
Party or any other Subsidiary.  The materials described in this subsection shall
be deemed to have been delivered to each Lender if same are contained in a
filing by the Parent with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) and is publicly available to the
Administrative Agent and the Lenders, or if same are otherwise available on
Parent’s website;

 

(d)           Partnership Information.  To the extent not delivered in
connection with clause (c) above, promptly upon the mailing thereof to the
partners of the Borrower generally, copies of all financial statements, reports
and proxy statements so mailed;

 

(e)           Development/Redevelopment Property Updates.  At the time financial
statements are furnished pursuant to Sections 9.1. and 9.2., a schedule of all
Development/Redevelopment Properties of the Parent, the Borrower and each other
Subsidiary which are under development as of the fiscal quarter most recently
ended, setting forth for each such Property its percentage of completion, the
estimated completion date, the total amount of development funded and the status
of such development against the development budget;

 

78

--------------------------------------------------------------------------------


 

(f)            Litigation.  To the extent the Parent, the Borrower, any other
Loan Party or any other Subsidiary is aware of the same, prompt notice of the
commencement of any proceeding or investigation by or before any Governmental
Authority and any action or proceeding in any court or other tribunal or before
any arbitrator against or in any other way relating adversely to, or adversely
affecting, such Person or any of its respective properties, assets or businesses
which could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of the
Parent, the Borrower, any other Loan Party or any other Subsidiary are being
audited;

 

(g)           Change of Management or Financial Condition.  Prompt notice of any
change in the senior management of the Parent or the Borrower and any change in
the business, assets, liabilities, financial condition or results of operations
of the Parent, the Borrower, any other Loan Party or any other Subsidiary which
has had, or could reasonably be expected to have, a Material Adverse Effect;

 

(h)           Default.  Notice of the occurrence of any of the following
promptly upon a Responsible Officer of the Parent obtaining knowledge thereof: 
(i) any Default or Event of Default or (ii) any event which with the passage of
time, the giving of notice, or otherwise, would permit any party to a Material
Contract to terminate such Material Contract;

 

(i)            Judgments.  Prompt notice of any order, judgment or decree in
excess of $7,500,000 having been entered against the Parent, the Borrower, any
other Loan Party or any other Subsidiary or any of their respective properties
or assets;

 

(j)            Notice of Violation of Law.  Prompt notice if the Parent, the
Borrower or any other Subsidiary shall receive any notification from any
Governmental Authority alleging a violation of any Applicable Law or any inquiry
which, in either case, could reasonably be expected to have a Material Adverse
Effect;

 

(k)           Material Contracts.  Promptly upon entering into any Material
Contract after the Agreement Date (other than a Material Contract evidencing
Indebtedness), a copy to the Administrative Agent of such Material Contract
unless such Material Contract is otherwise publicly available to the
Administrative Agent in a Form 10-K, 10-Q and/or 8-K (or their equivalents) or
any other periodic report which the Parent, the Borrower, or any other
Subsidiary files with the Securities and Exchange Commission; provided, that the
Borrower shall not be required to deliver to the Administrative Agent a copy of
any Material Contract that contains a confidentiality provision prohibiting such
disclosure; provided further that the Borrower shall use its commercially
reasonable efforts to obtain the other party’s consent to disclose such Material
Contract to the Administrative Agent and the Lenders;

 

(l)            ERISA.  If any ERISA Event shall occur that individually, or
together with any other ERISA Event that has occurred, could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $10,000,000, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;

 

(m)          Material/Significant Subsidiary.  Prompt notice of any Person
becoming a Material Subsidiary or a Significant Subsidiary;

 

(n)           Material Asset Sales.  Prompt notice of the sale, transfer or
other disposition of any assets having an undepreciated book value of at least
$45,000,000 of the Parent, the Borrower, any Subsidiary or any other Loan Party
to any Person other than the Parent, the Borrower, any Subsidiary or any other
Loan Party;

 

79

--------------------------------------------------------------------------------


 

(o)           Ownership Share of Subsidiaries and Unconsolidated Affiliates. 
Promptly upon the request of the Administrative Agent, evidence of the Parent’s
calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;

 

(p)           Projections and Budgets.  Within ninety (90) days after the end of
each calendar year ending prior to the Termination Date, (x) projected sources
and uses of cash statements, balance sheets, income statements, and EBITDA, of
the Parent, the Borrower and the other Subsidiaries on a consolidated and annual
basis for the next succeeding fiscal year, all itemized in reasonable detail and
(y) operating statements for the prior year, a property budget for the then
current year and planned capital expenditure budget on both an individual and
consolidated basis for each Property of the Parent, the Borrower and each of the
other Subsidiaries.  The foregoing shall be accompanied by pro forma
calculations, together with detailed assumptions, required to establish whether
or not the Borrower, and when appropriate its consolidated Subsidiaries, will be
in compliance with the covenants contained in Section 10.1. at the end of each
fiscal quarter of the next succeeding fiscal year; and

 

(q)           Other Information.  From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding any Property or the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Parent, the Borrower, any other Loan Party or any other Subsidiary as the
Administrative Agent or any Lender may reasonably request (subject to
limitations imposed under confidentiality requirements and agreements to which
the Parent, Borrower or a Subsidiary is subject).

 

Section 9.5.  Electronic Delivery of Certain Information.

 

(a)           Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website or a website
sponsored or hosted by the Administrative Agent or the Borrower) provided that
the foregoing shall not apply to (i) notices to any Lender (or any Issuing Bank)
pursuant to Article II. and (ii) any Lender that has notified the Administrative
Agent and the Borrower that it cannot or does not want to receive electronic
communications.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications.  Documents or notices delivered electronically shall
be deemed to have been delivered twenty-four (24) hours after the date and time
on which the Administrative Agent or the Borrower posts such documents or the
documents become available on a commercial website and the Administrative Agent
or Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of  9:00 a.m. Pacific time on the opening of
business on the next business day for the recipient.  The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery.  Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

 

(b)           Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 

80

--------------------------------------------------------------------------------


 

Section 9.6.  Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.

 

Section 9.7.  USA Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties, to provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law.  An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 

ARTICLE X. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the appropriate Lenders shall
otherwise consent in the manner set forth in Section 13.6., the Parent and the
Borrower shall comply with the following covenants in accordance with their
respective terms:

 

Section 10.1.  Financial Covenants.

 

(a)           Maximum Leverage Ratio.  The Parent and the Borrower shall not
permit the Leverage Ratio to exceed 60.0% at any time; provided, however, that
the Borrower shall have the option, exercisable one time, to elect that the
Leverage Ratio may exceed 60.0% for a period (such period, the “Surge Period”)
commencing on the date the Administrative Agent receives the notice from the
Borrower referred to below and ending on the last day of the fiscal quarter
immediately following the fiscal quarter in which the Borrower delivered such
notice so long as (i) the Borrower has delivered a written notice to the
Administrative Agent that the Borrower is exercising its option under this
subsection (a) and (ii) the Leverage Ratio does not exceed 65.0% at any time
during the Surge Period.

 

(b)           Minimum Fixed Charge Coverage Ratio.  The Parent and the Borrower
shall not at any time permit the ratio of (i) Adjusted EBITDA of the Parent and
its Subsidiaries for the period of twelve consecutive fiscal months most
recently ending to (ii) Fixed Charges for such period, to be less than 1.50 to
1.00.

 

(c)           Minimum Tangible Net Worth.  The Parent and the Borrower shall not
permit Tangible Net Worth at any time to be less than (i) $1,913,305,500 plus
(ii) 75% of the Net Tangible Proceeds of all Equity Issuances effected by the
Parent and its Subsidiaries after December 31, 2015 (other than Equity Issuances
to the Parent, the Borrower or any Subsidiary).

 

81

--------------------------------------------------------------------------------


 

(d)           Secured Indebtedness.  The Parent and the Borrower shall not
permit the aggregate amount of Secured Indebtedness of the Parent and its
Subsidiaries determined on a consolidated basis to exceed 45% of Total Asset
Value at any time.

 

(e)           Minimum Number and Value of Unencumbered Properties.  (x) The
number of Unencumbered Properties shall not be less than 7 at any time and
(y) the aggregate Unencumbered Property Value of the Unencumbered Properties
shall not be less than $500,000,000 at any time.

 

(f)            Adjusted Total Asset Value.  The Parent and the Borrower shall
not permit the amount of Adjusted Total Asset Value attributable to assets
directly owned by the Borrower and the Guarantors to be less than 90.0% of
Adjusted Total Asset Value at any time.

 

Notwithstanding the foregoing or Section 11.1.(c)(i), (x) the Parent and the
Borrower shall not be required to comply with the financial covenants contained
in this Section during any fiscal quarter in which no Loans and no Letters of
Credit Liabilities are outstanding; provided, that the Borrower must be in
compliance with such financial covenants as a condition to the making of a Loan
or the issuance of a Letter of Credit as provided in Section 6.2.

 

Section 10.2.  Restricted Payments.

 

Subject to the following sentence, if an Event of Default exists, the Parent
shall not, and shall not permit any of its Subsidiaries to, declare or make any
Restricted Payments except that, subject to the following sentence, (x) the
Borrower may declare and make cash distributions to the Parent and other holders
of partnership interests in the Borrower, and the Parent may declare and make
cash distributions to its shareholders, each, in an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain in compliance with
Section 8.12. and (y) Subsidiaries may pay Restricted Payments to the Parent,
the Borrower or any other Subsidiary.  If an Event of Default specified in
Section 11.1.(a), Section 11.1.(f) or Section 11.1.(g) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 11.2.(a), the Parent and the Borrower
shall not, and shall not permit any Subsidiary to, make any Restricted Payments
to any Person except that Subsidiaries may pay Restricted Payments to the
Parent, the Borrower or any other Subsidiary.

 

Section 10.3.  Indebtedness.

 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
incur, assume, or otherwise become obligated in respect of any Indebtedness
after the Agreement Date if immediately prior to the assumption, incurring or
becoming obligated in respect thereof, or immediately thereafter and after
giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1.

 

Section 10.4.  Certain Permitted Investments.

 

The Parent and the Borrower shall not, and shall not permit any Loan Party or
other Subsidiary to, make any Investment in or otherwise own the following items
which would cause the aggregate value of such holdings of the Parent, the
Borrower and such other Subsidiaries to exceed the applicable limits set forth
below:

 

(a)           Investments in Unconsolidated Affiliates and other Persons that
are not Subsidiaries, such that the aggregate value of such Investments
(determined in a manner

 

82

--------------------------------------------------------------------------------


 

consistent with the definition of Total Asset Value or, if not contemplated
under the definition of Total Asset Value, as determined in accordance with
GAAP) exceeds 10.0% of Total Asset Value at any time;

 

(b)           Development/Redevelopment Properties, such that the aggregate
current book value of all such Development/Redevelopment Properties exceeds
15.0% of Total Asset Value at any time;

 

(c)           Unimproved Land such that the aggregate book value of all such
Unimproved Land exceeds 5.0% of Total Asset Value at any time; and

 

(d)           Mortgage Receivables, such that the aggregate book value of such
Mortgage Receivables exceeds 15.0% of Total Asset Value.

 

In addition to the foregoing limitations, the aggregate value of all of the
items subject to the limitations in the preceding clauses (a) through (d) shall
not exceed 35.0% of Total Asset Value at any time.

 

Section 10.5.  Investments Generally.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, directly or indirectly, acquire, make or purchase
any Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:

 

(a)           Investments in Subsidiaries in existence on the Agreement Date and
disclosed on Part I of Schedule 7.1.(b);

 

(b)           Investments to acquire Equity Interests of a Subsidiary or any
other Person who after giving effect to such acquisition would be a Subsidiary,
so long as in each case immediately prior to such Investment, and after giving
effect thereto, no Default or Event of Default is or would be in existence;

 

(c)           Investments permitted under Section 10.4.;

 

(d)           Investments in Cash Equivalents;

 

(e)           intercompany Indebtedness among (i) the Parent and the Borrower
and (ii) the Borrower and its Wholly Owned Subsidiaries provided that such
Indebtedness is permitted by the terms of Section 10.3.;

 

(f)            Guarantees incurred by the Borrower or any Guarantor in respect
of Unsecured Indebtedness of the Borrower, the Parent or any other Guarantor
that is otherwise permitted by Section 10.3.;

 

(g)           loans and advances to employees for moving, entertainment, travel
and other similar expenses in the ordinary course of business consistent with
past practices; and

 

(h)           any other Investment as long as immediately prior to making such
Investment, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence.

 

83

--------------------------------------------------------------------------------


 

Section 10.6.  Negative Pledge.

 

(a)           The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary to, create, assume, or incur any Lien
(other than Permitted Liens and Liens on assets of an Excluded Subsidiary
securing the Indebtedness which causes such Subsidiary to be an Excluded
Subsidiary) upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence.

 

(b)           The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary (other than an Excluded Subsidiary) to,
enter into, assume or otherwise be bound by any Negative Pledge except for a
Negative Pledge contained in any agreement (i)(x) evidencing Indebtedness which
the Parent, the Borrower, such other Loan Party or such Subsidiary may create,
incur, assume, or permit or suffer to exist under Section 10.3., (y) which
Indebtedness is secured by a Lien permitted to exist, and (z) which prohibits
the creation of any other Lien on only the property securing such Indebtedness
as of the date such agreement was entered into; (ii) consisting of customary
provisions in leases and other contracts restricting the assignment thereof;
(iii) relating to the sale of a Subsidiary or assets pending such sale, provided
that in any such case the Negative Pledge applies only to the Subsidiary or the
assets that are the subject of such sale; or (iv) that evidences Unsecured
Indebtedness which contains restrictions on encumbering assets that are
substantially similar to, or less restrictive than, those restrictions contained
in the Loan Documents.

 

(c)           The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary (other than an Excluded Subsidiary) to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (other
than an Excluded Subsidiary) to: (i) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other equity interests
owned by the Borrower or any Subsidiary; (ii) pay any Indebtedness owed to the
Parent, the Borrower or any other Subsidiary; (iii) make loans or advances to
the Parent, the Borrower or any other Subsidiary; or (iv) transfer any of its
property or assets to the Parent, the Borrower or any other Subsidiary, except
for any such encumbrances or restrictions, (A) contained in agreements relating
to the sale of a Subsidiary or assets pending such sale, or relating to
Indebtedness secured by a Lien on assets that the Borrower or such Subsidiary
may create, incur, assume, or permit or suffer to exist under Sections 10.3. and
10.6.(a), provided that in any such case the encumbrances and restrictions apply
only to the Subsidiary or the assets that are the subject of such sale or Lien,
as the case may be, (B) set forth in the organizational documents or other
agreements binding on or applicable to any Excluded Subsidiary or any Subsidiary
that is not a Wholly Owned Subsidiary (but only to the extent such encumbrance
or restriction covers any Equity Interest in such Subsidiary or the property or
assets of such Subsidiary), (C) contained in an agreement that governs an
Investment in an Unconsolidated Affiliate (but only to the extent such
encumbrance or restriction covers any Equity Interest in such Unconsolidated
Affiliate) or (D) in any other agreement (1) evidencing Unsecured Indebtedness
that the Borrower, any other Loan Party or any other Subsidiary may create,
incur, assume or permit or suffer to exist under this Agreement and
(2) containing encumbrances and restrictions imposed in connection with such
Unsecured Indebtedness that are either substantially similar to, or less
restrictive than, such encumbrances and restrictions set forth in the Loan
Documents.

 

Section 10.7.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to: (i) enter into any transaction of merger or
consolidation; (ii) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution);  or (iii) convey, sell, lease, sublease, transfer
or otherwise dispose of, in one transaction or a series of transactions, all or
any substantial part of its business or

 

84

--------------------------------------------------------------------------------


 

assets, or the capital stock of or other Equity Interests in any of its
Subsidiaries, whether now owned or hereafter acquired; provided, however, that:

 

(a)           any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to any Subsidiary so long as
(x) immediately prior to the taking of such action, and immediately thereafter
and after giving effect thereto, no Default or Event of Default is or would be
in existence, (y) if such action includes the sale of all Equity Interests in a
Subsidiary that is a Guarantor owned directly or indirectly by the Parent, such
Subsidiary can and will be released from the Guaranty in accordance with
Section 8.15 and (z) if such action includes the disposition of an Unencumbered
Property (regardless of whether such disposition takes the form of a direct sale
of such Unencumbered Property, the sale of the Equity Interests of the
Subsidiary that owns such Unencumbered Property or a merger of such Subsidiary),
such Unencumbered Property can and will be reclassified in accordance with
Section 4.2.;

 

(b)           the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;

 

(c)           a Person may merge with a Loan Party so long as (i) the survivor
of such merger is such Loan Party or becomes a Loan Party at the time of such
merger (provided, that the foregoing shall not be construed to allow the Parent
or the Borrower to merge and not be the surviving party to such merger without
the prior written consent of the Administrative Agent and each Lender in
accordance with Section 13.5.(a)), (ii) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, (x) no Default or Event
of Default is or would be in existence, including, without limitation, a Default
or Event of Default resulting from a breach of Section 10.1. and (y) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents,
(iii) the Borrower shall have given the Administrative Agent at least 30-days’
prior written notice of such merger, such notice to include a certification as
to the matters described in the immediately preceding clause (ii) (except that
such prior notice shall not be required in the case of the merger of a
Subsidiary that does not own an Unencumbered Property with and into a Loan Party
but the Borrower shall give the Administrative Agent notice of any such merger
promptly following the effectiveness of such merger) and (iv) at the time the
Borrower gives notice pursuant to clause (i) of this subsection, the Borrower
shall have delivered to the Administrative Agent for distribution to each of the
Lenders a Compliance Certificate, calculated on a pro forma basis, evidencing
the continued compliance by the Loan Parties, as applicable, with the terms and
conditions of this Agreement and the other Loan Documents, including without
limitation, the financial covenants contained in Section 10.1., after giving
effect to such consolidation, merger, acquisition, Investment, sale, lease or
other transfer and any prepayment of Loans to be made in connection therewith;
and

 

(d)           the Parent, the Borrower and each other Subsidiary may sell,
transfer or dispose of assets among themselves.

 

Further, no Loan Party nor any Subsidiary, shall enter into any sale-leaseback
transactions or other transaction by which such Person shall remain liable as
lessee (or the economic equivalent thereof) of any real or personal property
that it has sold or leased to another Person.

 

85

--------------------------------------------------------------------------------


 

Section 10.8.  Fiscal Year.

 

The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.

 

Section 10.9.  Modifications of Material Contracts.

 

The Parent and the Borrower shall not enter into, and shall not permit any
Subsidiary or other Loan Party to enter into, any amendment or modification to
any Material Contract which could reasonably be expected to have a Material
Adverse Effect.

 

Section 10.10.  Modifications of Organizational Documents.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) is materially adverse to the interest of the Administrative
Agent, the Issuing Banks or the Lenders or (b) could reasonably be expected to
have a Material Adverse Effect.

 

Section 10.11.  Transactions with Affiliates.

 

The Parent and the Borrower shall not permit to exist or enter into, and shall
not permit any other Loan Party or any other Subsidiary to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate (other than the
Parent, the Borrower, any other Loan Party or any Wholly Owned Subsidiary),
except transactions pursuant to the reasonable requirements of the business of
the Parent, the Borrower, such other Loan Party or such other Subsidiary and
upon fair and reasonable terms which are no less favorable to the Parent, the
Borrower, such other Loan Party or such other Subsidiary, as applicable, than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate.

 

Section 10.12.  ERISA Exemptions.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder.  The Parent and the
Borrower shall not cause or permit to occur, and shall not permit any other
member of the ERISA Group to cause or permit to occur, any ERISA Event if such
ERISA Event could reasonably be expected to have a Material Adverse Effect.

 

Section 10.13.  Environmental Matters.

 

The Parent and the Borrower shall not, and shall not permit any other Loan
Party, any other Subsidiary or any other Person to, use, generate, discharge,
emit, manufacture, handle, process, store, release, transport, remove, dispose
of or clean up any Hazardous Materials on, under or from the Properties in
material violation of any Environmental Law or in a manner that could reasonably
be expected to lead to any material Environmental Claim or pose a material risk
to human health, safety or the environment.  Nothing in this Section shall
impose any obligation or liability whatsoever on the Administrative Agent or any
Lender.

 

86

--------------------------------------------------------------------------------


 

Section 10.14.  Derivatives Contracts.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent, the Borrower, any such Loan Party or any such Subsidiary in the ordinary
course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the Parent,
the Borrower, such other Loan Party or such other Subsidiary.

 

ARTICLE XI. DEFAULT

 

Section 11.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)           Default in Payment of Principal.  The Borrower shall fail to pay
when due (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of any of the Loans, or any Reimbursement Obligation.

 

(b)           Default in Payment of Interest and Other Obligations.  The
Borrower shall fail to pay when due any interest on any of the Loans or any of
the other payment Obligations owing by the Borrower under this Agreement, any
other Loan Document or the Fee Letters or any other Loan Party shall fail to pay
when due any payment Obligation owing by such other Loan Party under any Loan
Document to which it is a party, and such failure shall continue for a period of
3 Business Days.

 

(c)           Default in Performance.

 

(i)            Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in the last two sentences of Section 8.8., Section 9.4.(h), or
Article X. (other than Section 10.1.(e)); or

 

(ii)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section, and
in the case of this clause (ii) only, such failure shall continue for a period
of 30 days after the earlier of (x) the date upon which a Responsible Officer of
the Parent or the Borrower obtains knowledge of such failure or (y) the date
upon which the Parent or any other Loan Party has received written notice of
such failure from the Administrative Agent.

 

(d)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished or made or deemed
made by, or on behalf of, any Loan Party to the Administrative Agent, any
Issuing Bank or any Lender, shall at any time prove to have been incorrect or
misleading, in light of the circumstances in which made or deemed made, in any
material respect when furnished or made or deemed made.

 

87

--------------------------------------------------------------------------------


 

(e)           Indebtedness Cross-Default; Derivatives Contracts.

 

(i)            The Borrower, any other Loan Party or any other Subsidiary shall
fail to pay when due and payable, within any applicable grace or cure period,
the principal of, or interest on, any Indebtedness (other than the Loans and
Reimbursement Obligations) having an aggregate outstanding principal amount (or,
in the case of any Derivatives Contract, having, without regard to the effect of
any close-out netting provision, a Derivatives Termination Value), in each case,
individually or in the aggregate with all other Indebtedness as to which such a
failure exists, of $30,000,000 or more (or $60,000,000 or more in the case of
Nonrecourse Indebtedness) (all such Indebtedness being “Material Indebtedness”);
or

 

(ii)           (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof; or

 

(iii)          Any other event shall have occurred and be continuing which would
permit any holder or holders of any Material Indebtedness, any trustee or agent
acting on behalf of such holder or holders or any other Person, to accelerate
the maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid, repurchased, redeemed or defeased prior to its
stated maturity; or

 

(iv)          There occurs an “Event of Default” under and as defined in any
Derivatives Contract as to which the Borrower, any Loan Party or any other
Subsidiary is a “Defaulting Party” (as defined therein), or there occurs an
“Early Termination Date” (as defined therein) in respect of any such Derivatives
Contract as a result of a “Termination Event” (as defined therein) as to which
the Borrower or any of its Subsidiaries is an “Affected Party” (as defined
therein), in each case, if the Derivatives Termination Value payable by the
Borrower, any other Loan Party or any other Subsidiary exceeds $15,000,000 in
the aggregate;

 

provided, that notwithstanding the foregoing, a foreclosure on or a deed-in-lieu
of foreclosure with respect to the Property known as the Marriott Courtyard
Fifth Avenue in New York, New York, and the nonpayment of any Nonrecourse
Indebtedness of any Subsidiary of the Borrower secured by such Property, shall
not result in a Default or Event of Default under this clause (e).

 

(f)            Voluntary Bankruptcy Proceeding.  The Borrower, any other Loan
Party or any Significant Subsidiary shall:  (i) commence a voluntary case under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

88

--------------------------------------------------------------------------------


 

(g)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against any Loan Party or any other Significant Subsidiary in
any court of competent jurisdiction seeking:  (i) relief under the Bankruptcy
Code or other federal bankruptcy laws (as now or hereafter in effect) or under
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive days, or an order
granting the remedy or other relief requested in such case or proceeding against
such Loan Party or such Significant Subsidiary (including, but not limited to,
an order for relief under such Bankruptcy Code or such other federal bankruptcy
laws) shall be entered.

 

(h)           Revocation of Loan Documents.  Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document or the Fee Letters to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letters, or any Loan Document or
the Fee Letters shall cease to be in full force and effect (except as a result
of the express terms thereof).

 

(i)            Judgment.   A judgment or order for the payment of money or for
an injunction shall be entered against the Borrower, any other Loan Party, or
any other Subsidiary by any court or other tribunal and (i) such judgment or
order shall continue for a period of 30 days without being paid, stayed or
dismissed through appropriate appellate proceedings and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such outstanding judgments or orders entered against any Loan Parties or any
other Subsidiary, $30,000,000  or (B) in the case of an injunction or other
non-monetary judgment, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

 

(j)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of any Loan Party or any other
Subsidiary, which exceeds, individually or together with all other such
warrants, writs, executions and processes, $30,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 30 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of any Loan Party.

 

(k)           ERISA.

 

(i)            Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $30,000,000; or

 

(ii)           The “benefit obligation” of all Plans exceeds the “fair market
value of plan assets” for such Plans by more than $30,000,000, all as
determined, and with such terms defined, in accordance with FASB ASC 715.

 

(l)            Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

89

--------------------------------------------------------------------------------


 

(m)          Change of Control/Change in Management.

 

(i)            Any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35% of the total
voting power of the then outstanding voting stock of the Parent;

 

(ii)           During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Directors of the Parent (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Parent was approved by a vote of a majority of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Board of Directors of the Parent
then in office; or

 

(iii)          The Parent or a Wholly Owned Subsidiary of the Parent shall cease
to be the sole general partner of the Borrower or shall cease to have the sole
and exclusive power to exercise all management and control over the Borrower.

 

Section 11.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Sections 11.1.(f) or 11.1.(g), (A)(1) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (2) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account pursuant to Section 11.5. and (3) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (B) the Commitments, the Swingline Commitment, and the
obligation of the Issuing Banks to issue Letters of Credit hereunder, shall all
immediately and automatically terminate.

 

(ii)           Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall: 
(A) declare (1) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (2) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default for deposit into the Letter of Credit Collateral Account pursuant to
Section 11.5. and (3) all of the other Obligations, including, but not limited
to, the other amounts owed to the Lenders and the Administrative Agent under
this Agreement, the Notes or any of the other Loan Documents to be forthwith due
and payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower on behalf of itself and the other Loan Parties,
and

 

90

--------------------------------------------------------------------------------


 

(B) terminate the Commitments and the Swingline Commitment and the obligation of
the Issuing Banks to issue Letters of Credit hereunder.

 

(b)           Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)           Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.

 

(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries (other than Excluded Subsidiaries), without notice of any kind
whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the property or the business operations of
the Borrower and its Subsidiaries (other than Excluded Subsidiaries) and to
exercise such power as the court shall confer upon such receiver.

 

(e)           Specified Derivatives Contract Remedies.  Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following:  (a) to declare an event of
default, termination event or other similar event under any Specified
Derivatives Contract and to create an “Early Termination Date” (as defined
therein) in respect thereof, (b) to determine net termination amounts in respect
of any and all Specified Derivatives Contracts in accordance with the terms
thereof, and to set off amounts among such contracts, (c) to set off or proceed
against deposit account balances, securities account balances and other property
and amounts held by such Specified Derivatives Provider pursuant to any
Derivatives Support Document, including any “Posted Collateral” (as defined in
any credit support annex included in any such Derivatives Support Document to
which such Specified Derivatives Provider may be a party), and (d) to prosecute
any legal action against the Parent, the Borrower, any other Loan Party or any
other Subsidiary to enforce or collect net amounts owing to such Specified
Derivatives Provider pursuant to any Specified Derivatives Contract.

 

Section 11.3.  Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 11.1.(g), the Commitments,
the Swingline Commitment, and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.

 

Section 11.4.  Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Issuing Bank or any Lender shall be under
any obligation to marshal any assets in favor of any Loan Party or any other
party or against or in payment of any or all of the Guaranteed Obligations.  To
the extent that any Loan Party makes a payment or payments to the Administrative
Agent, any Issuing Bank, or any Lender, or the Administrative Agent, any Issuing
Bank or any Lender enforce their security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the

 

91

--------------------------------------------------------------------------------


 

extent of such recovery, the Guaranteed Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

Section 11.5.  Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.3. under any of the Loan Documents, in respect of any principal of or
interest on the Guaranteed Obligations or any other amounts payable by the
Borrower hereunder or thereunder, shall be applied in the following order and
priority:

 

(a)                                 to payment of that portion of the Guaranteed
Obligations constituting fees, indemnities, expenses and other amounts,
including attorney fees, payable to the Administrative Agent in its capacity as
such, each applicable Issuing Bank in its capacity as such and the Swingline
Lender in its capacity as such, ratably among the Administrative Agent, the
applicable Issuing Banks and Swingline Lender in proportion to the respective
amounts described in this clause (a) payable to them;

 

(b)                                 to payment of that portion of the Guaranteed
Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders under the Loan Documents,
including attorney fees, ratably among the Lenders in proportion to the
respective amounts described in this clause (b) payable to them;

 

(c)                                  to payment of that portion of the
Guaranteed Obligations constituting accrued and unpaid interest on the Swingline
Loans;

 

(d)                                 to payment of that portion of the Guaranteed
Obligations constituting accrued and unpaid interest on the Loans and
Reimbursement Obligations, ratably among the Lenders and the applicable Issuing
Banks in proportion to the respective amounts described in this
clause (d) payable to them;

 

(e)                                  to payment of that portion of the
Guaranteed Obligations constituting unpaid principal of the Swingline Loans;

 

(f)                                   to payment of that portion of the
Guaranteed Obligations constituting unpaid principal of the Loans, Reimbursement
Obligations, other Letter of Credit Liabilities and payment obligations then
owing under Specified Derivatives Contracts, ratably among the Lenders, the
Issuing Banks, as applicable, and the Specified Derivatives Providers in
proportion to the respective amounts described in this clause (f) payable to
them; provided, however, to the extent that any amounts available for
distribution pursuant to this clause are attributable to the issued but undrawn
amount of an outstanding Letter of Credit, such amounts shall be paid to the
Administrative Agent for deposit into the Letter of Credit Collateral Account;
and

 

(g)                                  the balance, if any, after all of the
Guaranteed Obligations have been indefeasibly paid in full, to the Borrower or
as otherwise required by Applicable Law.

 

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider, as the case may be.  Each Specified
Derivatives Provider not a party to this Agreement that has given the notice
contemplated by the

 

92

--------------------------------------------------------------------------------


 

preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII. for itself and its Affiliates as if a “Lender” party hereto.

 

Section 11.6.  Letter of Credit Collateral Account.

 

(a)                                 As collateral security for the prompt
payment in full when due of all Letter of Credit Liabilities and the other
Obligations, the Borrower hereby pledges and grants to the Administrative Agent,
for the ratable benefit of the Administrative Agent, the Issuing Banks and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Letter of Credit Collateral Account and the balances from
time to time in the Letter of Credit Collateral Account (including the
investments and reinvestments therein provided for below).  The balances from
time to time in the Letter of Credit Collateral Account shall not constitute
payment of any Letter of Credit Liabilities until applied by the applicable
Issuing Bank(s) as provided herein.  Anything in this Agreement to the contrary
notwithstanding, funds held in the Letter of Credit Collateral Account shall be
subject to withdrawal only as provided in this Section.

 

(b)                                 Amounts on deposit in the Letter of Credit
Collateral Account shall be invested and reinvested by the Administrative Agent
in such Cash Equivalents as the Administrative Agent shall determine in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent for the
ratable benefit of the Administrative Agent, the Issuing Banks and the Lenders;
provided, that all earnings on such investments will be credited to and retained
in the Letter of Credit Collateral Account.  The Administrative Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.

 

(c)                                  If a drawing pursuant to any Letter of
Credit occurs on or prior to the expiration date of such Letter of Credit, the
Borrower and the Lenders authorize the Administrative Agent to use the monies
deposited in the Letter of Credit Collateral Account to reimburse the applicable
Issuing Bank for the payment made by such Issuing Bank to the beneficiary with
respect to such drawing or the payee with respect to such presentment.

 

(d)                                 If an Event of Default exists, the
Administrative Agent may (and, if instructed by the Requisite Lenders, shall) in
its (or their) discretion at any time and from time to time elect to liquidate
any such investments and reinvestments and apply the proceeds thereof to the
Obligations in accordance with Section 11.5.  Notwithstanding the foregoing, the
Administrative Agent shall not be required to liquidate and release any such
amounts if such liquidation or release would result in the amount available in
the Letter of Credit Collateral Account to be less than the Stated Amount of all
Extended Letters of Credit that remain outstanding.

 

(e)                                  So long as no Default or Event of Default
exists, and to the extent amounts on deposit in or credited to the Letter of
Credit Collateral Account exceed the aggregate amount of the Letter of Credit
Liabilities then due and owing, the Administrative Agent shall, from time to
time, at the request of the Borrower, deliver to the Borrower within 10 Business
Days after the Administrative Agent’s receipt of such request from the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
such amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time.  Upon
the expiration, termination or

 

93

--------------------------------------------------------------------------------


 

cancellation of an Extended Letter of Credit for which the Lenders reimbursed
(or funded participations in) a drawing deemed to have occurred under the fourth
sentence of Section 2.2.(b) for deposit into the Letter of Credit Collateral
Account but in respect of which the Lenders have not otherwise received payment
for the amount so reimbursed or funded, the Administrative Agent shall promptly
remit to the Lenders the amount so reimbursed or funded for such Extended Letter
of Credit that remains in the Letter of Credit Collateral Account, pro rata in
accordance with the respective unpaid reimbursements or funded participations of
the Lenders in respect of such Extended Letter of Credit, against receipt but
without any recourse, warranty or representation whatsoever.  When all of the
Obligations shall have been indefeasibly paid in full and no Letters of Credit
remain outstanding, the Administrative Agent shall deliver to the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
the balances remaining in the Letter of Credit Collateral Account.

 

(f)                                   The Borrower shall pay to the
Administrative Agent from time to time such fees as the Administrative Agent
normally charges for similar services in connection with the Administrative
Agent’s administration of the Letter of Credit Collateral Account and
investments and reinvestments of funds therein.

 

Section 11.7.  Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

Section 11.8.  Rights Cumulative.

 

(a)                                 The rights and remedies of the
Administrative Agent, the Issuing Banks, and the Lenders under this Agreement,
each of the other Loan Documents and the Fee Letters shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law.  In exercising their respective rights and remedies the
Administrative Agent, the Issuing Banks and the Lenders may be selective and no
failure or delay by the Administrative Agent, any Issuing Bank or any of the
Lenders in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.

 

(b)                                 Enforcement by Administrative Agent. 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article XI. for the benefit of all the
Lenders and the Issuing Banks; provided that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (ii) any Issuing Bank, the
Swingline Lender or any Specified Derivatives Provider from exercising the
rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Bank, Swingline Lender or Specified Derivatives Provider, as the case
may be) hereunder, under the other Loan Documents or under any Specified

 

94

--------------------------------------------------------------------------------


 

Derivatives Contract, as applicable, (iii) any Lender from exercising setoff
rights in accordance with Section 13.3. (subject to the terms of Section 3.3.),
or (iv) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (x) the Requisite Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article XI. and (y) in addition
to the matters set forth in clauses (ii), (iii) and (iv) of the preceding
proviso and subject to Section 3.3., any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.

 

ARTICLE XII. THE ADMINISTRATIVE AGENT

 

Section 12.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article IX. that the Borrower is not otherwise required to deliver directly to
the Lenders.  The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered or otherwise made available to such Lender pursuant to the
terms of this Agreement or any such other Loan Document.  As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law.  Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise. 
Without limiting the foregoing, no Lender shall have

 

95

--------------------------------------------------------------------------------


 

any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting under this Agreement
or any of the other Loan Documents in accordance with the instructions of the
Requisite Lenders, or where applicable, all the Lenders.

 

Section 12.2.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment.  Without limiting the generality of the
foregoing, the Administrative Agent may consult with legal counsel (including
its own counsel or counsel for the Parent, the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts. 
Neither the Administrative Agent nor any of its Related Parties: (a) makes any
warranty or representation to any Lender, any Issuing Bank or any other Person,
or shall be responsible to any Lender, any Issuing Bank or any other Person for
any statement, warranty or representation made or deemed made by the Borrower,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons, or to inspect the property, books or records of
the Borrower or any other Person; (c) shall be responsible to any Lender or any
Issuing Bank for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any collateral
covered thereby or the perfection or priority of any Lien in favor of the
Administrative Agent on behalf of the Lenders and the Issuing Banks in any such
collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties.  The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.  Unless set forth in writing to the contrary, the
making of its initial Loan by a Lender shall constitute a certification by such
Lender to the Administrative Agent and the other Lenders that the conditions
precedent for initial Loans set forth in Sections 6.1. and 6.2. that have not
previously been waived by the Requisite Lenders have been satisfied.

 

Section 12.3.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such

 

96

--------------------------------------------------------------------------------


 

Lender to any other party to any of the Loan Documents.  Further, if the
Administrative Agent receives such a “notice of default,” the Administrative
Agent shall give prompt notice thereof to the Lenders.

 

Section 12.4.  Administrative Agent as Lender.

 

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document, any Specified Derivatives Contract, as the
case may be, as any other Lender or Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include the
Lender acting as Administrative Agent in each case in its individual capacity. 
Such Lender and its Affiliates may each accept deposits from, maintain deposits
or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Issuing Banks, the other Lenders or any Specified Derivatives Providers. 
Further, the Administrative Agent and any Affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
or any Specified Derivatives Contract, or otherwise without having to account
for the same to the Issuing Banks, the other Lenders or any Specified
Derivatives Providers.  The Issuing Banks and the Lenders acknowledge that,
pursuant to such activities, the Lender acting as Administrative Agent or its
Affiliates may receive information regarding the Borrower, other Loan Parties,
other Subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Administrative Agent shall be under no obligation to provide such
information to them.

 

Section 12.5.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved.  Unless a Lender shall give written notice to
the Administrative Agent that it specifically objects to the requested
determination, consent or approval (together with a reasonable written
explanation of the reasons behind such objection) within 10 Business Days (or
such lesser or greater period as may be specifically required under the express
terms of the Loan Documents) of receipt of such communication, such Lender shall
be deemed to have conclusively approved such requested determination, consent or
approval.

 

Section 12.6.  Lender Credit Decision, Etc.

 

Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Parent, the Borrower, any other Loan Party or any other
Subsidiary or Affiliate, shall be deemed to constitute any such representation
or warranty by the Administrative Agent to any Issuing Bank or any Lender.  Each
of the Lenders and the Issuing Banks acknowledges that it has made its own
credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective Related Parties, and based on

 

97

--------------------------------------------------------------------------------


 

the financial statements of the Parent, the Borrower, the other Loan Parties,
the other Subsidiaries and other Affiliate thereof, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Parent, the Borrower, the other Loan Parties, the other Subsidiaries and other
Persons, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each of the Lenders and
the Issuing Banks also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents.  The Administrative Agent shall not be required to
keep itself informed as to the performance or observance by the Parent, the
Borrower or any other Loan Party of the Loan Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Parent, the Borrower, any other Loan Party
or any other Subsidiary.  Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders and the Issuing
Banks by the Administrative Agent under this Agreement or any of the other Loan
Documents, the Administrative Agent shall have no duty or responsibility to
provide any Lender or the any Issuing Bank with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Parent, the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Administrative Agent or
any of its Related Parties.  Each of the Lenders and the Issuing Banks
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or any Issuing
Bank.

 

Section 12.7.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, reasonable
out-of-pocket costs and expenses of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, however, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section.  Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its Commitment
Percentage (determined as of the time that the applicable reimbursement is
sought) of any out-of-pocket expenses (including the reasonable fees and
expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws.  Such out-of-pocket expenses (including counsel fees) shall be advanced by
the

 

98

--------------------------------------------------------------------------------


 

Lenders on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder or
under the other Loan Documents and the termination of this Agreement.  If the
Borrower shall reimburse the Administrative Agent for any Indemnifiable Amount
following payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

Section 12.8.  Successor Administrative Agent.

 

(a)                                 The Administrative Agent may (i) resign at
any time as Administrative Agent under the Loan Documents by giving written
notice thereof to the Lenders and the Borrower or (ii) be removed as
Administrative Agent under the Loan Documents for gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable judgment, upon 30 days’ prior written notice by all Lenders
(other than the Lender then acting as Administrative Agent).  Upon any such
resignation or removal, the Requisite Lenders shall have the right to appoint a
successor Administrative Agent which appointment shall, provided no Default or
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed (except that the Borrower shall,
in all events, be deemed to have approved each Lender and any of its Affiliates
as a successor Administrative Agent).  If no successor Administrative Agent
shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
resigning Administrative Agent’s giving of notice of resignation or the giving
of notice of removal of the Administrative Agent, then the current
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be a Lender, if any Lender
shall be willing to serve, or otherwise shall be a financial institution having
total combined assets of at least $50,000,000,000 and an Eligible Assignee or
another Person acceptable to the Requisite Lenders.

 

(b)                                 The Administrative Agent may be removed as
Administrative Agent under the Loan Documents, with or without cause, upon 15
days’ prior written notice from the Borrower to the Administrative Agent and all
the Lenders; provided that upon such removal Bank of America, N.A. is appointed
as successor Administrative Agent (in such capacity, “Successor Agent”) and
accepts such appointment thereof.  Wells Fargo, as the retiring Administrative
Agent, shall, at the sole cost and expense of the Borrower, take such actions
and furnish such information, documents, instruments and agreements as are
customary in its business practices and may be reasonably requested from time to
time by Successor Agent in order to facilitate and complete the transfer of the
administrative agency function to the Successor Agent.

 

(c)                                  If the Administrative Agent shall notify
the Borrower and the Lenders that no Lender has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and each applicable
Issuing Bank directly, until such time as a successor Administrative Agent has
been appointed as provided for above in this Section; provided, further that
such Lenders and such Issuing Bank so acting directly shall be and be deemed to
be protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender or such Issuing
Bank were itself the Administrative Agent.  Upon the acceptance of any
appointment as Administrative

 

99

--------------------------------------------------------------------------------


 

Agent hereunder by a successor Administrative Agent pursuant to the terms of
clause (a) or (b) above, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents.  Any
resignation by an Administrative Agent shall also constitute the resignation as
an Issuing Bank and as the Swingline Lender by the Lender then acting as
Administrative Agent (the “Resigning Lender”).  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of an Issuing Bank
and the Swingline Lender hereunder and under the other Loan Documents and
(ii) any successor Issuing Bank shall issue letters of credit in substitution
for all Letters of Credit issued by the Resigning Lender as an Issuing Bank
outstanding at the time of such succession (which letters of credit issued in
substitutions shall be deemed to be Letters of Credit issued hereunder) or make
other arrangements satisfactory to the Resigning Lender to effectively assume
the obligations of the Resigning Lender with respect to such Letters of Credit. 
After any Administrative Agent’s resignation or removal hereunder as
Administrative Agent pursuant to the terms of clause (a) or (b) above, the
provisions of this Article XII. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.  Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.

 

Section 12.9.  Titled Agents.

 

Each of the Lead Arrangers, the Syndication Agents and the Documentation Agent
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Issuing Bank, any Lender, the Parent,
the Borrower or any other Loan Party and the use of such titles does not impose
on the Titled Agents any duties or obligations greater than those of any other
Lender or entitle the Titled Agents to any rights other than those to which any
other Lender is entitled.

 

ARTICLE XIII. MISCELLANEOUS

 

Section 13.1.  Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower and/or the Parent:

 

DiamondRock Hospitality Limited Partnership

3 Bethesda Metro Center, Suite 1500

Bethesda, Maryland 20814

Attn:  Chief Financial Officer and General Counsel

Telephone:                                   240-744-1190

Telecopy:                                          240-744-1199

 

100

--------------------------------------------------------------------------------


 

with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Ave.

New York, New York 10019

Attn:  David Drewes

Telephone:                                   212-728-8653

Telecopy:                                          212-728-9653

 

If to the Administrative Agent under Article II:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attn:  Marsha Rouch

Telecopier:                                    866-968-5589

Telephone:                                   612-667-1098

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

1750 H Street, NW, #550

Washington, D.C. 20006

Attention:  Mark F. Monahan

Telecopier:                                    202-429-2589

Telephone:                                   202-303-3017

 

with a copy to:

 

Wells Fargo Bank, National Association

301 S. College Street, 4th Floor

Charlotte, NC  28202

MAC D1053-04N

Attention:  Carlette Mings

Telecopier:                                    704-715-1289

Telephone:                                   704-715-8710

 

If to an Issuing Bank:

 

To the address(es) of such Issuing Bank set forth on Schedule 13.1. hereto.

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire.

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only

 

101

--------------------------------------------------------------------------------


 

be required to give notice of any such other address to the Administrative Agent
and the Borrower.  All such notices and other communications shall be effective
(i) if mailed or sent by overnight courier, upon the first to occur of receipt
or the expiration of 3 days after the deposit in the United States Postal
Service mail, postage prepaid and addressed to the address of the Parent or the
Borrower or the Administrative Agent, the Issuing Banks and Lenders at the
addresses specified; (ii) if telecopied, when transmitted; (iii) if hand
delivered, when delivered; or (iv) if delivered in accordance with Section 9.5.
to the extent applicable; provided, however, that, in the case of the
immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.  Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent, any Issuing
Bank or any Lender under Article II. shall be effective only when actually
received.  None of the Administrative Agent, any Issuing Bank or any Lender
shall incur any liability to any Loan Party (nor shall the Administrative Agent
incur any liability to the Issuing Banks or the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Administrative Agent,
such Issuing Bank or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder.  Failure of a Person designated to get a copy of
a notice to receive such copy shall not affect the validity of notice properly
given to another Person.

 

Section 13.2.  Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees and disbursements of counsel to the Administrative Agent and all
costs and expenses of the Administrative Agent in connection with the use of
IntraLinks, SyndTrak or other similar information transmission systems in
connection with the Loan Documents and of the Administrative Agent in connection
with the review of Properties for inclusion as Unencumbered Properties and the
Administrative Agent’s other activities under Article IV., including the
reasonable and documented fees and disbursements of counsel to the
Administrative Agent relating to all such activities, (b) to pay or reimburse
the Administrative Agent, the Issuing Banks and the Lenders for all their
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents and the Fee Letters,
including the reasonable and documented fees and disbursements of their
respective counsel (including the allocated fees and expenses of in-house
counsel) and any payments in indemnification or otherwise payable by the Lenders
to the Administrative Agent pursuant to the Loan Documents, (c) to pay, and
indemnify and hold harmless the Administrative Agent, the Issuing Banks and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the documented fees and disbursements of
counsel to the Administrative Agent, any Issuing Bank and any Lender incurred in
connection with the representation of the Administrative Agent, such Issuing
Bank or such Lender in any matter relating to or arising out of any bankruptcy
or other proceeding of the type described in Sections 11.1.(f) or 11.1.(g),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person,

 

102

--------------------------------------------------------------------------------


 

and whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding.  If the Borrower shall fail to pay any amounts required to be paid
by it pursuant to this Section, the Administrative Agent and/or the Lenders may
pay such amounts on behalf of the Borrower and such amounts shall be deemed to
be Obligations owing hereunder.

 

Section 13.3.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant (but not Affiliates of a Participant), at any time
or from time to time, to the fullest extent permitted by Applicable Law, while
an Event of Default exists, without notice to the Borrower or to any other
Person, any such notice being hereby expressly waived, but in the case of an
Issuing Bank, a Lender, an Affiliate of an Issuing Bank or a Lender, or a
Participant, subject to receipt of the prior written consent of the Requisite
Lenders exercised in their sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, such Issuing Bank, such Lender, any Affiliate of the Administrative
Agent, such Issuing Bank or such Lender, or such Participant, to or for the
credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 11.2., and although such Obligations shall be
contingent or unmatured.  Notwithstanding anything to the contrary in this
Section, if any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.9.
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks and the Lenders and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  Each Lender and the Issuing Banks agree to make
reasonable efforts to notify the Borrower promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

Section 13.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS, THE PARENT AND
THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
THE NOTES, ANY OTHER LOAN DOCUMENT OR THE FEE LETTERS OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE
BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

103

--------------------------------------------------------------------------------


 

(b)                                 EACH OF THE PARENT, THE BORROWER, THE
ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE
LENDERS, ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE
LETTERS OR IN CONNECTION WITH  OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION
OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.  THE PARENT, THE BORROWER, EACH
ISSUING BANK AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.  EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER REGARDING THE ENFORCEMENT BY THE ADMINISTRATIVE
AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT.

 

Section 13.5.  Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Parent or the Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (f) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of

 

104

--------------------------------------------------------------------------------


 

its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of an assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in the immediately
preceding subsection (A), the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (in each case, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000 in the case of any assignment of a Commitment, unless each of the
Administrative Agent and, so long as no Default or Event of Default shall exist,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that if, after giving effect to such
assignment, the amount of the Commitment held by such assigning Lender or the
outstanding principal balance of the Loans of such assigning Lender, as
applicable, would be less than $5,000,000, then such assigning Lender shall
assign the entire amount of its Commitment and the Loans at the time owing to
it.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) a Default
or Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender, to an Affiliate of a Lender or to an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of a Commitment if such assignment is to a Person that is
not already a Lender with a Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and

 

(C) the consent of the Issuing Banks and the Swingline Lender (such consent not
to be unreasonably withheld or delayed), as applicable, shall be required for
any assignment; provided, however, that no such consent is required if such
assignment is to a Person that is already a Lender with a Commitment, an
Affiliate of such Lender or an Approved Fund with respect to such Lender.

 

105

--------------------------------------------------------------------------------


 

(iv)                              Assignment and Assumption; Notes.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,500 for each assignment (which fee the Administrative Agent may, in its sole
discretion, elect to waive), and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.  If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the assignee
and such transferor Lender, as appropriate.

 

(v)                                 No Assignment to Certain Person.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or
to any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Banks, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Commitment Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender.  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for

 

106

--------------------------------------------------------------------------------


 

purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with the immediately following
subsection (d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Principal Office a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Parent, the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
person or the Borrower or any of their respective Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Parent, the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any  provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver of any provision of any Loan Document described in the
second sentence of Section 13.6. that adversely affects such Participant.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 5.1., 5.4. (subject to the requirements and limitations therein,
including the requirements under Section 3.10.(g) (it being understood that the
documentation required under Section 3.10.(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.8. as if it were an assignee under subsection (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 5.1. or
3.10., with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Regulatory Change that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 5.8. with respect to any Participant.  To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 13.3. as though it were a Lender, provided such Participant agrees to be
subject to Section 3.3. as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner

 

107

--------------------------------------------------------------------------------


 

of such participation for all purposes of this Agreement notwithstanding any
notice to the contrary.  For the avoidance of doubt, the Administrative Agent
(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)                                   No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower and the Administrative Agent,
it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.

 

Section 13.6.  Amendments and Waivers.

 

(a)                                 Generally.  Except as otherwise expressly
provided in this Agreement, (i) any consent or approval required or permitted by
this Agreement or in any other Loan Document to be given by the Lenders may be
given, (ii) any term of this Agreement or of any other Loan Document may be
amended, (iii) the performance or observance by the Parent, the Borrower, any
other Loan Party or any other Subsidiary of any terms of this Agreement or such
other Loan Document may be waived, and (iv) the continuance of any Default or
Event of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (or the Administrative Agent at the written direction
of the Requisite Lenders), and, in the case of an amendment to any Loan
Document, the written consent of each Loan Party which is party thereto.

 

(b)                                 Additional Lender Consents.  In addition to
the forgoing requirements, no amendment, waiver or consent shall:

 

(i)                                     increase (or reinstate) the Commitment
of a Lender or subject a Lender to any additional obligations without the
written consent of such Lender;

 

(ii)                                  reduce the principal of, or interest that
has accrued or the rates of interest that will be charged on the outstanding
principal amount of, any Loans or other Obligations without the written consent
of each Lender directly affected thereby; provided, however, only the written
consent of the Requisite Lenders shall be required for the waiver of interest
payable at the Post-Default Rate, retraction of the imposition of interest at
the Post-Default Rate and amendment of the definition of “Post-Default Rate”;

 

(iii)                               reduce the amount of any Fees payable to a
Lender hereunder or postpone any date fixed for payment thereof without the
written consent of such Lender;

 

(iv)                              modify the definition of “Termination Date”
(except in accordance with Section 2.12.) or otherwise postpone any date fixed
for any payment of principal of, or interest on, any Loans or for the payment of
Fees or any other Obligations (including the waiver of any Default or Event of
Default as a result of the nonpayment of any such Obligations as and when due),
or extend the expiration date of any Letter of Credit beyond the Termination
Date, in each case, without the written consent of each Lender;

 

108

--------------------------------------------------------------------------------


 

(v)                                 modify the definitions of “Commitment
Percentage” or amend or otherwise modify the provisions of Section 3.2., in each
case, without the written consent of each Lender;

 

(vi)                              amend this Section or amend the definitions of
the terms used in this Agreement or the other Loan Documents insofar as such
definitions affect the substance of this Section, in each case, without the
written consent of each Lender;

 

(vii)                           modify the definition of the term “Requisite
Lenders” or modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof, in each case, without the written consent of each Lender;

 

(viii)                        modify any provision of a Loan Document the
modification of which expressly requires the consent of all Lenders or all
Lenders directly affected by such modification, in each case, without the
written consent of all Lenders or all such directly affected Lenders, as the
case may be;

 

(ix)                              release any Guarantor from its obligations
under the Guaranty except as contemplated by Section 8.15., without the written
consent of each Lender;

 

(x)                                 waive a Default or Event of Default under
Section 11.1.(a) or Section 11.1.(b), in each case, without the written consent
of each Lender directly affected thereby; or

 

(xi)                              amend, or waive the Borrower’s compliance
with, Section 2.14., in each case, without the written consent of each Lender.

 

(c)                                  Amendment of Administrative Agent’s Duties,
Etc.  No amendment, waiver or consent unless in writing and signed by the
Administrative Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Administrative Agent under
this Agreement or any of the other Loan Documents.  Any amendment, waiver or
consent relating to Section 2.2. or the obligations of the Issuing Banks under
this Agreement or any other Loan Document shall, in addition to the Lenders
required hereinabove to take such action, require the written consent of the
Issuing Banks.  Any amendment, waiver or consent relating to Section 2.3. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. No waiver shall
extend to or affect any obligation not expressly waived or impair any right
consequent thereon and any amendment, waiver or consent shall be effective only
in the specific instance and for the specific purpose set forth therein. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased, reinstated or
extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the written consent of such Defaulting
Lender.  Except as otherwise provided in Section 12.5., no course of dealing or
delay or omission on the part of the Administrative Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other

 

109

--------------------------------------------------------------------------------


 

Loan Document, no notice to or demand upon any Loan Party shall entitle such
Loan Party to other or further notice or demand in similar or other
circumstances.

 

(d)                                 Technical Amendments.  Notwithstanding
anything to the contrary in this Section 13.6., if the Administrative Agent and
the Borrower have jointly identified an ambiguity, omission, mistake or defect
in any provision of this Agreement or an inconsistency between provisions of
this Agreement, the Administrative Agent and the Borrower shall be permitted to
amend such provision or provisions to cure such ambiguity, omission, mistake,
defect or inconsistency so long as to do so would not adversely affect the
interests of the Lenders and the Issuing Banks.  Any such amendment shall become
effective without any further action or consent of any other party to this
Agreement.

 

Section 13.7.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower or the Parent and no provision in
this Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Administrative Agent or any Lender to any Lender,
the Borrower, any Subsidiary or any other Loan Party.  Neither the
Administrative Agent nor any Lender undertakes any responsibility to the
Borrower or the Parent to review or inform the Borrower or the Parent of any
matter in connection with any phase of the business or operations of the
Borrower or the Parent.

 

Section 13.8.  Confidentiality.

 

The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; (c) as required or requested by any Governmental Authority
or representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, such Issuing Bank’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any Specified
Derivatives Contract) or the enforcement of rights hereunder or thereunder;
(f) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section actually known by the Administrative Agent,
such Issuing Bank or such Lender to be a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank, any Lender or any
Affiliate of the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate of
the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;
(h) to bank trade publications, such information to consist of deal terms and
other information customarily found in such publications; (i) to any other party
hereto; (j) on a confidential basis to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loan Documents; and (k) with the

 

110

--------------------------------------------------------------------------------


 

consent of the Borrower.  Notwithstanding the foregoing, the Administrative
Agent, each Issuing Bank and each Lender may disclose any such confidential
information, without notice to the Borrower or any other Loan Party, to
Governmental Authorities in connection with any regulatory examination of the
Administrative Agent, such Issuing Bank or such Lender or in accordance with the
regulatory compliance policy of the Administrative Agent, such Issuing Bank or
such Lender.  As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower, any other Loan Party, any other Subsidiary
or any Affiliate, provided that, in the case of any such information received
from the Borrower, any other Loan Party, any other Subsidiary or any Affiliate
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 13.9.  Indemnification.

 

(a)                                 The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Issuing Banks, each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnified Party”) against, and hold each Indemnified Party harmless
from, and shall pay or reimburse any such Indemnified Party for, any and all
losses, claims (including without limitation, Environmental Claims), damages,
liabilities and related expenses (including without limitation, the fees,
charges and disbursements of any counsel for any Indemnified Party (which
counsel may be employees of any Indemnified Party)), incurred by any Indemnified
Party or asserted against any Indemnified Party by any Person (including the
Borrower, any other Loan Party or any other Subsidiary) other than such
Indemnified Party and its Related Parties, arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit issued by it if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower,
any other Loan Party or any other Subsidiary, or any Environmental Claim related
in any way to the Borrower, any other Loan Party or any other Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
(an “Indemnity Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, any other Loan Party or any other Subsidiary, and regardless of
whether any Indemnified Party is a party thereto, or (v) any claim (including
without limitation, any Environmental Claims), investigation, litigation or
other proceeding (whether or not the Administrative Agent, any Issuing Bank or
any Lender is a party thereto) and the prosecution and defense thereof, arising
out of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees; provided, however, that such
indemnity shall not, as to any Indemnified Party, be available to the extent
that such losses, claims, damages, liabilities or related expenses (i) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnified Party or (ii) resulted from any dispute solely
between and among Indemnified Parties that does not arise from an act or
omission by any Loan Party or any of its Affiliates (other than with respect to
a claim against an Indemnified Party acting in its capacity as Administrative
Agent or arranger or similar role

 

111

--------------------------------------------------------------------------------


 

under the Loan Documents); provided, that this Section 13.9.(a) shall not apply
with respect to Taxes other than any Taxes that represent losses or damages
arising under any non-Tax claim.

 

(b)                                 If and to the extent that the obligations of
the Borrower under this Section are unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment and satisfaction
of such obligations which is permissible under Applicable Law.

 

(c)                                  The Borrower’s obligations under this
Section shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the Obligations, and are in
addition to, and not in substitution of, any of the other obligations set forth
in this Agreement or any other Loan Document to which it is a party.

 

References in this Section 13.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

Section 13.10.  Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required by
Section 2.2.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and no Issuing Bank is obligated any longer under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Banks and the Lenders are entitled under the provisions of
Sections 3.10., 5.1., 5.4., 12.7., 13.2. and 13.9. and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Section 13.4., shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Banks and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.  The Administrative Agent agrees to furnish to the Borrower,
upon the Borrower’s request and at the Borrower’s sole cost and expense, any
release, termination, or other agreement or document evidencing the foregoing
termination.  The provisions of Section 13.9 shall survive termination of this
Agreement for a period of one year.

 

Section 13.11.  Severability of Provisions.

 

If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 13.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

112

--------------------------------------------------------------------------------


 

Section 13.13.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similiar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.

 

Section 13.14.  Obligations with Respect to Loan Parties.

 

The obligations of the Parent or the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.

 

Section 13.15.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 13.16.  Limitation of Liability.

 

None of the Administrative Agent, any Issuing Bank or any Lender, or any Related
Party shall have any liability with respect to, and each of the Parent and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, or consequential damages suffered
or incurred by the Borrower in connection with, arising out of, or in any way
related to, this Agreement, any of the other Loan Documents or the Fee Letters,
or any of the transactions contemplated by this Agreement or any of the other
Loan Documents.  Each of the Parent and the Borrower hereby waives, releases,
and agrees not to sue the Administrative Agent, any Issuing Bank or any Lender
or any of the Administrative Agent’s, any Issuing Bank’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement, any of the other Loan Documents, the Fee
Letters, or any of the transactions contemplated by this Agreement or financed
hereby.  No Indemnified Party referred to in Section 13.9. shall be liable for
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent resulting from such Indemnified Party’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final, non-appealable judgment).

 

Section 13.17.  Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letters embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  There are no oral
agreements among the parties hereto. 

 

113

--------------------------------------------------------------------------------


 

To the extent any term of this Agreement is inconsistent with a term of any
other Loan Document to which the parties of this Agreement are party, the term
of this Agreement shall control to the extent of such inconsistency.

 

Section 13.18.  Construction.

 

The Administrative Agent, each Issuing Bank, the Parent, the Borrower and each
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Parent, the Borrower and each
Lender.

 

Section 13.19.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 13.20.  No Novation.

 

THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE
THE TERMS OF THE EXISTING CREDIT AGREEMENT.  THE PARTIES DO NOT INTEND THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT).

 

Section 13.21.  New York Mortgages.

 

(a)                                 Generally.  The parties hereto acknowledge
and agree that as an accommodation to the Parent and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders may, from time to time,
in their sole discretion, accept the benefits of Mortgages encumbering real
property located in the State of New York assigned from time to time pursuant to
the terms of this Section to the Administrative Agent, for its benefit and the
benefit of the Issuing Banks and the Lenders (any such Mortgage a “New York
Mortgage”).  Any Lender’s agreement to accept the benefit of a New York Mortgage
in its sole discretion will be subject to, among other things, such Lender’s
determination that the real property subject to such Mortgage is not in a
special flood hazard area.

 

(b)                                 Assignment of New York Mortgages.  In
connection with the acceptance of the benefits of a New York Mortgage by the
Administrative Agent, the Issuing Banks and the Lenders, the Borrower shall
cause to be delivered to the Administrative Agent each of the following, in form
and substance satisfactory to the Administrative Agent:

 

(i)                                     the originals (or if not available,
copies) of each outstanding promissory note evidencing the Indebtedness secured
by such New York Mortgage, duly endorsed (by allonge or otherwise) to the order
of the Administrative Agent (collectively, “Existing New York Notes”);

 

(ii)                                  an amended and restated promissory note
(each a “Restated New York Note”) which amends, restates and, if applicable,
consolidates the applicable Existing New York Notes,

 

114

--------------------------------------------------------------------------------


 

which (x) shall be payable to the order of the Administrative Agent for the
benefit of itself, the Issuing Banks and the Lenders, (y) shall be in an initial
aggregate principal amount equal to the principal amount of Loans advanced
hereunder in connection with the transfer of such Existing New York Notes to the
Administrative Agent for the benefit of itself, the Issuing Banks and the
Lenders and (z) shall incorporate by reference all of the applicable terms and
conditions of this Agreement and the other Loan Documents;

 

(iii)                               a copy of such New York Mortgage, including
all amendments thereto, showing all recording information thereon certified to
the knowledge of an authorized officer of the Borrower as being true, correct
and complete;

 

(iv)                              an assignment of such New York Mortgage, in
recordable form, executed by each holder of the Indebtedness secured by such New
York Mortgage (or an authorized agent acting on behalf of each such holder);

 

(v)                                 a modification to such New York Mortgage
executed by the applicable Loan Parties, such modification, among other things,
to modify such New York Mortgage (x) to provide that it secures the applicable
Restated New York Note, (y) to provide that the maximum principal sum of
Obligations secured by such New York Mortgage at execution or in the future
shall not exceed the initial principal amount of the applicable Restated New
York Note and (z) to include language reasonably satisfactory to the
Administrative Agent to the effect that payments in respect of the Obligations
shall not be deemed to reduce the amount of the Obligations secured by such New
York Mortgage until such time as the outstanding principal amount of the
Obligations shall have been reduced to the initial principal amount of the
applicable Restated New York Note;

 

(vi)                              terminations of, or assignments and
modifications to, any assignment of leases and rents, financing statements and
any other document, instrument or agreement securing the Indebtedness secured by
such New York Mortgage, as the Administrative Agent may reasonably request;

 

(vii)                           a copy of any environmental assessment report on
the Property subject to such New York Mortgage available to the Borrower, and if
reasonably requested by the Administrative Agent, reliance letters from the
environmental engineering firms performing such assessments addressed to the
Administrative Agent, the Issuing Banks and the Lenders; provided, however, if
such a reliance letter is not provided, the Administrative Agent, the Issuing
Banks and the Lenders shall have no obligation to accept an assignment of such
New York Mortgage;

 

(viii)                        and environmental indemnity agreement executed by
the Borrower, the Parent and any other Loan Party that owns or leases the
Property encumbered by such New York Mortgage in favor of the Administrative
Agent for its benefit and the benefit of the Issuing Banks and the Lenders and
in a form reasonably acceptable to the Administrative Agent; and

 

(ix)                              such other documents, agreements and
instruments as the Administrative Agent on behalf of the Issuing Banks and the
Lenders may reasonably request.

 

(c)                                  Release of New York Mortgages.
Notwithstanding any other provision of this Agreement or any other Loan Document
to the contrary, including without limitation, Section 13.7., (i) upon the
Borrower’s written request and at the Borrower’s sole cost and expense, the
Administrative Agent shall release any or all of the New York Mortgages or
assign any or all of the New York Mortgages to any Person requested by the
Borrower (any such assignment to be without recourse or warranty whatsoever)

 

115

--------------------------------------------------------------------------------


 

and (ii) the Administrative Agent may in its discretion, and shall at the
direction of the Requisite Lenders, release any or all of the New York Mortgages
if the Administrative Agent has, or the Requisite Lenders have, reasonably
determined that holding any of such New York Mortgages could be detrimental to
the Administrative Agent or the Lenders, and so long as the Administrative Agent
shall have given the Borrower written notice at least 5 days prior to any such
release; provided, however, the Administrative Agent shall not be required to
give any such prior notice to the Borrower if the Administrative Agent, in its
sole discretion, has determined that delay of such release would be detrimental
to the Administrative Agent or the Lenders.

 

(d)                                 Indemnity. Not in limitation of any of the
Borrower’s obligations under Section 13.2. or 13.10., the Borrower shall and
hereby agrees to indemnify, defend and hold harmless the Administrative Agent,
each Issuing Bank, each Lender and each other Indemnified Party from and against
any and all losses, costs, claims, damages, liabilities, deficiencies, judgments
or expenses of every kind and nature (including, without limitation, amounts
paid in settlement, court costs and the fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith) incurred by an Indemnified Party
in connection with, arising out of, or by reason of, any Indemnity Proceeding
which is in any way related directly or indirectly to (i) the failure of any
Person to pay any recording tax payable pursuant to N.Y. Tax Law, Ch. 60, Art.
11, Sec. 253 et seq. or other Applicable Laws of the State of New York or any
political subdivision of such State or (ii) any New York Mortgage.

 

(e)                                  The Borrower represents and warrants that
no Property encumbered by a New York Mortgage is located in an area determined
by the Federal Emergency Management Agency to have special flood hazards.

 

Section 13.22.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

116

--------------------------------------------------------------------------------


 

Section 13.23.  New Lenders; Exiting Lenders.

 

The Administrative Agent, the Borrower and each Lender agree that upon the
Effective Date, the outstanding Revolving Loans and the participation interests
of the Lenders in any outstanding Letters of Credit and Swingline Loans under
the Existing Credit Agreement shall be allocated among the Lenders in accordance
with their respective Commitment Percentages calculated based on the Commitments
of the Lenders set forth on Schedule I attached hereto (the “Post-Amendment
Commitment Percentage”).  To effect such allocations, each Lender whose
Post-Amendment Commitment Percentage exceeds the amount of such Lender’s
Commitment Percentage immediately prior to the effectiveness of this Amendment
and any New Lender (as defined below) providing a new Commitment shall make a
Revolving Loan in such amount as is necessary so that the aggregate principal
amount of Revolving Loans held by such Lender shall equal such Lender’s
Post-Amendment Commitment Percentage of the aggregate outstanding principal
amount of the Revolving Loans as of the Effective Date.  The Administrative
Agent shall make such amounts of the proceeds of such Revolving Loans available
(a) to each Lender whose Post-Amendment Commitment Percentage is less than the
amount of such Lender’s Commitment Percentage immediately prior to the
effectiveness of this Amendment as is necessary so that the aggregate principal
amount of Revolving Loans held by such Lender shall equal such Lender’s
Post-Amendment Commitment Percentage of the aggregate outstanding principal
amount of the Revolving Loans as of the Effective Date and (b) to the Exiting
Lenders (as defined below) as is necessary to repay in full the Revolving Loans
owing to such Exiting Lenders.

 

Each new Lender identified in its signature page hereto as a “New Lender” under
the Credit Agreement on the Effective Date (each, a “New Lender”) hereby agrees
to provide a new Commitment in the amount set forth opposite such New Lender’s
name on Schedule I attached hereto.  On the Effective Date, each New Lender
agrees to become and shall be deemed a Lender for all purposes of the Credit
Agreement, and each reference to the Lenders in the Credit Agreement shall be
deemed to include each New Lender.  Each New Lender hereby appoints Wells Fargo
Bank, National Association as the Administrative Agent and authorizes the
Administrative Agent to take such action on its behalf and to exercise such
powers under the Credit Agreement and other Loan Documents as are delegated to
the Administrative Agent by the terms thereof.

 

On the Effective Date, the Commitments of each Lender identified in its
signature page hereto as an “Exiting Lender” under the Credit Agreement on the
Effective Date (each, an “Exiting Lender”) shall be terminated, all outstanding
amounts due under the Credit Agreement and the other Loan Documents to the
Exiting Lenders on the Effective Date shall be paid in full, and each Exiting
Lender shall cease to be a Lender under the Credit Agreement; provided that
obligations of the Loan Parties under the Loan Documents that are intended to
survive any Lender ceasing to be a Lender or a party to any Loan Document shall
survive in accordance with their respective terms for the benefit of such
Lender.

 

The Administrative Agent, the Borrower and each Lender confirms as of the date
hereof the amount of each such Lender’s Commitment as set forth opposite such
Lender’s name on Schedule I attached hereto.

 

[Signatures on Following Pages]

 

117

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.

 

 

BORROWER:

 

 

 

DiamondRock Hospitality Limited Partnership

 

 

 

By:

DiamondRock Hospitality Company, its sole General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sean M. Mahoney

 

 

 

Name:

Sean M. Mahoney

 

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

PARENT:

 

 

 

DIAMONDROCK HOSPITALITY COMPANY

 

 

 

By:

/s/ Sean M. Mahoney

 

 

Name:

Sean M. Mahoney

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Mark F. Monahan

 

 

Name: Mark F. Monahan

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Suzanne E. Pickett

 

 

Name:

Suzanne E. Pickett

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Michael Chlopak

 

 

Name:

Michael Chlopak

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

U.S. BANK NATIONAL ASSOCIATION, as a New Lender

 

 

 

 

 

By:

/s/ Timothy J. Tillman

 

 

Name: Timothy J. Tillman

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ James Komperda

 

 

Name: James Komperda

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Katie Chowdry

 

 

Name: Katie Chowdry

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By:

/s/ T. Barrett Vawter

 

 

Name: T. Barrett Vawter

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

BARCLAYS BANK PLC, as a New Lender

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

 

Name: Ronnie Glenn

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a New Lender

 

 

 

 

 

By:

/s/ James Rolison

 

 

Name: James Rolison

 

 

Title: Managing Director

 

 

 

 

By:

/s/ J.T. Johnston Coe

 

 

Name: J.T. Johnston Coe

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as an Exiting Lender

 

 

 

 

 

By:

/s/ James Rolison

 

 

Name: James Rolison

 

 

Title: Managing Director

 

 

 

 

By:

/s/ J.T. Johnston Coe

 

 

Name: J.T. Johnston Coe

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

GOLDMAN SACHS BANK USA, as an Exiting Lender

 

 

 

 

 

By:

/s/ Benjamin T. Leahy

 

 

Name: Benjamin T. Leahy

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

[Signature Page to Fourth Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

 

MORGAN STANLEY SENIOR FUNDING INC.,

 

as an Exiting Lender

 

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Commitments

 

Lender

 

Commitment Amount

 

Wells Fargo Bank, National Association

 

$

52,500,000.00

 

Bank of America, N.A.

 

$

47,500,000.00

 

Citibank, N.A.

 

$

47,500,000.00

 

U.S. Bank National Association

 

$

27,500,000.00

 

KeyBank National Association

 

$

25,000,000.00

 

PNC Bank, National Association

 

$

25,000,000.00

 

Regions Bank

 

$

25,000,000.00

 

Barclays Bank PLC

 

$

25,000,000.00

 

Deutsche Bank AG New York Branch

 

$

25,000,000.00

 

TOTAL

 

$

300,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

List of Loan Parties

 

DiamondRock Hospitality Limited Partnership

 

Borrower

DiamondRock Hospitality Company

 

Parent

 

 

 

Bloodstone TRS, Inc.

 

Guarantor

DiamondRock Alpharetta Owner, LLC

 

Guarantor

DiamondRock Alpharetta Tenant, LLC

 

Guarantor

DiamondRock Bethesda Owner Limited Partnership

 

Guarantor

DiamondRock Bethesda Tenant, LLC

 

Guarantor

DiamondRock Boston Broad Street Owner, LLC

 

Guarantor

DiamondRock Boston Broad Street Tenant, LLC

 

Guarantor

DiamondRock Burlington Owner, LLC

 

Guarantor

DiamondRock Burlington Tenant, LLC

 

Guarantor

DiamondRock Charleston Owner, LLC

 

Guarantor

DiamondRock Charleston Tenant, LLC

 

Guarantor

DiamondRock Chelsea Owner, LLC

 

Guarantor

DiamondRock Chelsea Tenant, LLC

 

Guarantor

DiamondRock Chicago Conrad Owner, LLC

 

Guarantor

DiamondRock Chicago Conrad Tenant, LLC

 

Guarantor

DiamondRock Chicago Owner, LLC

 

Guarantor

DiamondRock Chicago Tenant, LLC

 

Guarantor

DiamondRock Denver Downtown Owner, LLC

 

Guarantor

DiamondRock Denver Downtown Tenant, LLC

 

Guarantor

DiamondRock FL Owner, LLC

 

Guarantor

DiamondRock FL Tenant, LLC

 

Guarantor

DiamondRock HB Owner, LLC

 

Guarantor

DiamondRock HB Tenant, LLC

 

Guarantor

DiamondRock Key West North Owner, LLC

 

Guarantor

DiamondRock Key West North Tenant, LLC

 

Guarantor

DiamondRock KW South Owner, LLC

 

Guarantor

DiamondRock KW South Tenant, LLC

 

Guarantor

DiamondRock SF Sutter Street Owner, LLC

 

Guarantor

DiamondRock SF Sutter Street Tenant, LLC

 

Guarantor

DiamondRock Times Square Owner, LLC

 

Guarantor

DiamondRock Times Square Tenant, LLC

 

Guarantor

DiamondRock Vail Owner, LLC

 

Guarantor

DiamondRock Vail Tenant, LLC

 

Guarantor

 

Accommodation Subsidiaries are noted in italics.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1

 

Initial Unencumbered Borrowing Base Properties

 

Property

 

Atlanta Marriott Alpharetta

Gwen Chicago

Courtyard Denver Downtown

Hilton Burlington

Hilton Garden Inn Times Square Central

Renaissance Charleston

Fort Lauderdale Westin

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(b) (1)

 

Ownership Structure

 

PART I

 

Company

 

Jurisdiction of
Organization

 

Equity Interest
Holders

 

% of
Ownership

 

Material/
Significant/Foreign/
and/or Excluded/or
Accommodation (1)
Subsidiary or N/A

 

State
Qualification

Bloodstone TRS, Inc.

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Material

 

CA, MA, SC(2)

DiamondRock Acquisition, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

N/A

 

N/A

DiamondRock Alpharetta Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Material

 

GA

DiamondRock Alpharetta Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

GA

DiamondRock Bethesda General, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

N/A

 

MD

DiamondRock Bethesda Limited, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

N/A

 

MD

DiamondRock Bethesda Owner Limited Partnership (f/k/a Rock Spring Hotel Owner
Limited Partnership)

 

Maryland

 

DiamondRock Bethesda General, LLC

DiamondRock Bethesda Limited, LLC

 

1%
(GP Interest )


99%
(LP Interest)

 

Significant

 

N/A

DiamondRock Bethesda Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

MD

DiamondRock Boston Broad Street Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Significant

 

MA

DiamondRock Boston Broad Street Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

MA

DiamondRock Boston Expansion Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

N/A

 

MA

 

--------------------------------------------------------------------------------

(1)  Accommodation Subsidiaries are noted in italics.

 

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction of
Organization

 

Equity Interest
Holders

 

% of
Ownership

 

Material/
Significant/Foreign/
and/or Excluded/or
Accommodation (1)
Subsidiary or N/A

 

State
Qualification

DiamondRock Boston Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

MA

DiamondRock Boston Retail Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

MA

DiamondRock Boston Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Excluded

 

MA

DiamondRock Burlington Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Material

 

VT

DiamondRock Burlington Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

VT

DiamondRock Cayman Islands, Inc.

 

Cayman Islands

 

DiamondRock Frenchman’s Holdings, LLC

 

100%

 

N/A

 

N/A

DiamondRock Charleston Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Material

 

SC

DiamondRock Charleston Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

SC

DiamondRock Chelsea Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Significant

 

NY

DiamondRock Chelsea Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

NY

DiamondRock Cherry Creek Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

CO

DiamondRock Cherry Creek Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Excluded

 

CO

DiamondRock Chicago Conrad Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Material

 

IL

DiamondRock Chicago Conrad Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

IL

DiamondRock Chicago Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Material

 

IL

DiamondRock Chicago Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

IL

DiamondRock DC Holdings, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

N/A

 

N/A

 

 

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction of
Organization

 

Equity Interest
Holders

 

% of
Ownership

 

Material/
Significant/Foreign/
and/or Excluded/or
Accommodation (1)
Subsidiary or N/A

 

State
Qualification

DiamondRock DC M Street Owner, LLC

 

Delaware

 

DiamondRock DC Holdings, LLC

 

100%

 

Excluded

 

DC

DiamondRock DC M Street Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Excluded

 

DC

DiamondRock Denver Downtown Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Material

 

CO

DiamondRock Denver Downtown Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

CO

DiamondRock East 40th Street NYC Owner Holdings, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

N/A

 

NY

DiamondRock East 40th Street NYC Owner, LLC

 

Delaware

 

DiamondRock East 40th Street NYC Owner Holdings, LLC

 

100%

 

Excluded

 

NY

DiamondRock East 40th Street NYC Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Excluded

 

NY

DiamondRock FL Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Material

 

FL

DiamondRock FL Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

FL

DiamondRock Frenchman’s Holdings, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Foreign

 

N/A

DiamondRock Frenchman’s Owner, Inc.

 

U.S. Virgin Islands

 

DiamondRock Cayman Islands, Inc.

 

100%

 

Foreign

 

N/A

DiamondRock HB Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Significant

 

CA

DiamondRock HB Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

CA

DiamondRock Hospitality Limited Partnership

 

Delaware

 

DiamondRock Hospitality Company

DiamondRock Hospitality, LLC

 

1%
(GP interest)

99%
(LP interest)

 

Material

 

CA & MA

DiamondRock Hospitality, LLC

 

Delaware

 

DiamondRock Hospitality Company

 

100%

 

N/A

 

N/A

 

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction of
Organization

 

Equity Interest
Holders

 

% of
Ownership

 

Material/
Significant/Foreign/
and/or Excluded/or
Accommodation (1)
Subsidiary or N/A

 

State
Qualification

DiamondRock Key West North Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Significant

 

FL

DiamondRock Key West North Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

FL

DiamondRock KW South Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Significant

 

FL

DiamondRock KW South Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

FL

DiamondRock LAX Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

CA

DiamondRock LAX Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Excluded

 

CA

DiamondRock Manhattan/Midtown East Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

NY

DiamondRock Manhattan/Midtown East Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Excluded

 

NY

DiamondRock Minneapolis Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

MN

DiamondRock Minneapolis Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc

 

100%

 

Excluded

 

MN

DiamondRock NY Lex Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

NY

DiamondRock NY Lex Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc

 

100%

 

Excluded

 

NY

DiamondRock Orlando Airport Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

N/A

 

FL

DiamondRock Orlando Airport Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

N/A

 

FL

DiamondRock Salt Lake City Fee Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

UT

DiamondRock Salt Lake Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

UT

DiamondRock Salt Lake Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Excluded

 

UT

DiamondRock San Diego Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

CA

 

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction of
Organization

 

Equity Interest
Holders

 

% of
Ownership

 

Material/
Significant/Foreign/
and/or Excluded/or
Accommodation (1)
Subsidiary or N/A

 

State
Qualification

DiamondRock San Diego Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Excluded

 

CA

DiamondRock SF Sutter Street Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Significant

 

CA

DiamondRock SF Sutter Street Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

CA

DiamondRock Sonoma Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Excluded

 

CA

DiamondRock Sonoma Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Excluded

 

CA

DiamondRock Times Square Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Material

 

NY

DiamondRock Times Square Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

NY

DiamondRock Torrance Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

N/A

 

CA

DiamondRock Torrance Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

N/A

 

CA

DiamondRock Vail Owner, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

Significant

 

CO

DiamondRock Vail Tenant, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

Accommodation Subsidiary

 

CO

DRH Worthington Owner General, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

N/A

 

TX

DRH Worthington Owner Limited, LLC

 

Delaware

 

DiamondRock Hospitality Limited Partnership

 

100%

 

N/A

 

N/A

DRH Worthington Owner Limited Partnership

 

Delaware

 

DRH Worthington
Owner General, LLC

DRH Worthington
Owner Limited, LLC

 

1%
(GP interest)

99%
(LP interest)

 

Excluded

 

TX

DRH Worthington Tenant General, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

N/A

 

TX

DRH Worthington Tenant Limited, LLC

 

Delaware

 

Bloodstone TRS, Inc.

 

100%

 

N/A

 

N/A

 

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction of
Organization

 

Equity Interest
Holders

 

% of
Ownership

 

Material/
Significant/Foreign/
and/or Excluded/or
Accommodation (1)
Subsidiary or N/A

 

State
Qualification

DRH Worthington Tenant Limited Partnership

 

Delaware

 

DRH Worthington Tenant General, LLC

DRH Worthington Tenant Limited, LLC

 

1%
(GP interest)

99%
(LP interest)

 

Excluded

 

TX

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(b)

 

Unconsolidated Affiliates

 

PART II

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(f)

 

Title to Properties; Occupancy Rates and Liens

 

Part I

 

Property

 

Occupancy Rate(2),(3)

 

Atlanta Marriott Alpharetta

 

72.9

%

Bethesda Marriott Suites

 

66.7

%

Chicago Marriott Downtown Magnificent Mile

 

74.2

%

The Gwen Chicago

 

74.7

%

Courtyard Denver Downtown

 

79.5

%

Courtyard New York Manhattan/Fifth Avenue

 

89.5

%

Courtyard New York Manhattan/Midtown East

 

90.6

%

Frenchman’s Reef & Morning Star Marriott Beach Resort

 

82.8

%

Hilton Boston

 

83.8

%

Hilton Burlington

 

78.2

%

Hilton Garden Inn Chelsea

 

95.3

%

Hilton Garden Inn New York City/Times Square Central

 

97.2

%

Hilton Minneapolis

 

77.6

%

Hotel Rex

 

82.8

%

Inn at Key West

 

84.3

%

J.W. Marriott Cherry Creek

 

81.4

%

Lexington Hotel, New York

 

93.3

%

Orlando Airport Marriott

 

78.9

%

Renaissance Charleston Hotel

 

88.4

%

Renaissance Worthington Hotel Fort Worth

 

69.6

%

Salt Lake City Marriott Downtown

 

71.1

%

Sheraton Suites Key West

 

80.1

%

Shorebreak Hotel

 

79.7

%

The Lodge at Sonoma Renaissance Resort & Spa

 

82.7

%

Vail Marriott Mountain Resort & Spa

 

66.2

%

Westin Boston Waterfront

 

78.7

%

Westin Fort Lauderdale Beach Resort

 

85.7

%

Westin San Diego

 

85.2

%

Westin Washington D.C. City Center

 

83.7

%

 

Part II

 

Liens in Existence on the Agreement Date

 

--------------------------------------------------------------------------------

(2)  Trailing twelve month occupancy as of December 31, 2015.

 

(3)  Reported occupancy reflects the period for which each asset was owned by
the Company.

 

--------------------------------------------------------------------------------


 

See Schedule 7.1(g): Existing Indebtedness and Total Indebtedness

SCHEDULE 7.1(g)

 

Indebtedness and Guaranties

 

Property

 

Current Amount
of Debt as of the
Closing Date

 

Secured
or Unsecured

 

Mortgage Loan Indebtedness

 

 

 

 

 

Courtyard New York Manhattan/Fifth Avenue

 

$

48,080,145

 

Secured

 

Courtyard New York Manhattan/Midtown East

 

$

86,000,000

 

Secured

 

Hilton Minneapolis

 

$

89,676,077

 

Secured

 

JW Marriott Denver at Cherry Creek

 

$

65,000,000

 

Secured

 

Lexington Hotel New York

 

$

173,368,000

 

Secured

 

Renaissance Worthington Hotel Forth Worth

 

$

85,000,000

 

Secured

 

Salt Lake City Marriott Downtown

 

$

59,357,780

 

Secured

 

The Lodge at Sonoma, a Renaissance Resort & Spa

 

$

29,289,353

 

Secured

 

Westin Boston Waterfront Hotel

 

$

203,654,821

 

Secured

 

Westin San Diego

 

$

67,184,098

 

Secured

 

Westin Washington, D.C. City Center

 

$

68,141,944

 

Secured

 

 

 

 

 

 

 

Guaranty Indebtedness

 

 

 

 

 

Limited Payment Guaranty by DiamondRock Hospitality Limited Partnership related
to DiamondRock NY Lex Owner, LLC Loan Agreement

 

$

25,500,000

 

Unsecured

 

Completion Guaranty by DiamondRock Hospitality Limited Partnership related to
DiamondRock Boston Owner, LLC and DiamondRock Boston Retail Owner Loan
Agreement(4)

 

N/A

 

Unsecured

 

Other Indebtedness

 

 

 

 

 

Senior Unsecured Credit Facility

 

$

20,000,000

 

Unsecured

 

 

 

 

 

 

 

Term Loan

 

$

100,000,000

 

Unsecured

 

 

--------------------------------------------------------------------------------

(4)  This Completion Guaranty guarantees the completion of waterproof
remediation work required for the Boston Westin plaza. The construction costs
are estimated to be in the range of $6 million to $9 million which is dependent
upon the final scope of the remediation project.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(h)

 

Material Contracts

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(i)

 

Litigation

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 13.1

 

Address for Notices to Issuing Banks

 

If to Wells Fargo, in its capacity as an Issuing Bank:

 

Wells Fargo Bank, National Association

1750 H Street, NW, #550

Washington, D.C. 20006

Attention:  Mark F. Monahan

Telecopier:            202-429-2589

Telephone:            202-303-3017

 

with a copy to:

 

Wells Fargo Bank, National Association

301 S. College Street, 4th Floor

Charlotte, NC  28202

MAC D1053-04N

Attention:  Carlette Mings

Telecopier:            704-715-1289

Telephone:            704-715-8710

 

with a copy to:

 

Wells Fargo Bank, N.A.

U.S. Trade Services - Standby Letter of Credit

794 Davis Street, 2nd Floor

San Leandro, CA 94577-6922

Telephone:            800-798-2815, Option 1

Telecopier:            415-296-890

 

If to Bank of America, N.A., in its capacity as an Issuing Bank:

 

Bank of America, N.A.

One Fleet Way, 2nd Floor

Mail Code PA6-580-02-30

Scranton, PA 18507

Attention: Global Trade Operations

Phone: 1.800.370.7519 and choose Trade product

opt. #1

Fax: 1. 800.755.8743

Email: scranton_standby_lc@bankofamerica.com

 

with a copy to:

 

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-64-01

Dallas, TX 75202-3714

Attention: Karenda Milburn

 

A-2

--------------------------------------------------------------------------------


 

Phone: (214) 209-3755

Fax: (214) 530-3226

Email: Karenda.milburn@baml.com

 

If to Citibank, N.A., in its capacity as an Issuing Bank:

 

Wei Ke

388 Greenwich Street, 6th Fl.

New York, NY 10013

Phone: (212) 816-7306

Fax: (646) 291-5499

Wei.Ke@citi.com

 

with a copy to:

 

Miguel A. Saez

283 King George Rd – E3-C-116A

Warren, NJ 07059

Phone: (212) 816-7312

Fax: (347) 321-4597

Miguel.A.Saez@Citi.com

 

A-3

--------------------------------------------------------------------------------


 

[g105852kk31i001.gif]EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each](1) Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](2) Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the][any]
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

 

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

 

(3)                                 Select as appropriate.

 

(4)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

A-4

--------------------------------------------------------------------------------


 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

[Assignor [is][is not] a Defaulting Lender]

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

3.

Borrower(s):

DiamondRock Hospitality Limited Partnership

 

 

 

4.

Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

5.

Credit Agreement:

The $300,000,000.00 Fourth Amended and Restated Credit Agreement dated as of
May 3, 2016, among DiamondRock Hospitality Limited Partnership, Diamondrock
Hospitality Company, the Lenders parties thereto, and Wells Fargo Bank, National
Association, as Administrative Agent.

 

 

 

6.

Assigned Interest[s]:

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Facility
Assigned
(7)

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders(8)

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

[7.

Trade Date:                                               ](10)

 

[Page break]

 

--------------------------------------------------------------------------------

(5)                                 List each Assignor, as appropriate.

 

(6)                                 List each Assignee, as appropriate.

 

(7)                                 Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment (e.g. “Revolving Credit Commitment,” etc.)

 

(8)                                 Amount to be adjusted by the counterparties
to take into account any payments or prepayments made between the Trade Date and
the Effective Date.

 

(9)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 

(10)                          To be completed if the Assignor(s) and the
Assignee(s) intend that the minimum assignment amount is to be determined as of
the Trade Date.

 

A-5

--------------------------------------------------------------------------------


 

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](11)

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ASSIGNEE[S](12)

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Page Break]

 

--------------------------------------------------------------------------------

(11)                          Add additional signature blocks as needed.

 

(12)                          Add additional signature blocks as needed.

 

A-6

--------------------------------------------------------------------------------


 

[Consented to and](13) Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Consented to:](14)

 

 

DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP

 

 

By:

DiamondRock Hospitality Company,

 

its sole General Partner

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[RELEVANT PARTY](15)

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(13)                          To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

 

(14)                          Include signature of the Borrower only if required
under Section 13.5.(b) of the Credit Agreement.

 

(15)                          To be added only if the consent of the other
parties (e.g. Swingline Lender, Issuing Banks) is required by the terms of the
Credit Agreement.

 

A-7

--------------------------------------------------------------------------------


 

ANNEX 1

 

[                  ](16)

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 9.1 or 9.2., as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor, or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in

 

--------------------------------------------------------------------------------

(16)                          Describe Credit Agreement at option of
Administrative Agent.

 

A-8

--------------------------------------------------------------------------------


 

taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption.  The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

A-9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF AMENDED AND RESTATED GUARANTY

 

THIS AMENDED AND RESTATED GUARANTY (this “Guaranty”) dated as of May 3, 2016, is
executed and delivered by each of the undersigned and the other Persons from
time to time party hereto pursuant to the execution and delivery of an Accession
Agreement in the form of Annex I hereto (all of the undersigned, together with
such other Persons each a “Guarantor” and collectively, the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Fourth Amended and Restated Credit Agreement dated as of May 3, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among DiamondRock Hospitality Limited Partnership
(the “Borrower”), DiamondRock Hospitality Company (the “Parent”), the financial
institutions party thereto and their assignees under Section 13.5. thereof (the
“Lenders”), the Administrative Agent, for its benefit and the benefit of the
Lenders, the Swingline Lender, the Issuing Banks, the Specified Derivatives
Providers and the other parties thereto (the Administrative Agent, the Lenders,
the Swingline Lender, the Issuing Banks and the Specified Derivatives Providers,
each individually a “Guarantied Party” and collectively, the “Guarantied
Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Lenders, the Swingline Lender and the Issuing Banks have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Parent, the Borrower and/or
Subsidiaries of the Parent;

 

WHEREAS, certain Guarantors previously executed and delivered to the
Administrative Agent that certain Guaranty dated as of February 28, 2007, as
amended by that certain Amended and Restated Guaranty dated as of August 6,
2010, as further amended by that certain Amended and Restated Guaranty dated as
of November 20, 2012 (as further amended and in effect immediately prior to the
date hereof, the “Existing Guaranty”);

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Guarantied Parties
through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Guarantied
Parties on the terms and conditions contained herein; and

 

WHEREAS, the amendment and restatement of the Existing Guaranty effected by each
Guarantor’s execution and delivery of this Guaranty is a condition to the
Guarantied Parties’ making, and continuing to make, such financial
accommodations to the Borrower.

 

B-1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees that
the Existing Guaranty is amended and restated in its entirety as follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Lender, any Issuing Bank or the Administrative Agent under or in connection
with the Credit Agreement and any other Loan Document to which the Borrower or
such other Loan Party is a party, including without limitation, the repayment of
all principal of the Revolving Loans and the Swingline Loans and the
Reimbursement Obligations, and the payment of all interest, Fees, charges,
attorneys’ fees and other amounts payable to any Lender, any Issuing Bank or the
Administrative Agent thereunder or in connection therewith; (b) all existing or
future payment and other obligations owing by any Loan Party under any Specified
Derivatives Contract (other than any Excluded Swap Obligation); (c) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (d) all reasonable expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, that are incurred by the
Administrative Agent or any other Guarantied Party in the enforcement of any of
the foregoing or any obligation of such Guarantor hereunder; and (e) all other
Guaranteed Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor:  (a)  to pursue
any right or remedy the Guarantied Parties may have against the Borrower, any
other Loan Party or any other Person or commence any suit or other proceeding
against the Borrower, any other Loan Party or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Loan Party or any other Person; or (c) to make demand of the
Borrower, any other Loan Party or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Guarantied Parties
which may secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)                                 (i) any change in the amount, interest rate
or due date or other term of any of the Guarantied Obligations, (ii) any change
in the time, place or manner of payment of all or any portion of the Guarantied
Obligations, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Credit Agreement, any other Loan
Document, any Specified Derivatives Contract or any other document, instrument
or agreement evidencing or relating to any Guarantied Obligations (the
“Guarantied Documents”), or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, any Guarantied Document or any assignment or transfer of any
Guarantied Document;

 

B-2

--------------------------------------------------------------------------------


 

(b)                                 any lack of validity or enforceability of
any Guarantied Document or any assignment or transfer of any Guarantied
Document;

 

(c)                                  any furnishing to any of the Guarantied
Parties of any security for any of the Guarantied Obligations, or any sale,
exchange, release or surrender of, or realization on, any collateral securing
any of the Guarantied Obligations;

 

(d)                                 any settlement or compromise of any of the
Guarantied Obligations, any security therefor, or any liability of any other
party with respect to any of the Guarantied Obligations, or any subordination of
the payment of any of the Guarantied Obligations to the payment of any other
liability of the Borrower or any other Loan Party;

 

(e)                                  any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to such Guarantor, the Borrower, any other Loan Party or any other
Person, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding;

 

(f)                                   any act or failure to act by the Borrower,
any other Loan Party or any other Person which may adversely affect such
Guarantor’s subrogation rights, if any, against the Borrower, any other Loan
Party or any other Person to recover payments made under this Guaranty;

 

(g)                                  any nonperfection or impairment of any
security interest or other Lien on any collateral, if any, securing in any way
any of the Guarantied Obligations;

 

(h)                                 any application of sums paid by the
Borrower, any other Loan Party or any other Person with respect to the
liabilities of the Borrower or any other Loan Party to any of the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

 

(i)                                     any defect, limitation or insufficiency
in the borrowing powers of the Borrower or in the exercise thereof;

 

(j)                                    any defense, set-off, claim or
counterclaim (other than indefeasible payment and performance in full) which may
at any time be available to or be asserted by the Borrower, any other Loan
Party, or any other Person against any Guarantied Party;

 

(k)                                 any statement, representation or warranty
made or deemed to be made by or on behalf of the Borrower, any Guarantor or any
other Loan Party under any Guarantied Document, or any amendment hereto or
thereto, proves to have been incorrect or misleading in any respect;

 

(l)                                     any change in the corporate existence,
structure, or ownership of the Borrower or any other Loan Party; or

 

(m)                             any other circumstance which might otherwise
constitute a defense available to, or a discharge of, a Guarantor hereunder
(other than indefeasible payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Guarantied
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in

 

B-3

--------------------------------------------------------------------------------


 

Section 3 and may otherwise:  (a) amend, modify, alter or supplement the terms
of any of the Guarantied Obligations, including, but not limited to, extending
or shortening the time of payment of any of the Guarantied Obligations or
changing the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement any Guarantied Document; (c) sell,
exchange, release or otherwise deal with all, or any part, of any collateral
securing any of the Guarantied Obligations; (d) release any Loan Party or other
Person liable in any manner for the payment or collection of any of the
Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Loan Party or any other Person; and (f) apply
any sum, by whomsoever paid or however realized, to the Guarantied Obligations
in such order as the Guarantied Parties shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Guarantied Documents, as if
the same were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Guarantied Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including the Borrower or
a trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of any
of the Guarantied Documents, and such Guarantor shall be and remain liable to
the Administrative Agent or such other Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such other Guarantied Party.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower or any other Loan Party, such
Guarantor shall be subrogated to the rights of the payee against the Borrower or
such other Loan Party; provided, however, that such Guarantor

 

B-4

--------------------------------------------------------------------------------


 

shall not enforce any right or receive any payment by way of subrogation or
otherwise take any action in respect of any other claim or cause of action such
Guarantor may have against the Borrower or such other Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full.  If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Guarantied Parties and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Administrative Agent as collateral
security for any Guarantied Obligations existing.

 

Section 11.  Right of Contribution.  The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment (as defined
below), such Guarantor shall have a right of contribution from each other
Guarantor in an amount equal to such other Guarantor’s Contribution Share (as
defined below) of such Excess Payment.  The payment obligations of any Guarantor
under this Section shall be subordinate and subject in right of payment to the
Guarantied Obligations until such time as the Guaranteed Obligations have been
paid in full and the Commitments have expired or terminated, and none of the
Guarantors shall exercise any right or remedy under this Section against any
other Guarantor until such Obligations have been indefeasibly paid and performed
in full and the Commitments have expired or terminated.  Subject to Section 10
of this Guaranty, this Section shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under Applicable Law against the Borrower or any other Loan Party in
respect of any payment of Guarantied Obligations.  Notwithstanding the
foregoing, all rights of contribution against any Guarantor shall terminate from
and after such time, if ever, that such Guarantor shall cease to be a Guarantor
in accordance with the applicable provisions of the Loan Documents.  For
purposes of this Section, the following terms have the indicated meanings:

 

(a)                                 “Excess Payment” means the amount paid by
any Guarantor in excess of its Ratable Share of any Guarantied Obligations.

 

(b)                                 “Ratable Share” means, for any Guarantor in
respect of any payment of Obligations, the ratio (expressed as a percentage) as
of the date of such payment of Guarantied Obligations of (i) the amount by which
the aggregate present fair salable value of all of its assets and properties
exceeds the amount of all debts and liabilities of such Guarantor (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Obligations, any Guarantor that
became a Guarantor subsequent to the date of any such payment shall be deemed to
have been a Guarantor on the date of such payment and the financial information
for such Guarantor as of the date such Guarantor became a Guarantor shall be
utilized for such Guarantor in connection with such payment.

 

(c)                                  “Contribution Share” means, for any
Guarantor in respect of any Excess Payment made by any other Guarantor, the
ratio (expressed as a percentage) as of the date of such Excess Payment of
(i) the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount

 

B-5

--------------------------------------------------------------------------------


 

by which the aggregate present fair salable value of all assets and other
properties of the Loan Parties other than the maker of such Excess Payment
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties) of the Loan Parties other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment.

 

Section 12.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Administrative Agent,
the Lenders, the Swingline Lender, and the Issuing Banks such additional amount
as will result in the receipt by the Administrative Agent, the Lenders, the
Swingline Lender, and the Issuing Banks of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

 

Section 13.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guarantied
Party, each Affiliate of a Guarantied Party, and each Participant (but not
Affiliates of such Participant) at any time during the continuance of an Event
of Default, without any prior notice to such Guarantor or to any other Person,
any such notice being hereby expressly waived, but in the case of a Guarantied
Party (other than the Administrative Agent), an Affiliate of a Guarantied Party
(other than the Administrative Agent), or a Participant (but not Affiliates of a
Participant) subject to receipt of the prior written consent of the
Administrative Agent exercised in its sole discretion to the fullest extent
permitted by law, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by a Guarantied Party, an Affiliate
of a Guarantied Party, or such Participant (but not Affiliates of such
Participant) to or for the credit or the account of such Guarantor against and
on account of any of the Guarantied Obligations, although such obligations shall
be contingent or unmatured. Each Guarantor agrees, to the fullest extent
permitted by Applicable Law, that any Participant may exercise rights of setoff
or counterclaim and other rights with respect to its participation as fully as
if such Participant were a direct creditor of such Guarantor in the amount of
such participation.  Each Lender agrees to notify the Borrower and such
Guarantor after any such set off made by such Lender; provided, that the failure
to give such notice shall not affect the validity of such set off.

 

Section 14.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of the Borrower or any other Loan Party to such Guarantor of
whatever description, including without limitation, all intercompany receivables
of such Guarantor from the Borrower or any other Loan Party (collectively, the
“Junior Claims”) shall be subordinate and junior in right of payment to all
Guarantied Obligations.  If an Event of Default shall exist, no Guarantor shall
accept any direct or indirect payment (in cash, property or securities, by
setoff or otherwise) from the Borrower or any other Loan Party on account of or
in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

 

B-6

--------------------------------------------------------------------------------


 

Section 15.  Avoidance Provisions.  It is the intent of each Guarantor and the
Guarantied Parties that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise.  The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties) shall be determined in any such Proceeding
are referred to as the “Avoidance Provisions”.  Accordingly, to the extent that
the obligations of any Guarantor hereunder would otherwise be subject to
avoidance under the Avoidance Provisions, the maximum Guarantied Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the
Guarantied Parties), to be subject to avoidance under the Avoidance Provisions. 
This Section is intended solely to preserve the rights of the Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guarantied Parties that would not otherwise be available
to such Person under the Avoidance Provisions.

 

Section 16.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither of the Administrative Agent nor any other Guarantied Party shall have
any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

 

Section 17.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 18.  WAIVER OF JURY TRIAL.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG ANY GUARANTOR OR ANY OF THE GUARANTIED
PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTIED PARTIES AND EACH GUARANTOR
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE

 

B-7

--------------------------------------------------------------------------------


 

WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 EACH OF THE GUARANTORS AND EACH GUARANTIED
PARTY HEREBY AGREES THAT THE FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK OR ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN OF NEW YORK,
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG ANY GUARANTOR OR ANY GUARANTIED PARTY, PERTAINING DIRECTLY OR INDIRECTLY
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM.  EACH GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED
IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH GUARANTOR HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS
ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER
PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
GUARANTOR AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN.  SHOULD A GUARANTOR
FAIL TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED
WITHIN THIRTY DAYS AFTER THE MAILING THEREOF, SUCH GUARANTOR SHALL BE DEEMED IN
DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR
PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.  EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE
SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY ANY GUARANTIED PARTY OR THE ENFORCEMENT
BY ANY GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER
GUARANTIED DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND
THE TERMINATION OF THIS GUARANTY.

 

Section 19.  Loan Accounts.  The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations, and in the case of any dispute relating to any of the outstanding
amount, payment or receipt of any of such Guarantied Obligations or otherwise,
the entries in such books and accounts shall be deemed conclusive evidence of
the amounts and other matters set forth herein, absent manifest error.  The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.

 

Section 20.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any

 

B-8

--------------------------------------------------------------------------------


 

Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Administrative Agent or any other Guarantied
Party of any such right or remedy shall preclude any other or further exercise
thereof or the exercise of any other such right or remedy.

 

Section 21.  Termination.  This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the termination or cancellation of all Guarantied
Documents in accordance with their respective terms.

 

Section 22.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding.  The Guarantied Parties may, in accordance with
the applicable provisions of the Guarantied Documents, assign, transfer or sell
any Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Subject to Section 13.8. of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Administrative Agent or any other
Guarantied Party to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor.  No Guarantor may assign or transfer its obligations hereunder to any
Person without the prior written consent of all Lenders and any such assignment
or other transfer to which all of the Lenders have not so consented shall be
null and void.

 

Section 23.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 24.  Amendments.  This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor,
subject to Section 13.6. of the Credit Agreement.

 

Section 25.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. Pacific
time on the date of demand therefor.

 

Section 26.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its respective address for notices provided for in the Guarantied Documents,
as applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties.  Each such notice,
request or other communication shall be effective (i) if mailed, upon the first
to occur of receipt or the expiration of 3 days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of a
Guarantor or Guarantied Party at the addresses specified; (ii) if telecopied,
when transmitted; or (iii) if hand delivered, when delivered; provided, however,
that any notice of a change of address for notices shall not be effective until
received.

 

B-9

--------------------------------------------------------------------------------


 

Section 27.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 28.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 29.  Limitation of Liability.  None of the Administrative Agent, nor any
other Guarantied Party, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Guarantied Documents, or any of the transactions
contemplated by this Guaranty or any of the other Guarantied Documents.  Each
Guarantor hereby waives, releases, and agrees not to sue the Administrative
Agent, any other Guarantied Party or any of the Administrative Agent’s or any
other Guarantied Party’s Affiliates, officers, directors, employees, attorneys,
or agents for punitive damages in respect of any claim in connection with,
arising out of, or in any way related to, this Guaranty, any of the other
Guarantied Documents, or any of the transactions contemplated thereby.

 

Section 30.  Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Credit Agreement.

 

Section 31.  Release of Guarantor.  If expressly permitted by the Credit
Agreement, a Guarantor may be released from this Guaranty in accordance with the
terms of the Credit Agreement.

 

Section 32.  Release of Guarantors under Existing Guaranty.  Upon the
effectiveness of the Credit Agreement and restatement of the Existing Credit
Agreement as set forth in Section 13.20. of the Credit Agreement, each of the
following entities shall be released from its obligations as a “Guarantor” under
the Existing Guaranty executed and delivered by it in connection with the
Existing Credit Agreement:

 

DiamondRock Orlando Airport Owner, LLC

DiamondRock Orlando Airport Tenant, LLC

 

Section 33.  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until termination of this Guaranty in accordance with
Section 20 hereof.  Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act

 

B-10

--------------------------------------------------------------------------------


 

Section 34.            NO NOVATION.  THE PARTIES HERETO HAVE ENTERED INTO THIS
AMENDED AND RESTATED GUARANTY SOLEY TO AMEND AND RESTATE THE TERMS OF, AND THE
OBLIGATIONS OWING UNDER AND IN CONNECTON WITH, THE EXISTING GUARANTY.  THE
PARTIES DO NOT INTEND THIS AMENDED AND RESTATED GUARANTY NOR THE TRANSACTIONS
CONTEMPLATED HEREBY TO BE, AND THIS AMENDED AND RESTATED GUARANTY AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING BY THE GUARANTORS UNDER OR IN CONNECTION WITH THE
EXISTING GUARANTY.

 

Section 35.            Definitions.  (a) For the purposes of this Guaranty:

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

(b)           As used herein, “Guarantors” shall mean, as the context requires,
collectively, (a) each Subsidiary identified as a “Guarantor” on the signature
pages hereto, (b) each Person that joins this Guaranty as a Guarantor pursuant
to Section 8.14 of the Credit Agreement, (c) with respect to (i) any Specified
Derivatives Obligations between any Loan Party (other than the Borrower) and any
Specified Derivatives Provider, the Borrower and (ii) the payment and
performance by each other Loan Party of its obligations under the Guaranty with
respect to all Swap Obligations, the Borrower, and (d) the successors and
permitted assigns of the foregoing.

 

(c)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Amended
and Restated Guaranty as of the date and year first written above.

 

 

[GUARANTOR]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

B-11

--------------------------------------------------------------------------------


 

 

Address for Notices for all Guarantors:

 

 

 

c/o DiamondRock Hospitality Limited Partnership

 

3 Bethesda Metro Center, Suite 1500

 

Bethesda, Maryland 20814

 

Attention: Chief Financial Officer and General Counsel

 

Telephone: 240-744-1190

 

Telecopy: 240-744-1199

 

B-12

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of             ,     , executed and delivered
by                       , a               (the “New Guarantor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) for the Lenders under that certain Fourth Amended
and Restated Credit Agreement dated as of May 3, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among DiamondRock Hospitality Limited Partnership (the “Borrower”),
DiamondRock Hospitality Company (the “Parent”), the financial institutions party
thereto and their assignees under Section 13.5. thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the other Guarantied Parties.

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks and the Lenders have agreed to make available to the Borrower certain
financial accommodations on the terms and conditions set forth in the Credit
Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Parent, the Borrower and/or
Subsidiaries of the Parent;

 

WHEREAS, the Borrower, the New Guarantor and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Guarantied
Parties through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, the New
Guarantor is willing to guarantee the Borrower’s obligations to the Guarantied
Parties on the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Amended and Restated Guaranty dated as of May 3,
2016 (as amended, supplemented, restated or otherwise modified from time to
time, the “Guaranty”), made by the Guarantors party thereto in favor of the
Administrative Agent, for its benefit and the benefit of the other Guarantied
Parties and assumes all obligations of a “Guarantor” thereunder and agrees to be
bound thereby, all as if the New Guarantor had been an original signatory to the
Guaranty.  Without limiting the generality of the foregoing, the New Guarantor
hereby:

 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

B-13

--------------------------------------------------------------------------------


 

(b)           makes to the Administrative Agent and the other Guarantied Parties
as of the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address for Notices:

 

 

 

c/o DiamondRock Hospitality Limited Partnership

 

 

 

 

 

Attention:

 

 

Telecopier: ()

 

 

Telephone: ()

 

 

Accepted:

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-14

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF [AMENDED AND RESTATED] REVOLVING NOTE

 

$              

         , 20   

 

FOR VALUE RECEIVED, the undersigned, DIAMONDROCK HOSPITALITY LIMITED
PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”) hereby unconditionally promises to pay to the order of
                            or registered assigns (the “Lender”), in care of
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to Wells Fargo Bank, National Association, 608 Second
Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or at such other
address as may be specified in writing by the Administrative Agent to the
Borrower, the principal sum of                     AND    /100 DOLLARS
($             ) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Loans made by the Lender to the Borrower under the Credit
Agreement (as herein defined)), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount owing hereunder, at the rates and on the dates provided in the Credit
Agreement.

 

The date, amount of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Loans
made by the Lender.

 

This Amended and Restated Note (this “Note”) is one of the “Notes” referred to
in the Fourth Amended and Restated Credit Agreement dated as of May 3, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, DiamondRock Hospitality Company
(the “Parent”), the financial institutions party thereto and their assignees
under Section 13.5. thereof, the Administrative Agent, and the other parties
thereto, and is subject to, and entitled to, all provisions and benefits
thereof.  Capitalized terms used herein and not defined herein shall have the
respective meanings given to such terms in the Credit Agreement.

 

The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans evidenced by this Note by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, (b) permits the prepayment of the Revolving Loans
evidenced by this Note by the Borrower subject to certain terms and conditions
and (c) provides for the acceleration of the maturity of the Revolving Loans
evidenced by this Note upon the occurrence of certain specified events.

 

Except as permitted by Section 13.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

 

[This Note is being issued in replacement of that certain Amended and Restated
Revolving Note dated as of November 20, 2012, executed and delivered by Borrower
party thereto and payable to the order of the Lender, as amended and in effect
immediately prior to the date hereof.  THIS NOTE IS NOT INTENDED TO BE, AND
SHALL NOT BE CONSTRUED TO BE, A NOVATION

 

C-1

--------------------------------------------------------------------------------


 

OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH SUCH OTHER REVOLVING
NOTE.]

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this [Amended and
Restated] Revolving Note under seal as of the date first written above.

 

 

DIAMONDROCK HOSPITALITY LIMITED
PARTNERSHIP

 

 

 

By:

DiamondRock Hospitality Company,

 

 

its sole General Partner

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS

 

This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of Revolving
Loan

 

Principal Amount
of Revolving Loan

 

Amount Paid or
Prepaid

 

Unpaid
Principal Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF BORROWING

 

            , 20  

 

Wells Fargo Bank, National Association

1750 H Street, NW, #550

Washington, D.C. 20006

Attention:  Mark F. Monahan

Telecopier:                                    202-429-2589

Telephone:            202-303-3017

 

Wells Fargo Bank, National Association

301 S. College Street, 4th Floor

Charlotte, NC 28202

MAC D1053-04N

Attention:  Carlette Mings

Telecopier:            704-715-1289

Telephone:            704-715-8710

 

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of May 3, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among DiamondRock
Hospitality Limited Partnership (the “Borrower”), DiamondRock Hospitality
Company (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

1.                                      Pursuant to Section 2.1.(b) of the
Credit Agreement, the Borrower hereby requests that the Lenders make Revolving
Loans to the Borrower in an aggregate principal amount equal to
$                   .

 

2.                                      The Borrower requests that such
Revolving Loans be made available to the Borrower on             , 20  .

 

3.                                      The Borrower hereby requests that the
requested Revolving Loans all be of the following Type:

 

[Check one box only]

 

o      Base Rate Loans

o      LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]              o    1 month

 

D-1

--------------------------------------------------------------------------------


 

o    3 months

o    6 months

 

4.                                      The proceeds of this borrowing of
Revolving Loans will be used for the following purpose:

 

.

 

5.                                      The Borrower requests that the proceeds
of this borrowing of Revolving Loans be made available to the Borrower by wire
transfer in immediately available funds to:

 

[insert wire instructions for Borrower’s account].

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested
Revolving Loans and after giving effect thereto, (a) no Default or Event of
Default exists or shall exist, and none of the limits specified in Section 2.14
of the Credit Agreement would be violated; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Revolving Loans contained in Article VI. of the Credit Agreement will
have been satisfied (or waived in accordance with the applicable provisions of
the Loan Documents) at the time such Revolving Loans are made.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

DIAMONDROCK HOSPITALITY LIMITED
PARTNERSHIP

 

 

 

By:

DiamondRock Hospitality Company,

 

 

its sole General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONTINUATION

 

, 20

 

Wells Fargo Bank, National Association

1750 H Street, NW, #550

Washington, D.C. 20006

Attention:  Mark F. Monahan

Telecopier:                                    202-429-2589

Telephone:                                   202-303-3017

 

Wells Fargo Bank, National Association

301 S. College Street, 4th Floor

Charlotte, NC 28202

MAC D1053-04N

Attention:  Carlette Mings

Telecopier:                                    704-715-1289

Telephone:                                   704-715-8710

 

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of May 3, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among DiamondRock
Hospitality Limited Partnership (the “Borrower”), DiamondRock Hospitality
Company (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 2.8. of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

 

1.                                      The proposed date of such Continuation
is             , 20  .

 

2.                                      The aggregate principal amount of
Revolving Loans subject to the requested Continuation is
$                         and was originally borrowed by the Borrower on
            , 20  .

 

3.                                      The portion of such principal amount
subject to such Continuation is $                          .

 

4.                                      The current Interest Period for each of
the Revolving Loans subject to such Continuation ends on                 , 20  .

 

E-1

--------------------------------------------------------------------------------


 

5.                                      The duration of the new Interest Period
for each of such Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

o

1 month

 

o

3 months

 

o

6 months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the proposed date of the requested Continuation
and after giving effect thereto, (a) no Default or Event of Default exists or
will exist, and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party are and shall be true and correct in all material respects,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

DIAMONDROCK HOSPITALITY LIMITED

 

PARTNERSHIP

 

 

 

By:

 DiamondRock Hospitality Company,

 

 

its sole General Partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF CONVERSION

 

, 20

 

Wells Fargo Bank, National Association

1750 H Street, NW, #550

Washington, D.C. 20006

Attention:  Mark F. Monahan

Telecopier:                                    202-429-2589

Telephone:                                   202-303-3017

 

Wells Fargo Bank, National Association

301 S. College Street, 4th Floor

Charlotte, NC 28202

MAC D1053-04N

Attention:  Carlette Mings

Telecopier:                                    704-715-1289

Telephone:                                   704-715-8710

 

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of May 3, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among DiamondRock
Hospitality Limited Partnership (the “Borrower”), DiamondRock Hospitality
Company (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Conversion of a borrowing of Revolving Loans of one Type into Revolving Loans of
another Type under the Credit Agreement, and in that connection sets forth below
the information relating to such Conversion as required by such Section of the
Credit Agreement:

 

1.                                      The proposed date of such Conversion is
              , 20  .

 

2.                                      The Revolving Loans to be Converted
pursuant hereto are currently:

 

[Check one box only]

o

Base Rate Loans

 

o

LIBOR Loans

 

3.                                      The aggregate principal amount of
Revolving Loans subject to the requested Conversion is $                     
and was originally borrowed by the Borrower on             , 20  .

 

F-1

--------------------------------------------------------------------------------


 

4.                                      The portion of such principal amount
subject to such Conversion is $                   .

 

5.                                      The amount of such Revolving Loans to be
so Converted is to be converted into Revolving Loans of the following Type:

 

[Check one box only]

o

Base Rate Loans

 

o

LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

o

1 month

 

o

3 months

 

o

6 months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto, (a) no Default or Event of Default exists or will exist
(provided the certification under this clause (a) shall not be made in
connection with the Conversion of a Loan into a Base Rate Loan), and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

DIAMONDROCK HOSPITALITY LIMITED

 

PARTNERSHIP

 

 

 

By:

DiamondRock Hospitality Company,

 

 

its sole General Partner

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

, 20

 

Wells Fargo Bank, National Association

1750 H Street, NW, #550

Washington, D.C. 20006

Attention:  Mark F. Monahan

Telecopier:                                    202-429-2589

Telephone:                                   202-303-3017

 

Wells Fargo Bank, National Association

301 S. College Street, 4th Floor

Charlotte, NC 28202

MAC D1053-04N

Attention:  Carlette Mings

Telecopier:                                    704-715-1289

Telephone:                                   704-715-8710

 

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of May 3, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among DiamondRock
Hospitality Limited Partnership (the “Borrower”), DiamondRock Hospitality
Company (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

1.                                      Pursuant to Section 2.3.(b) of the
Credit Agreement, the Borrower hereby requests that the Swingline Lender make a
Swingline Loan to the Borrower in an amount equal to $                   .

 

2.                                      The Borrower requests that such
Swingline Loan be made available to the Borrower on             , 20   .

 

3.                                      The Borrower requests that the proceeds
of such Swingline Loan be made available to the Borrower by
                    , 20   .

 

G-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested
Swingline Loans and after giving effect thereto, (a) no Default or Event of
Default exists or shall exist, and none of the limits specified in Section 2.14
of the Credit Agreement would be violated; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Swingline Loans contained in Article VI. of the Credit Agreement will
have been satisfied (or waived in accordance with the applicable provisions of
the Loan Documents) at the time such Swingline Loans are made.

 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.3.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

 

DIAMONDROCK HOSPITALITY LIMITED

 

PARTNERSHIP

 

 

 

By:

DiamondRock Hospitality Company,

 

 

its sole General Partner

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF AMENDED AND RESTATED SWINGLINE NOTE

 

$30,000,000

 

, 20

 

FOR VALUE RECEIVED, the undersigned, DIAMONDROCK HOSPITALITY LIMITED
PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), hereby promises to pay to the order of WELLS FARGO
BANK, NATIONAL ASSOCIATION or registered assigns (the “Swingline Lender”) in
care of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to Wells Fargo Bank, National Association, 608 Second
Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or at such other
address as may be specified by the Swingline Lender to the Borrower, the
principal sum of THIRTY MILLION AND NO/100 DOLLARS ($30,000,000.00) (or such
lesser amount as shall equal the aggregate unpaid principal amount of Swingline
Loans made by the Swingline Lender to the Borrower under the Credit Agreement),
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount owing hereunder, at the rates and
on the dates provided in the Credit Agreement.

 

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Swingline Note (this “Note”), endorsed by the
Swingline Lender on the schedule attached hereto or any continuation thereof,
provided that the failure of the Swingline Lender to made any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing under the Credit Agreement or hereunder in
respect of the Swingline Loans.

 

This Note is the “Swingline Note” referred to in the Fourth Amended and Restated
Credit Agreement dated as of May 3, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, DiamondRock Hospitality Company (the “Parent”), the financial
institutions party thereto and their assignees under Section 13.5. thereof, the
Administrative Agent, and the other parties thereto, and is subject to, and
entitled to, all provisions and benefits thereof.  Capitalized terms used herein
and not defined herein shall have the respective meanings given to such terms in
the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

 

This Note is being issued in replacement of that certain Swingline Note dated as
of November 20, 2012, executed and delivered by Borrower party thereto and
payable to the order of the Lender, as amended and in effect immediately prior
to the date hereof.  THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH
SUCH OTHER SWINGLINE NOTE.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

H-1

--------------------------------------------------------------------------------


 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Amended and
Restated Swingline Note under seal as of the date first written above.

 

 

DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP

 

 

 

 

 

By:

DiamondRock Hospitality Company,

 

 

its sole General Partner

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT

 

Borrower:  DiamondRock Hospitality Limited Partnership

 

Administrative Agent:  Wells Fargo Bank, National Association

 

Loan:  Loan number 104239 made pursuant to that certain “Credit Agreement” dated
as of May 3 between Borrower, Administrative Agent and Lenders, as amended from
time to time

 

Effective Date:  May 3, 2016

 

Check applicable box:

 

o            New — This is the first Disbursement Instruction Agreement
submitted in connection with the Loan.

x          Replace Previous Agreement — This is a replacement Disbursement
Instruction Agreement.  All prior instructions submitted in connection with this
Loan are cancelled as of the Effective Date set forth above.

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(1)         to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)         to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)         to provide Administrative Agent with specific instructions for
wiring or transferring funds on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.3(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

I-1

--------------------------------------------------------------------------------


 

Disbursement of Loan Proceeds at Origination/Closing

 

Closing Disbursement Authorizers:  Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING

 

Permitted Wire Transfers:  Disbursement Requests for the Closing
Disbursement(s) to be made by wire transfer must specify the amount and
applicable Receiving Party.  Each Receiving Party included in any such
Disbursement Request must be listed below.  Administrative Agent is authorized
to use the wire instructions that have been provided directly to Administrative
Agent by the Receiving Party or Borrower and attached as the Closing Exhibit. 
All wire instructions must be in the format specified on the Closing Exhibit.

 

 

 

Names of Receiving Parties for the Closing Disbursement(s) (may include as many parties as needed; wire
instructions for each Receiving Party must be attached as the Closing Exhibit)

1.

 

 

2.

 

 

3.

 

 

 

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING

 

Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

I-2

--------------------------------------------------------------------------------


 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

 

Subsequent Disbursement Authorizers:  Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED

 

Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving
Party.  Each Receiving Party included in any such Disbursement Request must be
listed below.  Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

 

 

Names of Receiving Parties for Subsequent Disbursements (may include as many parties as needed; wire instructions
for each Receiving Party must be attached as the Subsequent Disbursement Exhibit)

1.

 

 

2.

 

 

3.

 

 

 

DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED

 

Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

I-3

--------------------------------------------------------------------------------


 

Restricted Account Disbursements

 

Restricted Account Disbursement Authorizers:  Administrative Agent is authorized
to accept one or more Disbursement Requests from any of the individuals named
below (each, a “Restricted Account Disbursement Authorizer”) to disburse funds
from a Restricted Account and to initiate Disbursements in connection therewith
(each, a “Restricted Account Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Restricted Account
Disbursement Authorizers (dollar amount limits, wire/deposit
destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Restricted Account Disbursement
Authorizer may submit a Disbursement Request for all available funds.

 

DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS FROM RESRTICTED ACCOUNT
ANTICIPATED

 

Permitted Wire Transfers:  Disbursement Requests for Restricted Account
Disbursements to be made by wire transfer must specify the amount and applicable
Receiving Party.  Each Receiving Party included in any such Disbursement Request
must be listed below.  Administrative Agent is authorized to use the wire
instructions that have been provided directly to Administrative Agent by the
Receiving Party or Borrower and attached as the Restricted Account Disbursement
Exhibit. All wire instructions must be in the format specified on the Restricted
Account Disbursement Exhibit.

 

 

 

Names of Receiving Parties for Restricted Account Disbursements (may include as many parties as needed; wire
instructions for each Receiving Party must be attached as the Restricted Account Disbursement Exhibit)

1.

 

 

2.

 

 

3.

 

 

 

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS FROM RESTRICTED
ACCOUNTS ANTICIPATED

 

Direct Deposit:  Disbursement Requests for Restricted Account Disbursements to
be deposited into an account at Wells Fargo Bank, N.A. must specify the amount
and applicable account.  Each account included in any such Disbursement Request
must be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

I-4

--------------------------------------------------------------------------------


 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP

 

By:

DiamondRock Hospitality Company,

 

its sole General Partner

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

I-5

--------------------------------------------------------------------------------


 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions.  The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing.
 Disbursement Requests will only be accepted from the applicable Authorized
Representatives designated in the Disbursement Instruction Agreement.
Disbursement Requests will be processed subject to satisfactory completion of
Administrative Agent’s customer verification procedures. Administrative Agent is
only responsible for making a good faith effort to execute each Disbursement
Request and may use agents of its choice to execute Disbursement Requests. 
Funds disbursed pursuant to a Disbursement Request may be transmitted directly
to the Receiving Bank, or indirectly to the Receiving Bank through another bank,
government agency, or other third party that Administrative Agent considers to
be reasonable.  Administrative Agent will, in its sole discretion, determine the
funds transfer system and the means by which each Disbursement will be made. 
Administrative Agent may delay or refuse to accept a Disbursement Request if the
Disbursement would: (i) violate the terms of this Agreement; (ii) require use of
a bank unacceptable to Administrative Agent or Lenders or prohibited by
government authority; (iii) cause Administrative Agent or Lenders to violate any
Federal Reserve or other regulatory risk control program or guideline; or
(iv) otherwise cause Administrative Agent or Lenders to violate any applicable
law or regulation.

 

Limitation of Liability. Administrative Agent, Issuing Banks, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for:
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, any Issuing Bank,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, any Issuing Bank’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, any Issuing Bank,
Swingline Lender any Lender or Borrower knew or should have known the likelihood
of these damages in any situation.  Neither Administrative Agent, any Issuing
Bank, Swingline Lender nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.  IN NO EVENT WILL
ADMINISTRATIVE AGENT, ANY ISSUING BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE
FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED
BY ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

 

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower.  Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower.  Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request.  Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative.  If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

 

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

I-6

--------------------------------------------------------------------------------


 

CLOSING EXHIBIT

 

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

I-7

--------------------------------------------------------------------------------


 

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

I-8

--------------------------------------------------------------------------------


 

RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

I-9

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to Fourth Amended and Restated Credit Agreement dated
as of May 3, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among DiamondRock Hospitality Limited
Partnership (the “Borrower”), DiamondRock Hospitality Company, each of the
financial institutions initially a signatory thereto together with their
assignees under Section 13.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20

 

J-1

--------------------------------------------------------------------------------


 

EXHIBIT J-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to Fourth Amended and Restated Credit Agreement dated
as of May 3, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among DiamondRock Hospitality Limited
Partnership (the “Borrower”), DiamondRock Hospitality Company, each of the
financial institutions initially a signatory thereto together with their
assignees under Section 13.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20

 

J-2

--------------------------------------------------------------------------------


 

EXHIBIT J-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to Fourth Amended and Restated Credit Agreement dated
as of May 3, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among DiamondRock Hospitality Limited
Partnership (the “Borrower”), DiamondRock Hospitality Company, each of the
financial institutions initially a signatory thereto together with their
assignees under Section 13.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20

 

J-3

--------------------------------------------------------------------------------


 

EXHIBIT J-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to Fourth Amended and Restated Credit Agreement dated
as of May 3, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among DiamondRock Hospitality Limited
Partnership (the “Borrower”), DiamondRock Hospitality Company, each of the
financial institutions initially a signatory thereto together with their
assignees under Section 13.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20

 

J-4

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF COMPLIANCE CERTIFICATE

 

, 20

 

Wells Fargo Bank, National Association

1750 H Street, NW, #550

Washington, D.C. 20006

Attention:  Mark F. Monahan

Telecopier:            202-429-2589

Telephone:            202-303-3017

 

Wells Fargo Bank, National Association

301 S. College Street, 4th Floor

Charlotte, NC 28202

MAC D1053-04N

Attention:  Carlette Mings

Telecopier:            704-715-1289

Telephone:            704-715-8710

 

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of May 3, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among DiamondRock
Hospitality Limited Partnership (the “Borrower”), DiamondRock Hospitality
Company (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 9.3. of the Credit Agreement, the undersigned hereby
certifies, in such person’s corporate and not individual capacity, to the
Administrative Agent and the Lenders that:

 

1.             The undersigned is the [                           ] of the
Parent.

 

2.             The undersigned has examined the books and records of the Parent
and the Borrower and has conducted such other examinations and investigations as
are reasonably necessary to provide this Compliance Certificate.

 

3.             As of the date of this Compliance Certificate, to the best of my
knowledge, information and belief after due inquiry, no Default or Event of
Default exists and the Borrower and its Subsidiaries are in compliance with all
covenants under the Credit Agreement. [if such is not the case, specify such
Default, Event of Default or covenant non-compliance and its nature, when it
occurred and whether it is continuing and the steps being taken by the Borrower
with respect to such event, condition or failure].

 

K-1

--------------------------------------------------------------------------------


 

4.             Attached hereto as Schedule 1 are reasonably detailed
calculations establishing whether or not the Borrower and its Subsidiaries were
in compliance with the covenants contained in Sections 10.1., 10.2. and 10.4. of
the Credit Agreement.

 

5.             [Attached hereto as Schedule 2 is a list of all Persons that are
a Material Subsidiary or a Significant Subsidiary as of the date
hereof](1) [Attached hereto as Schedule 2 is a list of all Persons that have
become a Material Subsidiary or a Significant Subsidiary since the date of the
Compliance Certificate most recently delivered by the Borrower or the Parent
prior to the date hereof.]

 

6.             [Attached hereto as Schedule 3 is a report of the Properties of
the Parent, the Borrower and each of the other Subsidiaries, including their Net
Operating Income for the trailing four (4) fiscal quarters most recently ending
and mortgage debt as of the date hereof, if any, in each case, as of the date
hereof.](2) [Attached hereto as Schedule 3 is a report of newly acquired
Properties of the Parent, the Borrower and each of the other Subsidiaries,
including their Net Operating Income for the trailing four (4) fiscal quarters
ending         , purchase price, and principal amount of the mortgage debt as of
the date hereof, if any, since the date of the Compliance Certificate most
recently delivered by the Borrower or the Parent prior to the date hereof.]

 

7.             As of the date hereof [the aggregate outstanding principal amount
of all outstanding Loans is less than or equal to the Maximum Loan Availability
at such time.] [there are no Loans outstanding.]

 

8.             Schedule 4 attached hereto accurately and completely sets forth,
in reasonable detail, the information to determine the Unencumbered Property
Value of all Unencumbered Properties and Maximum Loan Availability as of
           , 20    , including, without limitation, the aggregate principal
amount of all Secured Recourse Indebtedness.(3)

 

9.             [Each Property listed on Schedule 5 attached hereto constitutes
an Eligible Property and the Administrative Agent has received such information
and reports regarding such Property as required under Section 4.1.(b) of the
Credit Agreement.](4)

 

10.          [Schedule 6 attached hereto accurately and completely sets forth,
in reasonable detail, the information required to determine the Unencumbered
Property Value of each Eligible Property as of            , 20   .](5)

 

--------------------------------------------------------------------------------

(1)                                 Substitute this statement and the
corresponding Schedule, upon the delivery of this Certificate on the Effective
Date.

 

(2)                                 Substitute this statement and the
corresponding Schedule, upon the delivery of this Certificate on the Effective
Date.

 

(3)                                 If this Certificate is delivered in
connection with the submission of an Eligible Property as an Unencumbered
Property pursuant to Section 4.1.(b), then each of the calculations set forth on
Schedules 3 should include such Property as if it is already an Unencumbered
Property.

 

(4)                                 Include this statement and the corresponding
Schedule, if this Certificate is delivered in connection with the submission of 
an Eligible Property as an Unencumbered Property pursuant to Section 4.1.(b).

 

K-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

 

 

[INSERT NAME], as [Chief Financial Officer][Chief
Executive Officer] of DiamondRock Hospitality
Company

 

--------------------------------------------------------------------------------

(5)                                 Include this statement and the corresponding
Schedule, if this Certificate is delivered in connection with the submission of 
an Eligible Property as an Unencumbered Property pursuant to Section 4.1.(b).

 

K-3

--------------------------------------------------------------------------------


 

Schedule 1

 

Financial Covenant Compliance

 

[Calculations to be Attached]

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Material Subsidiary or a Significant Subsidiary since           , 20  

 

--------------------------------------------------------------------------------


 

Schedule 3

 

New Properties

 

[Report to be Attached]

 

--------------------------------------------------------------------------------


 

Schedule 4

 

Maximum Loan Availability

 

[Report to be Attached]

 

--------------------------------------------------------------------------------


 

Schedule 5

 

Eligible Properties

 

[Report to be Attached]

 

--------------------------------------------------------------------------------


 

Schedule 6

 

Unencumbered Property Value of each Eligible Property

 

[Report to be Attached]

 

--------------------------------------------------------------------------------